EXECUTION VERSION



[a88226774v1murphyarcr_image1.gif]
CREDIT AGREEMENT
dated as of August 30, 2013,
as amended and restated as of March 10, 2016,
among
MURPHY USA INC.,
MURPHY OIL USA, INC.,
The BORROWING SUBSIDIARIES Party Hereto,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A., and REGIONS BUSINESS CAPITAL,
as Joint Lead Arrangers and Joint Bookrunners 

REGIONS BANK,
as Syndication Agent
FIFTH THIRD BANK, ROYAL BANK OF CANADA, U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
 

 








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    58

SECTION 1.03.
Terms Generally    58

SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations    59

SECTION 1.05.
Borrower Agent    60

SECTION 1.06.
Status of Obligations    60

SECTION 1.07.
Obligations Joint and Several    61

SECTION 1.08.
Excluded Swap Obligations    61

ARTICLE II

The Credits
SECTION 2.01.
Commitments    62

SECTION 2.02.
Loans and Borrowings    62

SECTION 2.03.
Requests for Borrowings    63

SECTION 2.04.
Protective Advances    64

SECTION 2.05.
Letters of Credit    65

SECTION 2.06.
Funding of Borrowings    73

SECTION 2.07.
Interest Elections    73

SECTION 2.08.
Termination and Reduction of Commitments    75




[[NYCORP:3581483v14:4322W: 03/09/2016--09:41 PM]]

--------------------------------------------------------------------------------




SECTION 2.09.
Repayment of Loans; Evidence of Debt    76

SECTION 2.10.
Amortization of Term Loans    77

SECTION 2.11.
Prepayment of Loans    77

SECTION 2.12.
Fees    80

SECTION 2.13.
Interest    82

SECTION 2.14.
Alternate Rate of Interest    83

SECTION 2.15.
Increased Costs    83

SECTION 2.16.
Break Funding Payments    84

SECTION 2.17.
Taxes    85

SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    89

SECTION 2.19.
Mitigation Obligations; Replacement of Lenders    92

SECTION 2.20.
Defaulting Lenders    94

SECTION 2.21.
Incremental Facilities    96

SECTION 2.22.
Extension Offers    99

SECTION 2.23.
Refinancing Provisions for the Term Facility    100

SECTION 2.24.
Additional Borrowing Subsidiaries and Subsidiary Guarantors    102

SECTION 2.25.
Hedging Agreements    102

ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization; Powers    103

SECTION 3.02.
Authorization; Enforceability    103

SECTION 3.03.
Governmental Approvals; Absence of Conflicts    103




--------------------------------------------------------------------------------




SECTION 3.04.
Financial Condition; No Material Adverse Change    104

SECTION 3.05.
Properties    105

SECTION 3.06.
Litigation and Environmental Matters    105

SECTION 3.07.
Compliance with Laws and Agreements; Anti-Corruption Laws and Sanctions    105

SECTION 3.08.
Investment Company Status    106

SECTION 3.09.
Taxes    106

SECTION 3.10.
ERISA    106

SECTION 3.11.
Subsidiaries and Joint Ventures; Disqualified Equity Interests    106

SECTION 3.12.
Insurance    107

SECTION 3.13.
Solvency    107

SECTION 3.14.
Disclosure    107

SECTION 3.15.
Collateral Matters    108

SECTION 3.16.
Federal Reserve Regulations    108

ARTICLE IV

Conditions
SECTION 4.01.
Effective Date    109

SECTION 4.02.
Each Credit Event    111

SECTION 4.03.
Initial Credit Event in Respect of Each Borrowing Subsidiary    111

ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information    112




--------------------------------------------------------------------------------




SECTION 5.02.
Notices of Material Events    115

SECTION 5.03.
Additional Subsidiaries    116

SECTION 5.04.
Information Regarding Collateral; Deposit and Securities Accounts    116

SECTION 5.05.
Existence; Conduct of Business    117

SECTION 5.06.
Payment of Obligations and Taxes    117

SECTION 5.07.
Maintenance of Properties    117

SECTION 5.08.
Insurance    117

SECTION 5.09.
Books and Records; Inspection and Audit Rights    118

SECTION 5.10.
Compliance with Laws    118

SECTION 5.11.
Use of Proceeds and Letters of Credit    118

SECTION 5.12.
Further Assurances    118

SECTION 5.13.
Trademark License Agreement    119

SECTION 5.14.
Control Agreements    119

SECTION 5.15.
Field Examinations and Appraisals    119

ARTICLE VI

Negative Covenants
SECTION 6.01.
Indebtedness; Certain Equity Securities    120

SECTION 6.02.
Liens    123

SECTION 6.03.
Fundamental Changes; Business Activities    125

SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions    126

SECTION 6.05.
Asset Sales    128




--------------------------------------------------------------------------------




SECTION 6.06.
Sale/Leaseback Transactions    129

SECTION 6.07.
Hedging Agreements    130

SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness    130

SECTION 6.09.
Transactions with Affiliates    132

SECTION 6.10.
Restrictive Agreements    132

SECTION 6.11.
Consolidated Fixed Charge Coverage Ratio    133

SECTION 6.12.
Secured Leverage Ratio    133

SECTION 6.13.
Fiscal Year    133

SECTION 6.14.
Anti-Corruption Laws    134

ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent
ARTICLE IX

Miscellaneous
SECTION 9.01.
Notices    143

SECTION 9.02.
Waivers; Amendments    145

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    149

SECTION 9.04.
Successors and Assigns    151

SECTION 9.05.
Survival    155

SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution    156

SECTION 9.07.
Severability    156




--------------------------------------------------------------------------------




SECTION 9.08.
Right of Setoff    156

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    157

SECTION 9.10.
WAIVER OF JURY TRIAL    158

SECTION 9.11.
Headings    158

SECTION 9.12.
Confidentiality    158

SECTION 9.13.
Interest Rate Limitation    159

SECTION 9.14.
Release of Liens and Guarantees    159

SECTION 9.15.
USA PATRIOT Act Notice    160

SECTION 9.16.
No Fiduciary Relationship    161

SECTION 9.17.
Non-Public Information    161

SECTION 9.18.
Judgment Currency    162

SECTION 9.19.
Permitted Intercreditor Agreement    162

SECTION 9.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    164

SECTION 9.21.
Amendment and Restatement of Existing Credit Agreement    165






--------------------------------------------------------------------------------




SCHEDULES:


Schedule 1.01 — Existing Letters of Credit
Schedule 2.01 — Commitments
Schedule 2.05 –– Initial LC Commitments
Schedule 3.11 — Subsidiaries and Joint Ventures
Schedule 3.12 — Insurance
Schedule 6.01 — Existing Indebtedness
Schedule 6.01(j) — Letters of Credit
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.10 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Borrowing Base Certificate
Exhibit C — Form of Borrowing Request
Exhibit D-1 — Form of Borrowing Subsidiary Joinder Agreement
Exhibit D-2 — Form of Borrowing Subsidiary Termination
Exhibit E — Form of Compliance Certificate
Exhibit F — Form of Interest Election Request
Exhibit G — Form of Perfection Certificate
Exhibit H — Form of Supplemental Perfection Certificate
Exhibit I-1 — Form of U.S. Tax Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-2 — Form of U.S. Tax Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-3 — Form of U.S. Tax Certificate for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes
Exhibit I-4 — Form of U.S. Tax Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes



--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of August 30, 2013, as amended and restated as of
March 10, 2016, among MURPHY USA INC., MURPHY OIL USA, INC., the BORROWING
SUBSIDIARIES party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABL Collection Account” has the meaning assigned to such term in the Collateral
Agreement.
“ABL Priority Collateral” means any and all of the following that constitute
Collateral, whether now owned or hereafter acquired and wherever located: (a)
all Accounts (other than Account arising under agreements for sale of Non-ABL
Priority Collateral described in clauses (a) through (d) of the definition of
such term to the extent constituting identifiable Proceeds of such Non-ABL
Priority Collateral), (b) all Payment Intangibles, including all corporate and
other tax refunds and all Credit Card Receivables and all other rights to
payment arising therefrom in a credit-card, debit-card, prepaid-card or other
payment-card transaction (other than any Payment Intangibles constituting
identifiable Proceeds of Non-ABL Priority Collateral described in clauses (a)
through (e) of the definition of such term); (c) all Inventory; (d) all Deposit
Accounts, Securities Accounts and Commodity Accounts (including the
Concentration Account, the ABL Collection Account and the Cash Collateral
Account) and all cash, cash equivalents and other assets contained in, or credit
to, and all Securities Entitlements arising from, any such Deposit Accounts,
Securities Accounts or Commodity Accounts (in each case, other than any
identifiable Proceeds of Non-ABL Priority Collateral described in clauses (a)
through (e) of the definition of such term, but in any event including all
Eligible Cash); (e) all rights to business interruption insurance and all rights
to credit insurance with respect to any Accounts (in each case, regardless of
whether the Administrative Agent is a loss payee thereof); (f) solely to the
extent evidencing, governing, securing or otherwise relating to any of the items
constituting ABL Priority Collateral under clauses (a) through (e) above, (i)
all General Intangibles (excluding Intellectual Property, Indebtedness (or any
evidence thereof) between or among Murphy USA or any of the Subsidiaries and any
Equity Interests, but including all contract rights as against operators of
pipelines, terminals or other storage facilities and as against other
transporters of Inventory and all rights as consignor or consignee, whether
arising by contract, statute or otherwise), (ii) Instruments (including
Promissory Notes), (iii) Documents (including each warehouse receipt or bill of
lading covering any Inventory), (iv) insurance policies (regardless of whether
the Administrative Agent is a loss payee thereof), (v) licenses from any
Governmental Authority to sell or to manufacture any Inventory and



[[NYCORP:3581483v14:4322W: 03/09/2016--09:41 PM]]

--------------------------------------------------------------------------------

2

(vi) Chattel Paper; (g) all collateral and guarantees given by any other Person
with respect to any of the foregoing, and all other Supporting Obligations
(including Letter-of-Credit Rights) with respect to any of the foregoing; (h)
all books and Records to the extent relating to any of the foregoing; and (i)
all products and Proceeds of the foregoing. Notwithstanding the foregoing, the
term “ABL Priority Collateral” shall not include any assets referred to in
clauses (a) through (e) of the definition of the term “Non-ABL Priority
Collateral”. Capitalized terms used in this definition but not defined herein
have the meanings assigned to them in the Collateral Agreement.
“ABL Priority Collateral Proceeds” means, with respect to any Prepayment Event
described in clause (a) or (b) of the definition of such term, the Net Proceeds
received by or on behalf of Murphy USA, the Company or any other Subsidiary in
respect of such Prepayment Event, but only to the extent such Net Proceeds are
attributable (whether directly or indirectly, including as a result of a sale,
transfer or other disposition of Equity Interests in any Subsidiary owning such
ABL Priority Collateral) to the book value of ABL Priority Collateral subject
thereto (as determined reasonably and in good faith by the chief financial
officer of Murphy USA).
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Collateral Agreement.
“Account Debtor” means any Person obligated on an Account.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that for purposes of Section 6.09, the term
“Affiliate” also means any Person that is a director or an executive officer of
the Person specified, any Person that directly or indirectly beneficially owns
Equity Interests in the Person specified representing 10% or more of the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in the Person specified and any



--------------------------------------------------------------------------------

3

Person that would be an Affiliate of any such beneficial owner pursuant to this
definition (but without giving effect to this proviso).
“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.
“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1.00% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate
on any day shall be based on the rate per annum appearing on the applicable
Reuters screen page (currently page LIBOR01) displaying interest rates for
dollar deposits in the London interbank market as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, on such day for deposits in
dollars with a maturity of one month; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means, on any day, with respect to the
commitment fees payable hereunder at any time, the applicable rate per annum set
forth below based upon the Average Facility Utilization for the calendar quarter
most recently ended prior to such day.
Category
Average Facility Utilization
Applicable Commitment Fee Rate
1
≥ 50%
0.25%
2
< 50%
0.375%



The Applicable Commitment Fee Rate shall be determined at the commencement of
each calendar quarter, with any changes to the Applicable Commitment Fee Rate
resulting from



--------------------------------------------------------------------------------

4

a change in Average Facility Utilization becoming effective on the first day of
each calendar quarter.
“Applicable Creditor” has the meaning set forth in Section 9.18(b).
“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments.
“Applicable Revolving Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan that is a Revolving Loan or any Protective Advance, the
applicable rate per annum set forth below under the caption “ABR Spread” or
“Eurocurrency Spread”, as the case may be, based upon the Total Leverage Ratio
as of the end of the fiscal quarter of Murphy USA then most recently ended for
which consolidated financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b); provided that until the date of the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) as of
and for the first fiscal quarter ended after the Effective Date, the Applicable
Revolving Rate shall be based on the rates per annum set forth in Category 2:
Category
Total Leverage Ratio
Eurocurrency
Spread
ABR
Spread
1
Less than 2.00 to 1.00
1.50%
0.50%
2
Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00
1.75%
0.75%
3
Greater than or equal to 3.00 to 1.00
2.00%
1.00%



For purposes of the foregoing, each change in the Applicable Revolving Rate
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the Business Day following the date of
delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of
the consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Revolving Rate shall be based on
the rates per annum set forth in Category 3 (i) at any time that an Event of
Default has occurred and is continuing if the Majority in Interest of the
Revolving Lenders shall so elect or (ii) if Murphy USA and the Company fail to
deliver the consolidated financial statements required to be delivered pursuant
to Section 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.
“Applicable Term Rate” means, for any day, (a) with respect to any ABR Loan or
Eurocurrency Loan of a Class of Term Loans established pursuant to Section 2.22



--------------------------------------------------------------------------------

5

or 2.23, the rate per annum specified therefor in the applicable Extension
Agreement or Refinancing Facility Agreement and (b) with respect to any ABR Loan
or Eurocurrency Loan that is a Tranche A Term Loan, the applicable rate per
annum set forth below under the caption “ABR Spread” or “Eurocurrency Spread”,
as the case may be, based upon the Total Leverage Ratio as of the end of the
fiscal quarter of Murphy USA then most recently ended for which consolidated
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b);
provided that, for purposes of clause (b), until the date of the delivery of the
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) as of
and for the first fiscal quarter ended after the Effective Date, the Applicable
Term Rate shall be based on the rates per annum set forth in Category 1:
Category
Total Leverage Ratio
Eurocurrency
Spread
ABR
Spread
1
Less than or equal to 3.00 to 1.00
2.50%
1.50%
2
Greater than 3.00 to 1.00
2.75%
1.75%



For purposes of the foregoing, each change in the Applicable Term Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Term Rate shall be based on the
rates per annum set forth in Category 2 (i) at any time that an Event of Default
has occurred and is continuing if the Majority in Interest of the Tranche A Term
Lenders shall so elect or (ii) if Murphy USA and the Company fail to deliver the
consolidated financial statements required to be delivered pursuant to
Section 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arranger” means each of JPMorgan Chase Bank, N.A. and Regions Business Capital
in its capacity as a joint lead arranger and joint bookrunner for the credit
facilities provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.



--------------------------------------------------------------------------------

6

“Attributable Indebtedness” when used with respect to any Sale/Leaseback
Transaction means (a) in the case of a Sale/Leaseback Transaction accounted for
as a Capital Lease Obligation, the amount thereof determined in accordance with
GAAP and (b) in the case of any other Sale/Leaseback Transaction, the present
value (discounted at a rate equivalent to the interest rate implicit in the
lease, compounded on a semiannual basis) of the total obligations of the lessee
for rental payments, after excluding all amounts required to be paid on account
of maintenance and repairs, insurance, taxes, utilities and other similar
expenses payable by the lessee pursuant to the terms of the lease, during the
remaining term of the lease or until the earliest date on which the lessee may
terminate such lease without penalty or upon payment of a penalty (in which case
the rental payments shall include such penalty).
“Availability” means, at any time, an amount equal to (a) the lesser at such
time of the Borrowing Base and the Aggregate Revolving Commitment minus (b) the
Aggregate Revolving Exposure at such time.
“Average Facility Utilization” means, for any calendar quarter, the average for
such calendar quarter of the daily amounts determined as of 5:00 p.m., New York
City time, for each day during such calendar quarter expressed as a percentage
equivalent to a fraction (a) the numerator of which is the Aggregate Revolving
Exposure (excluding any portion thereof attributable to Protective Advances) at
such time and (b) the denominator of which is the Aggregate Revolving Commitment
in effect at such time.
“Banking Services” means each and any of the following bank services provided to
Murphy USA or any Subsidiary: (a) credit cards for commercial customers
(including “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) other treasury management
services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Banking Services Bank” means any Person that is the Administrative Agent or a
Lender, or an Affiliate of the Administrative Agent or any Lender, at the time
it enters into or becomes party to an agreement in respect of any Banking
Services (or, in the case of any such agreements in effect on the Effective
Date, is the Administrative Agent or a Lender, or an Affiliate of the
Administrative Agent or any Lender, on the Effective Date).
“Banking Services Obligations” means any and all obligations of Murphy USA or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) owed to a Banking Services
Bank in connection with Banking Services provided by such Banking Services Bank.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
Obligations.



--------------------------------------------------------------------------------

7

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower Agent” means the Company, in its capacity as the agent and
representative of any Borrowing Subsidiary pursuant to Section 1.05.
“Borrowers” means the Company and the Borrowing Subsidiaries.
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Protective Advance.
“Borrowing Base” means, at any time, the sum of:
(a)    100% of Eligible Cash at such time, plus
(b)    90% of the Eligible Credit Card Receivables at such time, plus
(c)    90% of the Eligible Investment Grade Accounts minus the Dilution Reserve
applicable to such Accounts, minus any other Reserves applicable to such
Accounts, plus
(d)    85% of the Eligible Other Accounts minus the Dilution Reserve applicable
to such Accounts, minus any other Reserves applicable to such Accounts, plus
(e)    80% of the Eligible Midstream Refined Products Inventory at such time,
plus
(f)    75% of the Eligible Retail Refined Products Inventory at such time, plus
(g)    the lesser of (i) 70% of the Eligible Retail Merchandise Inventory at
such time, valued at cost, determined on an average cost basis, minus the
Reserves applicable



--------------------------------------------------------------------------------

8

to Eligible Retail Merchandise Inventory, and (ii) 85% of the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Administrative Agent of the Eligible Retail Merchandise Inventory
at such time, valued at cost, determined on an average cost basis, minus the
Reserves applicable to Eligible Retail Merchandise Inventory, minus
(h)    any other Reserves established by the Administrative Agent in its
Permitted Discretion;
provided that, notwithstanding anything contained herein to the contrary, as of
any date of determination, the portion of the Borrowing Base attributable to
Eligible Retail Refined Products Inventory and Eligible Retail Merchandise
Inventory, taken together, shall not exceed 50% of the Borrowing Base.
The amount of Refined Products Inventory for purposes of determining the
Borrowing Base shall be (a) determined at any time for Eligible Midstream
Refined Products Inventory based upon the then applicable benchmark market
pricing, which shall be such benchmark pricing as the Administrative Agent may
from time to time determine in consultation with the Company, and (b) for any
Eligible Retail Refined Products Inventory, the book value thereof as set forth
in the applicable Loan Party’s accounts, which book value shall be determined
for each category of refined product on a basis consistent with that used for
determining such book value therefor on the date hereof.
The Administrative Agent may, in its Permitted Discretion, establish or adjust
Reserves, with any such changes to be effective three days after delivery of
notice thereof to the Company and the Lenders; provided that no such prior
notice shall be required for (a) changes to any Reserves resulting solely by
virtue of mathematical calculations of the amount of the Reserves in accordance
with the methodology of calculation previously utilized, or (b) changes to
Reserves or the establishment of additional Reserves if a Material Adverse
Effect has occurred or it would be reasonably likely that a Material Adverse
Effect would occur were such Reserves not changed or established prior to the
expiration of such three day period. Subject to the immediately preceding
sentence and the other provisions hereof expressly permitting the Administrative
Agent to adjust the Borrowing Base or any component thereof, the Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 4.01(j) or
5.01(c); provided that upon deposit by the Company of any additional funds to
the Cash Collateral Account (or, subject to the consent of the Administrative
Agent, withdrawal of any funds from the Cash Collateral Account), the Borrowing
Base shall be adjusted to reflect any changes in Eligible Cash resulting
therefrom.
The parties understand that eligibility criteria, the Dilution Reserve and any
other Reserves that may be imposed as provided herein, any deductions or other
adjustments to determine “book value” and the face amount of Accounts and
factors considered in the calculation of Net Orderly Liquidation Value of
Eligible Retail Merchandise Inventory have the effect of reducing the Borrowing
Base, and, accordingly, whether or not any provisions



--------------------------------------------------------------------------------

9

hereof so state, all of the foregoing shall be determined without duplication so
as not to result in multiple reductions in the Borrowing Base for the same facts
or circumstances.
At the time of any disposition of a Loan Party, or any disposition outside the
ordinary course of business of, or any casualty or condemnation event affecting,
assets reflected in the then-current Borrowing Base having a fair market value
of $25,000,000 or more, the Company shall give the Administrative Agent written
notice of such disposition, casualty or condemnation event, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition.
“Borrowing Base Certificate” means a Borrowing Base Certificate, substantially
in the form of Exhibit B (with such changes thereto as may be reasonably
required by the Administrative Agent from time to time to reflect the components
of, or Reserves against, the Borrowing Base as provided for hereunder), together
with all attachments and supporting documentation contemplated thereby, signed
and certified as accurate and complete by a Financial Officer of each of Murphy
USA and the Company.
“Borrowing Request” means a request by a Borrower, or by the Borrower Agent on
its behalf, for a Borrowing in accordance with Section 2.03, which shall be, in
the case of any such written request, in the form of Exhibit C or any other form
approved by the Administrative Agent.
“Borrowing Subsidiary” means each Subsidiary named as such on the signature
pages hereto and each other Subsidiary that has become a Borrowing Subsidiary as
provided in Section 2.24, in each case other than any Subsidiary that has ceased
to be a Borrowing Subsidiary as provided in such Section.
“Borrowing Subsidiary Joinder Agreement” means an agreement in the form of
Exhibit D-1, executed by the Company and the applicable Borrowing Subsidiary.
“Borrowing Subsidiary Termination” means an agreement in the form of
Exhibit D-2, executed by the Company.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Murphy USA and its consolidated
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of Murphy USA and its consolidated Subsidiaries for such period
prepared in accordance with GAAP, excluding (a) any such expenditures made to
restore, replace or rebuild assets to the condition of such assets immediately
prior to any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of,



--------------------------------------------------------------------------------

10

such assets to the extent of insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding and (b) any such expenditures constituting Permitted
Acquisitions or any other acquisition of all the Equity Interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of Section 6.02, a Capital Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.
“Cash Collateral Account” means a deposit account of the Company maintained at
the Administrative Agent and subject to a Control Agreement into which funds
will be deposited for inclusion in the Borrowing Base as Eligible Cash and from
which withdrawals may be made only with the consent of the Administrative Agent.
“Cash Dominion Period” means (a) each period when a Specified Event of Default
shall have occurred and be continuing and (b) each period (i) commencing on any
day when Availability has for three consecutive Business Days been less than the
greater of (A) 17.5% of the lesser of (i) the Aggregate Revolving Commitment
then in effect and (ii) the Borrowing Base then in effect and (B) $70,000,000,
and (ii) ending after Availability has been greater than the amount set forth in
clause (i) above for 30 consecutive calendar days during which period no Event
of Default shall have occurred and be continuing; provided that if in any
12-month period a Cash Dominion Period shall have commenced three times, then
the third Cash Dominion Period shall continue until the later of (1) the first
day after Availability has been greater than the amount set forth in clause (i)
above for 30 consecutive calendar days during which period no Event of Default
shall have occurred and be continuing and (2) the first day after the last day
of the 12-month period beginning with the month during which the third Cash
Dominion Period shall have commenced.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
“Change in Control” means (a) the acquisition of ownership by any Person other
than Murphy USA or any of its wholly-owned Subsidiaries of any Equity Interest
in any Borrower; (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) (i) of Equity Interests in
Murphy USA if such acquisition would not be permitted under Section 9 of the Tax
Matters Agreement or (ii) other than any Person



--------------------------------------------------------------------------------

11

that is included in the definition of Murphy Family, of Equity Interests in
Murphy USA representing more than 50% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Murphy USA; (c) persons who were (i) directors of Murphy USA
on the Effective Date, (ii) nominated or appointed by the board of directors of
Murphy USA or (iii) approved as director candidates prior to their election by
the board of directors of Murphy USA, ceasing to occupy a majority of the seats
(excluding vacant seats) on the board of directors of Murphy USA; or (d) the
occurrence of a “Change of Control” as defined in the Senior Notes Documents or
any “change of control” (or a similar event) as defined in any Permitted Non-ABL
Indebtedness Documents or any Permitted Additional Unsecured Indebtedness
Documents.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans or Protective Advances, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Tranche A Term Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class. Additional Classes of Loans, Borrowings, Commitments and Lenders may be
established pursuant to Sections 2.22 and 2.23.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any warehouseman, bailee or other similar Person in
possession of any Collateral, any landlord of any real property where any
Collateral is located or any administrative agent, collateral agent and/or
similar representative acting on



--------------------------------------------------------------------------------

12

behalf of the holders of any Permitted Non-ABL Indebtedness secured by a Lien on
any real property where any Inventory is located.
“Collateral Agreement” means the Guarantee and Collateral Agreement among Murphy
USA, the Borrowers, the other Loan Parties and the Administrative Agent, as
amended and restated as of the Effective Date, together with all supplements
thereto.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from Murphy USA, the
Company, each Borrowing Subsidiary and each other Designated Subsidiary either
(i) a counterpart of the Collateral Agreement (for the avoidance of doubt, as
amended and restated as of the Effective Date) duly executed and delivered on
behalf of such Person or (ii) in the case of any Person that becomes a
Designated Subsidiary after the Effective Date, a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, together with documents and opinions of the type referred to in
paragraphs (b) and (c) of Section 4.01 with respect to such Designated
Subsidiary;
(b)    all Equity Interests in the Company or any other Subsidiary owned by or
on behalf of any Loan Party shall have been pledged pursuant to the Collateral
Agreement and, in the case of Equity Interests in any Foreign Subsidiary, where
the Administrative Agent so requests in connection with the pledge of such
Equity Interests, a Foreign Pledge Agreement (provided that the Loan Parties
shall not be required to pledge more than 66% of the outstanding voting Equity
Interests in any CFC or FSHCO) and the Administrative Agent shall, to the extent
required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
(c)    all documents and instruments, including Uniform Commercial Code
financing statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;
(d)    the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank (other than any Excluded Deposit Account) and (ii) each securities account
maintained by any Loan Party with any securities intermediary (other than any
Excluded Securities Account), and the requirements of the Collateral Agreement



--------------------------------------------------------------------------------

13

relating to the concentration and application of collections on accounts shall
have been satisfied;
(e)    each Loan Party shall have obtained all Collateral Access Agreements
required to be obtained by it pursuant to this Agreement or the Collateral
Agreement, if any, and all other consents and approvals, if any, required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, any particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent, in consultation with Murphy USA and the Company,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Murphy USA and the Subsidiaries), shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, it being
understood that no Loan Party shall be required to grant any security interest
in any liquor license. The Administrative Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.
“Commitment” means a Revolving Commitment, a Tranche A Term Commitment or any
combination thereof (as the context requires). Additional Classes of Commitments
may be established pursuant to Sections 2.22 and 2.23.
“Commitment Letter” means the commitment letter dated February 17, 2016, among
JPMorgan Chase Bank, N.A., Regions Bank, Regions Business Capital, the Company
and Murphy USA.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.
“Company” means Murphy Oil USA, Inc., a Delaware corporation.
“Compliance Certificate” means a Compliance Certificate in the form of Exhibit E
or any other form approved by the Administrative Agent.



--------------------------------------------------------------------------------

14

“Concentration Account” has the meaning assigned to such term in the Collateral
Agreement.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Murphy USA and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of Murphy USA or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP, (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period and (iv) any cash dividends
paid during such period in respect of Disqualified Equity Interests in Murphy
USA, minus (b) to the extent included in the sum of the amounts described in
clause (a) for such period, the sum of (i) noncash amounts attributable to
amortization or write-off of capitalized interest or other financing costs paid
in a previous period, (ii) noncash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period and (iii) noncash
amounts attributable to pay-in-kind interest or other noncash interest expense
(including as a result of purchase accounting). For purposes of calculating the
Consolidated Cash Interest Expense for any period ending prior to the first
anniversary of the Effective Date, Consolidated Cash Interest Expense shall be
deemed to be (A) for the four fiscal quarter period ended on the last day of the
first fiscal quarter ending after the Effective Date, Consolidated Cash Interest
Expense for such fiscal quarter multiplied by four, (B) for the four fiscal
quarter period ended on the last day of the second fiscal quarter ending after
the Effective Date, Consolidated Cash Interest Expense for the two fiscal
quarters then most recently ended multiplied by two, and (C) for the four fiscal
quarter period ended on the last day of the third fiscal quarter ending after
the Effective Date, Consolidated Cash Interest Expense for the three fiscal
quarters then most recently ended multiplied by 4/3. For purposes of calculating
Consolidated Cash Interest Expense for any period, if during such period Murphy
USA, the Company or any other Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated Cash Interest Expense for
such period shall be calculated after giving pro forma effect thereto in
accordance with Section 1.04(b). In the event that any Loan Party shall have
incurred any Permitted Additional Unsecured Indebtedness or any Permitted
Non-ABL Indebtedness, then Consolidated Cash Interest Expense for any Test
Period that includes the date of such incurrence shall be calculated in a manner
consistent with the second preceding sentence, mutatis mutandis.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus



--------------------------------------------------------------------------------

15

(a)    without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of
(i)    consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations),
(ii)    consolidated income tax expense for such period,
(iii)    all amounts attributable to depreciation for such period and
amortization of intangible assets for such period,
(iv)    any extraordinary loss or any net loss realized by Murphy USA, the
Company and the Subsidiaries in connection with any asset disposition (other
than dispositions of inventory and other dispositions in the ordinary course of
business) for such period,
(v)    any noncash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
Murphy USA, the Company or any other Subsidiary pursuant to a written plan or
agreement approved by the board of directors of Murphy USA,
(vi)    any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(vii)    any unrealized losses for such period attributable to the application
of “mark to market” accounting in respect of Hedging Agreements,
(viii)    the cumulative effect for such period of a change in accounting
principles and
(ix)    any other noncash charge (including any impairment charge or asset
write-off related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, but excluding
any additions to bad debt reserves or bad debt expense, any noncash charge that
results from the write-down or write-off of inventory, any noncash charge that
results from the write-down or write-off of accounts receivable or that is in
respect of any other item that was included in Consolidated Net Income in a
prior period and any noncash charge to the extent it represents an accrual of or
a reserve for cash expenditures in any future period); minus
(b)    without duplication and to the extent included in determining such
Consolidated Net Income,
(i)    any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP,



--------------------------------------------------------------------------------

16

(ii)    any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(iii)    any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,
(iv)    noncash items of income for such period (excluding any noncash items of
income (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) that represents the reversal of any accrual
made in a prior period for anticipated cash charges, but only to the extent such
accrual reduced Consolidated EBITDA for such prior period) and
(v)    the cumulative effect for such period of a change in accounting
principles;
provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by Murphy USA
or any of its consolidated Subsidiaries, other than dispositions of inventory
and other dispositions in the ordinary course of business. All amounts added
back in computing Consolidated EBITDA for any period pursuant to clause (a)
above, and all amounts subtracted in computing Consolidated EBITDA pursuant to
clause (b) above, to the extent such amounts are, in the reasonable judgment of
a Financial Officer of Murphy USA, attributable to any Subsidiary that is not
wholly owned by Murphy USA, shall be reduced by the portion thereof that is
attributable to the noncontrolling interest in such Subsidiary. For purposes of
calculating Consolidated EBITDA for any period, if during such period Murphy
USA, the Company or any other Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with
Section 1.04(b).
“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
for Murphy USA and its consolidated Subsidiaries of (a) Consolidated EBITDA for
such Test Period to (b) Consolidated Fixed Charges for such Test Period.
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period, (b) the
aggregate amount of scheduled principal payments made during such period in
respect of Long‑Term Indebtedness of Murphy USA and its consolidated
Subsidiaries (other than payments made by Murphy USA or any Subsidiary to Murphy
USA or a Subsidiary), (c) the aggregate amount of principal payments (other than
scheduled principal payments) made during such period in respect of Long‑Term
Indebtedness of Murphy USA and its consolidated Subsidiaries (other than
payments made by Murphy USA or any Subsidiary to Murphy USA or a Subsidiary),
but only to the extent that such payments reduced any scheduled principal
payments that would have become due within one year after the date of the
applicable payment, (d) the aggregate amount of (i) principal payments on
Capital Lease Obligations, determined in accordance with GAAP, and (ii)
principal payments on other Indebtedness of the type described in
Section 6.01(f), in each case made by Murphy USA and the



--------------------------------------------------------------------------------

17

Subsidiaries during such period, (e) Capital Expenditures for such period
(except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring purchase money Long-Term
Indebtedness), (f) the aggregate amount of income taxes paid in cash by Murphy
USA and the Subsidiaries during such period, (g) cash contributions to Plans in
respect of minimum ERISA funding requirements for such period and (h) the
aggregate amount of Restricted Payments made by Murphy USA and the Subsidiaries
during such period (other than (i) Restricted Payments made to Murphy USA or a
Subsidiary, (ii) Restricted Payments made solely in additional Equity Interests
otherwise permitted hereunder and (iii) Restricted Payments made in reliance on
clause (iii) or (iv) of Section 6.08(a)). For purposes of calculating the
Consolidated Fixed Charges for any period ending prior to the first anniversary
of the Effective Date, Consolidated Fixed Charges shall be deemed to be (A) for
the four fiscal quarter period ended on the last day of the first fiscal quarter
ending after the Effective Date, Consolidated Fixed Charges for such fiscal
quarter multiplied by four, (B) for the four fiscal quarter period ended on the
last day of the second fiscal quarter ending after the Effective Date,
Consolidated Fixed Charges for the two fiscal quarters then most recently ended
multiplied by two, and (C) for the four fiscal quarter period ended on the last
day of the third fiscal quarter ending after the Effective Date, Consolidated
Fixed Charges for the three fiscal quarters then most recently ended multiplied
by 4/3. For purposes of calculating Consolidated Fixed Charges for any period,
if during such period Murphy USA, the Company or any other Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Fixed
Charges for such period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the net income or loss of
Murphy USA and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than Murphy USA) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Murphy USA, the
Company or, subject to clauses (b) and (c) below, any other consolidated
Subsidiary during such period, (b) the income of any consolidated Subsidiary
(other than a Subsidiary Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon Murphy USA or any Subsidiary or any
law applicable to Murphy USA or any Subsidiary, unless such restrictions with
respect to the payment of cash dividends and other similar cash distributions
have been legally and effectively waived, and (c) the income or loss of, and any
amounts referred to in clause (a) above paid to, any consolidated Subsidiary
that is not wholly owned by Murphy USA to the extent such income or loss or such
amounts are attributable to the noncontrolling interest in such consolidated
Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the



--------------------------------------------------------------------------------

18

management, of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.
“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.
“Covenant Period” has the meaning set forth in Section 6.11.
“Credit Card Receivables” means any Account or Payment Intangible due to any
Loan Party in connection with purchases from and other goods and services
provided by such Loan Party on (a) Walmart gift cards, (b) Visa, MasterCard,
American Express, Diners Club, Discover, Carte Blanche or Walmart credit cards
and (c) such other credit cards as the Administrative Agent shall approve from
time to time in its Permitted Discretion (including Wright Express, if so
approved), in each case which have been originated in the ordinary course of
business by such Loan Party and earned by performance by such Loan Party but not
yet paid to such Loan Party by the gift card issuer, the credit card issuer or
the credit card processor, as applicable, and which represents the bona fide
amount due to a Loan Party from such gift card issuer, credit card processor or
credit card issuer; provided that, in any event, “Credit Card Receivables” shall
exclude Accounts and Payment Intangibles due in connection with proprietary
credit cards.
“Credit Party” means the Administrative Agent, each Issuing Bank and each
Lender.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) in the case of a Revolving Lender, to fund any portion of its
participations in Letters of Credit or (iii) to pay to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified Murphy USA, the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s
good-faith determination that a condition precedent (specifically identified in
such writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party made in good faith to provide a certification in
writing from an authorized officer of such Lender



--------------------------------------------------------------------------------

19

that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and, in the case of any Revolving Lender,
participations in then outstanding Letters of Credit and Protective Advances;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has, or has a Lender Parent that has,
become the subject of a Bail-In Action.
“Designated Proceeds” means the sum of (a) the aggregate amount of Net Proceeds
received by or on behalf of Murphy USA, the Company or any other Subsidiary
after the Effective Date in respect of any Designated Proceeds Event referred to
in clause (a) of the definition of such term, but only to the extent such Net
Proceeds constitute Non-ABL Assets Proceeds, and (b) the aggregate amount of Net
Proceeds received by or on behalf of Murphy USA, the Company or any other
Subsidiary after the Effective Date in respect of any other Designated Proceeds
Event; provided that until such time as the aggregate amount of any such Net
Proceeds received after the Effective Date shall be at least $250,000,000, any
such Net Proceeds received at a time when no Default shall have occurred and be
continuing shall be deemed permanently excluded from the definition of
“Designated Proceeds”; and provided further, in the case of any Net Proceeds
described in clause (a) above, if the Company shall within three Business Days
of its receipt of any such Net Proceeds deliver a certificate of a Financial
Officer of the Company to the effect that the Company intends to cause such Net
Proceeds to be applied within 180 days after receipt of such Net Proceeds to
acquire real property, equipment or other tangible assets to be used in the
business of the Company or the other Subsidiaries, or to consummate any
Permitted Acquisition (or any other acquisition of all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person) permitted hereunder,
and certifying that no Default has occurred and is continuing, then for purposes
of determining the aggregate amount of Designated Proceeds at any time, such Net
Proceeds shall be disregarded except to the extent (i) of any such Net Proceeds
that have not been so applied by the end of such 180‑day period (or within a
period of 90 days thereafter if by the end of such initial 180‑day period the
Company or one or more other Subsidiaries shall have entered into an agreement
with a third party to acquire such real property, equipment or other tangible
assets, or to consummate such Permitted Acquisition or other acquisition, with
such Net Proceeds), at which time such Net Proceeds shall be included in
determining the aggregate amount of Designated Proceeds (including for purposes
of the immediately preceding proviso) in an amount equal to the Net Proceeds
that have not been so applied or (ii) the aggregate amount of such disregarded
Net Proceeds would exceed $100,000,000, in which case such excess shall be
included in determining the aggregate amount of Designated Proceeds (including
for purposes of the immediately preceding proviso).



--------------------------------------------------------------------------------

20

“Designated Proceeds Event” means:
(a)    any Prepayment Event described in clause (a) or (b) of the definition of
such term (other than any Sale/Leaseback Transaction consummated in reliance on
clause (c)(i) of Section 6.06);
(b)    the incurrence by Murphy USA, the Company or any other Subsidiary of any
Indebtedness in reliance on clause (l) or (m) of Section 6.01; and
(c)    the consummation by Murphy USA, the Company or any other Subsidiary of
any Sale/Leaseback Transaction in reliance on clause (c)(ii) of Section 6.06.
“Designated Subsidiary” means each Domestic Subsidiary that is not an Excluded
Subsidiary.
“Dilution Factors” means, without duplication, including without duplication of
any other adjustments already in effect as eligibility criteria or Reserves, for
any period, the aggregate amount of all deductions, credit memos, returns,
adjustments, allowances, bad debt write-offs and other non-cash credits
(including all volume discounts, trade discounts and rebates) which are recorded
to reduce Accounts (other than Credit Card Receivables) in a manner consistent
with current and historical accounting practices of the Loan Parties.
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months of the Loan Parties divided by (b) total gross
sales (other than sales giving rise to Credit Card Receivables) of the Loan
Parties for such 12 months.
“Dilution Reserve” shall mean, at any date, the product of (a) the excess, if
any, of the applicable Dilution Ratio over 5.00% (it being understood that if
there shall be no such excess, the amount under this clause (a) shall be deemed
to be zero) multiplied by (b) as applicable, the Eligible Investment Grade
Accounts or the Eligible Other Accounts.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity



--------------------------------------------------------------------------------

21

Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by Murphy USA
or any Subsidiary, in whole or in part, at the option of the holder thereof;
in each case, on or prior to the date 180 days after the latest Maturity Date
(determined as of the date of issuance thereof); provided, however, that (i) an
Equity Interest in any Person that would not constitute a Disqualified Equity
Interest but for terms thereof giving holders thereof the right to require such
Person to redeem or purchase such Equity Interest upon the occurrence of an
“asset sale” or a “change of control” (or similar event, however denominated)
shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Loan Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination or expiration of the
Commitments and (ii) an Equity Interest in any Person that is issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by such Person or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.
“Document” has the meaning assigned to such term in the Uniform Commercial Code.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Documentation Agents” means the Persons named as such on the cover page of this
Agreement.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Accounts” means, at any time, the Accounts owned by any Loan Party and
in which such Loan Party has good and marketable title, but excluding Credit
Card Receivables and any other Account:



--------------------------------------------------------------------------------

22

(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent pursuant to the Collateral Agreement securing the Secured
Obligations;
(b)    which is subject to any Lien whatsoever, other than (i) a Lien in favor
of the Administrative Agent, (ii) Permitted Encumbrances that do not have
priority over the Liens securing the Secured Obligations created by the
Collateral Agreement and (iii) any Lien permitted under Section 6.02(a)(xii);
(c)    (i) with respect to which the scheduled due date is more than 60 days
after the date of the original invoice therefor, (ii) which is unpaid more than
60 days after the date of the original invoice therefor or more than 30 days
after the original due date therefor or (iii) which has been written off the
books of the applicable Loan Party or otherwise designated as uncollectible (in
determining the aggregate amount owing from each Account Debtor with respect to
Accounts that are unpaid either more than 60 days after the date of the original
invoice therefor or more than 30 days after the original due date, such
aggregate amount shall not be reduced to give effect to any credits extended by,
or amounts owing from, the Loan Parties to such Account Debtor);
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing by such Account Debtor and its Affiliates are ineligible pursuant
to clause (c) above;
(e)    other than with respect to Accounts of Wright Express, which is owing by
(i) an Investment Grade Account Debtor to the extent the aggregate amount of
Accounts owing by such Account Debtor and its Affiliates to the Loan Parties
exceeds 35% of the aggregate Eligible Accounts or (ii) any other Account Debtor
to the extent the aggregate amount of Accounts owing by such Account Debtor and
its Affiliates to the Loan Parties exceeds 25% of the aggregate Eligible
Accounts;
(f)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the other Loan Documents has been breached or is not
true;
(g)    which (i) other than in the case of Wright Express Credit Card
Receivables, does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the applicable Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or (vi)
relates to payments of interest;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have



--------------------------------------------------------------------------------

23

not been performed by the applicable Loan Party or if such Account was invoiced
more than once;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which (i) is the subject of any
Bankruptcy Event, (ii) is liquidating, dissolving or winding up its affairs,
(iii) is otherwise deemed not creditworthy by the Administrative Agent in its
Permitted Discretion, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) has become insolvent
or (vi) has ceased operation of its business;
(k)    which is owed by an Account Debtor which has sold all or a substantially
all its assets;
(l)    which is owed by an Account Debtor that (i) does not have its principal
place of business in the United States or (ii) is not organized under applicable
law of the United States or any state of the United States unless, in any such
case, such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;
(m)    which is owed in any currency other than dollars;
(n)    which is owed by (i) any Governmental Authority of any country other than
the United States unless such Account is backed by a Letter of Credit acceptable
to the Administrative Agent which is in the possession of, and is directly
drawable by, the Administrative Agent, (ii) any Governmental Authority of the
United States, or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the Lien of the Administrative Agent in such Account have been
complied with to the Administrative Agent’s satisfaction or (iii) any
Governmental Authority of any State of the United States or any other
Governmental Authority not referred to in clause (i) or (ii) above;
(o)    which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or equityholder of any Loan Party or any of its
Affiliates;
(p)    which the Administrative Agent determines, in its Permitted Discretion,
might not be paid by reason of the Account Debtor’s inability to pay;
(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or



--------------------------------------------------------------------------------

24

other similar advance made by or for the benefit of an Account Debtor, in each
case to the extent thereof;
(r)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
(s)    which is evidenced by any promissory note, judgment, chattel paper or
instrument;
(t)    which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction;
(u)    with respect to which the applicable Loan Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business (but only to the extent of
any such reduction), or any Account which was partially paid and the applicable
Loan Party created a new receivable for the unpaid portion of such Account;
(v)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;
(w)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the applicable Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than the applicable Loan Party as payee or remittance party;
(x)    which represents credit card sales or was created on cash on delivery
terms;
(y)    which is owed by an Account Debtor that is a Sanctioned Person; or
(z)    which is not a true and correct statement of a bona fide obligation
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor.
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) to the extent
not otherwise reflected in the eligibility criteria or as a Dilution Factor, the
amount of all accrued and



--------------------------------------------------------------------------------

25

actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable Loan Party to reduce the amount of
such Account.
Notwithstanding anything to the contrary contained herein, no Account acquired
by any Loan Party after the Effective Date outside the ordinary course of
business, or acquired or originated by any Person that becomes a Loan Party
after the Effective Date, shall be included in determining Eligible Accounts
until a field examination with respect thereto has been completed to the
satisfaction of the Administrative Agent (it being understood and agreed that
field examinations conducted pursuant to this paragraph shall not count against
the number of field examinations permitted pursuant to Section 5.15); provided
that the Administrative Agent may, in its Permitted Discretion and subject to
any Reserves that the Administrative Agent shall have established in connection
therewith, permit inclusion of such Accounts in the determination of Eligible
Accounts for not more than 60 days after the acquisition thereof or the date
such Person becomes a Loan Party, as applicable.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Murphy USA, the Company, any other Subsidiary or any other Affiliate
of Murphy USA.
“Eligible Cash” means, at any time, the funds on deposit in the Cash Collateral
Account at such time.
“Eligible Credit Card Receivables” means, as of any date of determination, each
Credit Card Receivable that satisfies all the requirements set forth below:
(a) such Credit Card Receivable is owned by a Loan Party and such Loan Party has
good and marketable title to such Credit Card Receivable;
(b) such Credit Card Receivable has not been outstanding for more than five
Business Days (or, in the case of any Credit Card Receivable in respect of a
Walmart gift card, 15 Business Days);
(c) the gift card issuer, the credit card issuer or the credit card processor of
the applicable credit card with respect to such Credit Card Receivable (i) is
not the subject of any Bankruptcy Event, (ii) is not liquidating, dissolving or
winding up its affairs, (iii) is not otherwise deemed not creditworthy by the
Administrative Agent in its Permitted Discretion, (iv) has not admitted in
writing its inability, or is not generally unable to, pay its debts as they
become due, (v) has not become insolvent and (vi) has not ceased operation of
its business;



--------------------------------------------------------------------------------

26

(d) such Credit Card Receivable is a valid, legally enforceable obligation of
the applicable gift card issuer, credit card issuer or credit card processor
with respect thereto;
(e) such Credit Card Receivable is subject to a first priority perfected Lien in
favor of the Administrative Agent pursuant to the Collateral Agreement securing
the Secured Obligations;
(f) such Credit Card Receivable is not subject to any Lien whatsoever, other
than (i) a Lien in favor of the Administrative Agent, (ii) Permitted
Encumbrances that do not have priority over the Liens securing the Secured
Obligations created by the Collateral Agreement and (iii) any Lien permitted
under Section 6.02(a)(xii);
(g) such Credit Card Receivable conforms in all material respects to all
representations, warranties or other provisions in the Loan Documents or in the
credit card agreements relating to such Credit Card Receivable;
(h) if such Credit Card Receivable is subject to risk of set-off, non-collection
or not being processed due to unpaid and/or accrued credit card processor fee
balances, or if a claim, counterclaim, offset or chargeback has been asserted by
the applicable gift card issuer, credit card issuer or credit card processor,
the face amount thereof for purposes of determining the Borrowing Base has been
reduced by the amount of such unpaid and/or accrued credit card processor fees
or such claim, counterclaim, offset or chargeback;
(i) such Credit Card Receivable is not evidenced by chattel paper or an
instrument of any kind unless such chattel paper or instrument is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent.
In determining the amount of an Eligible Credit Card Receivable, the face amount
thereof may, in the Administrative Agent’s Permitted Discretion, be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with the credit card
arrangements applicable thereto and (ii) the aggregate amount of all cash
received in respect thereof but not yet applied by the applicable Loan Party to
reduce the amount of such Eligible Credit Card Receivable.
Notwithstanding anything to the contrary contained herein, no Credit Card
Receivable acquired by any Loan Party after the Effective Date outside the
ordinary course of business, or acquired or originated by any Person that
becomes a Loan Party after the Effective Date, shall be included in determining
Eligible Credit Card Receivables until a field examination with respect thereto
has been completed to the satisfaction of the Administrative Agent (it being
understood and agreed that field examinations conducted pursuant to this
paragraph shall not count against the number of field examinations permitted
pursuant to Section 5.15); provided that the Administrative Agent may, in its
Permitted



--------------------------------------------------------------------------------

27

Discretion and subject to any Reserves that the Administrative Agent shall have
established in connection therewith, permit inclusion of such Credit Card
Receivables in the determination of Eligible Credit Card Receivables for not
more than 60 days after the acquisition thereof or the date such Person becomes
a Loan Party, as applicable.
“Eligible Inventory” means, at any time, the Inventory owned by any Loan Party
(and in which such Loan Party has good and marketable title), but excluding any
Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent pursuant to the Collateral Agreement securing the Secured
Obligations;
(b)    which is subject to any Lien whatsoever, other than (i) a Lien in favor
of the Administrative Agent, (ii) Permitted Encumbrances that do not have
priority over the Liens securing the Secured Obligations pursuant to the terms
of the Collateral Agreement, (iii) in the case of Inventory at a terminal,
warehouse or other third party storage facility or in transit with a common
carrier or other third party carrier, any Lien in respect of which an
appropriate Reserve shall have been established by the Administrative Agent in
its Permitted Discretion and (iv) any Lien permitted under Section 6.02(a)(xii);
(c)    which is slow moving, obsolete, unmerchantable, defective, used, unfit
for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;
(d)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the other Loan Documents has been breached or is not
true or which does not conform to all standards imposed by any Governmental
Authority or is not covered by casualty insurance as required by the provisions
of this Agreement;
(e)    in which any Person other than the applicable Loan Party shall (i) have
any direct or indirect ownership, interest or title (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure a Loan Party’s performance with respect to that
Inventory) or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;
(f)    which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;



--------------------------------------------------------------------------------

28

(g)    which is not located in the United States or is in transit with a common
carrier or other third party carrier from vendors and suppliers; provided that
Inventory in transit within the United States may be included as Eligible
Inventory so long as:
(i) if the applicable Loan Party’s rights with respect thereto are evidenced by
a bill of lading or comparable Document, such Document either (A) is
non-negotiable or (B) has been delivered to the Administrative Agent,
(ii) the common carrier or other third party carrier is not an Affiliate of the
Loan Parties or of the applicable vendor or supplier, and
(iii) the customs broker is not an Affiliate of the Loan Parties or of the
applicable vendor or supplier;
(h)    which is located in any real property leased by a Loan Party unless (i)
the lessor has executed and delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Reserve for rent, charges and other amounts due or to
become due with respect to such location has been established by the
Administrative Agent in its Permitted Discretion;
(i)    which is located at any terminal, warehouse or other third party storage
facility or is otherwise in the possession of a bailee (other than a third party
processor) and (i) is evidenced by a negotiable warehouse or terminal receipt or
comparable Document unless such Document has been delivered to the
Administrative Agent or (ii) is not evidenced by a Document, unless (A) such
terminal owner, warehouseman or other bailee has executed and delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require in its Permitted Discretion or (B) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion;
(j)    which is being processed offsite at a third party location or outside
processor (it being understood that the blending of gasoline and ethanol at a
terminal is not “processing” for purposes of this clause (j)), or is in-transit
to or from such third party location or outside processor (unless eligible under
clause (g) above);
(k)    which is a discontinued product or component thereof;
(l)    which is the subject of a consignment by a Loan Party as consignor;
(m)    which is perishable;
(n)    which contains or bears any intellectual property rights licensed to a
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor or (iii) incurring any
liability with respect



--------------------------------------------------------------------------------

29

to payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement;
(o)    which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory); or
(p)    for which reclamation rights have been asserted by the seller.
Notwithstanding the foregoing, the amount of Inventory shall be adjusted (i) as
required to eliminate intercompany profit, (ii) to true up cost by eliminating
intercompany performance incentives and (iii) to reflect general ledger
adjustments that have the effect of reducing Inventory value on the perpetual
accounting system.
Notwithstanding anything to the contrary contained herein, no Inventory acquired
by any Loan Party after the Effective Date other than in the ordinary course of
business, or acquired or created by any Person that becomes a Loan Party after
the Effective Date, shall be included in determining Eligible Inventory until a
field examination (and, if required by the Administrative Agent, an Inventory
appraisal) with respect thereto has been completed to the satisfaction of the
Administrative Agent (it being understood and agreed that field examinations and
appraisals conducted pursuant to this paragraph shall not count against the
number of field examinations or appraisals permitted pursuant to Section 5.15);
provided that the Administrative Agent may, in its Permitted Discretion and
subject to any Reserves that the Administrative Agent shall have established in
connection therewith, permit inclusion of such Inventory in the determination of
Eligible Inventory for not more than 60 days after the acquisition thereof or
the date such Person becomes a Loan Party, as applicable.
“Eligible Investment Grade Accounts” means, at any time, the Eligible Accounts
of any Loan Party at such time owed by Investment Grade Account Debtors.
“Eligible Midstream Refined Products Inventory” means Refined Products Inventory
of a Loan Party which (a) is not held for sale at a retail station and (b)
qualifies as Eligible Inventory.
“Eligible Other Accounts” means, at any time, the Eligible Accounts of any Loan
Party at such time that are not Eligible Investment Grade Accounts.
“Eligible Retail Merchandise Inventory” means Retail Merchandise Inventory of a
Loan Party which is held for sale in the ordinary course of business at a retail
station operated by a Loan Party and (a) unless otherwise approved by the
Administrative Agent in its Permitted Discretion, is not located, stored or
maintained outside of any retail station owned or leased by a Loan Party and (b)
qualifies as Eligible Inventory.
“Eligible Retail Refined Products Inventory” means Refined Products Inventory of
a Loan Party which is held for sale in the ordinary course of business at a
retail



--------------------------------------------------------------------------------

30

station operated by a Loan Party and (a) unless otherwise approved by the
Administrative Agent in its Permitted Discretion, is not located, stored or
maintained outside of any retail station owned or leased by a Loan Party and (b)
qualifies as Eligible Inventory.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and other laws, and all injunctions, written notices
or binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of, or human exposure to, any explosive, radioactive,
hazardous or toxic substance or waste or other pollutant, including petroleum or
petroleum distillates.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), to the
extent directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials to the extent arising from or
relating to any Environmental Law, (c) human exposure to any Hazardous
Materials, (d) the presence, Release or threatened Release of any Hazardous
Materials or (e) any contract, binding agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Murphy USA or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or



--------------------------------------------------------------------------------

31

Section 430(i)(4) of the Code), (e) the incurrence by Murphy USA or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by Murphy USA or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by Murphy USA or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the receipt by Murphy USA or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from Murphy
USA or any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status, within the meaning of Section 305
of ERISA.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by Murphy
USA or any Subsidiary in trust for any director, officer or employee of Murphy
USA or any Subsidiary or any employee benefit plan maintained by Murphy USA or
any Subsidiary or (ii) funds representing deferred compensation for the
directors and employees of Murphy USA and the Subsidiaries, (d) any deposit
account the funds in which consist solely of cash earnest money deposits or
funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for a Permitted Acquisition or any other
transaction permitted hereunder, (e) any deposit account into which are
deposited station receipts and from which the available funds are swept to the
Concentration Account at the end of each Business Day (whether directly or
through local concentration accounts that are in turn swept to the Concentration
Account on such Business Day, it being agreed that such local concentration
accounts that are so swept shall also be excluded under this clause (e)) and (f)
other deposit accounts to the extent the aggregate daily balance in all such
accounts does not at any time exceed $10,000,000.
“Excluded Dispositions” means (a) the sale, transfer or other disposition of the
CAM pipeline system as announced by Murphy USA on February 3, 2016, and (b) the
disposition of the Equity Interests in Hereford Renewable Energy, LLC.
“Excluded Securities Account” means any securities account the securities
entitlements in which consist solely of (a) securities entitlements held by
Murphy USA or



--------------------------------------------------------------------------------

32

any Subsidiary in trust for any director, officer or employee of Murphy USA or
any Subsidiary or any employee benefit plan maintained by Murphy USA or any
Subsidiary or (b) securities entitlements representing deferred compensation for
the directors and employees of Murphy USA and the Subsidiaries.
“Excluded Subsidiary” means (a) any CFC, (b) any FSHCO and (c) Hankinson
Holding, LLC, a Delaware limited liability company, so long as such holding
company has no material assets or liabilities and conducts no operations;
provided that no Subsidiary that (i) is a Borrowing Subsidiary, (ii) Guarantees
the Senior Notes or any other Material Indebtedness of Murphy USA, the Company
or any Domestic Subsidiary that is not itself an Excluded Subsidiary or (iii) is
an obligor (including pursuant to a Guarantee) under any Permitted Non-ABL
Indebtedness shall, in either case, be an Excluded Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of August 30,
2013, as amended and in effect immediately prior to the Effective Date, among
Murphy USA, the Company, the Borrowing Subsidiaries party thereto, the Lenders
party thereto and JPMorgan Chase, N.A., as Administrative Agent.
“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Company or any other Subsidiary that (a) is outstanding on
the Effective Date and (b) is listed on Schedule 1.01.
“Existing Revolving Borrowings” has the meaning set forth in Section 2.21(e).
“Existing Term Credit Agreement” means the Term Credit Agreement dated as of
February 5, 2016, among Murphy USA, the Company, the Lenders party thereto and
JPMorgan Chase, N.A., as Administrative Agent.
“Extending Lender” has the meaning set forth in Section 2.22(a).



--------------------------------------------------------------------------------

33

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among Murphy USA, the
Company, the Administrative Agent, one or more Extending Lenders and each other
Person, if any, required to be a party thereto pursuant to Section 2.22(b),
effecting an Extension Permitted Amendment and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.22.
“Extension Offer” has the meaning set forth in Section 2.22(a).
“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.22, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) (which extension, in the case of
Revolving Commitments, shall be for a period of one year) and, in connection
therewith, (a) an increase or decrease in the rate of interest accruing on such
Extended Loans, (b) in the case of Extended Loans that are Term Loans of any
Class, a modification of the scheduled amortization applicable thereto, provided
that the weighted average life to maturity of such Extended Loans shall be no
shorter than the remaining weighted average life to maturity (determined at the
time of such Extension Offer) of the Term Loans of such Class, (c) a
modification of voluntary or mandatory prepayments applicable thereto (including
prepayment premiums and other restrictions thereon), provided that in the case
of Extended Loans that are Term Loans, such requirements may provide that such
Extended Loans may participate in any mandatory prepayments on a pro rata basis
(or on a basis that is less than a pro rata basis) with the Loans of the
applicable Extension Request Class, but may not provide for prepayment
requirements that are more favorable than those applicable to the Loans of the
applicable Extension Request Class, (d) an increase in the fees payable to, or
the inclusion of new fees to be payable to, the Extending Lenders in respect of
such Extension Offer or their Extended Loans or Extended Commitments and/or (e)
an addition of any affirmative or negative covenants applicable to Murphy USA,
the Company and the other Subsidiaries, provided that any such additional
covenant with which Murphy USA, the Company and the other Subsidiaries shall be
required to comply prior to the latest Maturity Date in effect immediately prior
to such Extension Permitted Amendment for the benefit of the Extending Lenders
providing such Extended Loans or Extended Commitments shall also be for the
benefit of all other Lenders.
“Extension Request Class” has the meaning set forth in Section 2.22(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into in connection therewith, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any current or future regulations
or official interpretations of any of the foregoing.



--------------------------------------------------------------------------------

34

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letters” has the meaning set forth in the Commitment Letter.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FSHCO” means each Domestic Subsidiary substantially all of the assets of which
consist of voting Equity Interests in CFCs.
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary



--------------------------------------------------------------------------------

35

obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of Murphy USA)).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Murphy USA, the Company or the other Subsidiaries shall be a
Hedging Agreement.
“Immediate Family” of a natural person means such natural person’s spouse,
children, siblings, parents, mother-in-law and father-in-law, sons-in-law,
daughters-in-law, brothers-in-law and sisters-in-law.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
Murphy USA, the Company, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Revolving Commitments and/or Incremental Term



--------------------------------------------------------------------------------

36

Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.21.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.21, to make Revolving Loans and to acquire
participations in Letters of Credit and Protective Advances hereunder, expressed
as an amount representing the maximum aggregate permitted amount of such
Lender’s Revolving Exposure under such Incremental Facility Agreement.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Agreement and Section 2.21, to make Term Loans hereunder, expressed as an amount
representing the maximum aggregate principal amount of such Term Loans to be
made by such Lender.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.21.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of Murphy USA, the Company or any other
Subsidiary and (iii) any purchase price adjustment or earnout incurred in
connection with an acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout is, or becomes, reasonably
determinable), (e) all Capital Lease Obligations of such Person and all
Attributable Indebtedness of such Person in respect of any Sale/Leaseback
Transaction, (f) the maximum aggregate amount of all letters of credit and
letters of guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment



--------------------------------------------------------------------------------

37

or repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(ii) the maximum liquidation preference of such Disqualified Equity Interests,
(i) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, and (j) all
Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by a Borrower, or by the Borrower
Agent on its behalf, to convert or continue a Revolving Borrowing or Term
Borrowing in accordance with Section 2.07, which shall be, in the case of any
such written request, in the form of Exhibit F or any other form approved by the
Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Protective Advance), the first Business Day following the last day of each
March, June, September and December, (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, such day or days prior to the last
day of such Interest Period as shall occur at intervals of three months’
duration after the first day of such Interest Period, and (c) with respect to
any Protective Advance, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower, or the Borrower Agent on its behalf, may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.



--------------------------------------------------------------------------------

38

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“Inventory” has the meaning assigned to such term in the Collateral Agreement.
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of Murphy USA)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of Murphy USA) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of Murphy
USA) of such Equity Interests or other property as of the time of such transfer
(less, in the case of any investment in the form of transfer of property for
consideration that is less than the fair value thereof, the fair value (as so
determined) of such consideration as of the time of the transfer), minus the
amount, as of such date of determination, of any portion of such Investment
repaid to the investor in cash as a return of capital, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such transfer,



--------------------------------------------------------------------------------

39

and (e) any Investment (other than any Investment referred to in clause (a),
(b), (c) or (d) above) in any Person resulting from the issuance by such Person
of its Equity Interests to the investor shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of Murphy USA) of
such Equity Interests at the time of the issuance thereof.
“Investment Grade Account Debtor” means, at any time, an Account Debtor that at
such time has a corporate credit rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Regions Bank, (c) solely
in respect of any Existing Letter of Credit, the Person that is the issuer
thereof and (d) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).
“Judgment Currency” has the meaning set forth in Section 9.18(b).
“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.05 or, in the case of any Issuing Bank that becomes an
“Issuing Bank” hereunder pursuant to Section 2.05(j), in a written agreement
referred to in such Section, or, in each case, such other maximum permitted
amount with respect to any Issuing Bank as may have been agreed in writing (and
notified in writing to the Administrative Agent) by such Issuing Bank and the
Company.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit remaining available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.20 of the LC
Exposures of Defaulting Lenders in effect at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.



--------------------------------------------------------------------------------

40

“Lender Presentation” means the Lender Presentation dated February 2016,
relating to the credit facilities provided for herein.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Administrative Agent in its capacity as lender of
Protective Advances.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the applicable Reuters screen page (currently page
LIBOR01) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) (such applicable rate being called the “LIBO Screen
Rate”), at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the LIBO Rate
for such Interest Period shall be the Interpolated Screen Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as provided above, would otherwise
be less than zero, then the LIBO Rate shall be deemed to be zero for all
purposes.
“LIBO Screen Rate” has the meaning set forth in the definition of the term “LIBO
Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, synthetic lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.
“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Extension Agreements, the Refinancing Facility Agreements, each



--------------------------------------------------------------------------------

41

Borrowing Subsidiary Joinder Agreement, each Borrowing Subsidiary Termination
Agreement, the Collateral Agreement, the other Security Documents and, except
for purposes of Section 9.02, any agreements between any Borrower and any
Issuing Bank regarding such Issuing Bank’s LC Commitment or the respective
rights and obligations between such Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit, any agreement designating an additional
Issuing Bank as contemplated by Section 2.05(j) and any promissory notes
delivered pursuant to Section 2.09(c).
“Loan Parties” means Murphy USA, the Company, the Borrowing Subsidiaries and
each other Subsidiary Loan Party.
“Loans” means the loans (including Protective Advances) made by the Lenders to
the Borrowers pursuant to this Agreement.
“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $25,000,000.
“Material Adverse Effect” means an event or condition that has had, or could
reasonably be expected to have, in a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of Murphy USA, the Company and the other Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties to perform their obligations under the Loan
Documents or (c) the rights of or benefits available to the Lenders under the
Loan Documents. For the avoidance of doubt, the occurrence of any event or
condition that results in the Spin-Off being taxable to Murphy Oil, except if
neither Murphy USA nor the Company shall be required to indemnify Murphy Oil
pursuant to the Tax Matters Agreement for any tax liability resulting from such
event or condition, shall be a Material Adverse Effect.



--------------------------------------------------------------------------------

42

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by Murphy USA, the Company or any other Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person; provided that the aggregate consideration therefor
(including Indebtedness assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $25,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of Murphy USA, the Company
and the other Subsidiaries in an aggregate principal amount of $25,000,000 or
more. For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of Murphy USA, the Company or any other Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Murphy USA, the Company or such
other Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Maturity Date” means, as the context requires, the Revolving Maturity Date, the
Tranche A Term Maturity Date or the maturity date set forth in the applicable
Extension Agreement or Refinancing Facility Agreement for any Class of Loans
established pursuant to Section 2.22 or 2.23.
“Maximum Rate” has the meaning set forth in Section 9.13.
“MNPI” means material information concerning Murphy USA, the Company, any other
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act. For purposes of this definition, “material information” means information
concerning Murphy USA, the Company, the other Subsidiaries or any Affiliate of
any of the foregoing, or any of their securities, that could reasonably be
expected to be material for purposes of the United States federal and state
securities laws and, where applicable, foreign securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Murphy Family” means (a) (i) the estate and descendants of the late C.H.
Murphy, Jr., (ii) the siblings of the late C.H. Murphy, Jr. and their respective
estates and



--------------------------------------------------------------------------------

43

descendants, (iii) the respective Immediate Family of, Immediate Family of
descendants of and descendants of Immediate Family of, any individual included
in clause (a)(i) or (a)(ii), (iv) any trust established for the benefit of any
of the foregoing or any charitable trust or foundation established by any of the
foregoing, and the respective trustees, fiduciaries and beneficiaries of any
such trust or foundation acting in such capacity, and (v) any corporation,
limited partnership, limited liability company or other entity Controlled by any
of the foregoing, including the C.H. Murphy Family Investments Limited
Partnership to the extent so Controlled; and (b) any successor (other than by
assignment or transfer) of any of the foregoing set forth in clause (a)(i),
(a)(ii), (a)(iii) or (a)(iv).
“Murphy Oil” means Murphy Oil Corporation, a Delaware corporation.
“Murphy USA” means Murphy USA Inc., a Delaware corporation.
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out‑of‑pocket expenses paid in connection with such event by Murphy USA
and the Subsidiaries to Persons that are not Affiliates of Murphy USA or any
Subsidiary, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by Murphy USA and the Subsidiaries as a result of such event
to repay Indebtedness secured by such asset (other than any Loans and any
Permitted Non-ABL Indebtedness) and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by Murphy USA and the Subsidiaries, and the
amount of any reserves established by Murphy USA and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by the chief financial
officer of Murphy USA). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.
“Non-ABL Assets Proceeds” means, with respect to any Prepayment Event described
in clause (a) or (b) of the definition of such term, the Net Proceeds received
by



--------------------------------------------------------------------------------

44

or on behalf of Murphy USA, the Company or any other Subsidiary in respect of
such Prepayment Event, but only to the extent such Net Proceeds do not
constitute ABL Priority Collateral Proceeds (as determined reasonably and in
good faith by the chief financial officer of Murphy USA).
“Non-ABL Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired and wherever located: (a)
all Equipment, all real property and interests therein (including both fee and
leasehold interests) and all Fixtures; (b) all Intellectual Property (other than
any computer programs and any support and information relating thereto that
constitute Inventory); (c) all Equity Interests and other Investment Property
(other than Investment Property constituting ABL Priority Collateral under
clause (d) or (f) of the definition of such term); (d) all Commercial Tort
Claims; (e) all insurance policies relating to Non-ABL Priority Collateral, but,
for the avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts; (f) except to the extent constituting
ABL Priority Collateral under clause (f) of the definition of such term, all
Documents, all General Intangibles, all Instruments and all Letter of Credit
Rights; (g) all other Collateral not constituting ABL Priority Collateral; (h)
all collateral and guarantees given by any other Person with respect to any of
the foregoing, and all Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing; (i) all books and Records to the
extent relating to any of the foregoing; and (j) all products and Proceeds of
the foregoing. Notwithstanding the foregoing, the term “Non-ABL Priority
Collateral” shall not include any assets referred to in clauses (a) through (e)
of the definition of the term “ABL Priority Collateral”. Capitalized terms used
in this definition but not defined herein have the meanings assigned to them in
the Collateral Agreement.
“Non-Defaulting Revolving Lender” means, at any time, any Revolving Lender that
is not a Defaulting Lender at such time.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).



--------------------------------------------------------------------------------

45

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“Payment Intangibles” has the meaning assigned to such term in the Collateral
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Administrative Agent.
“Permitted Acquisition” means the purchase or other acquisition by Murphy USA or
any Subsidiary in a transaction or series of transactions of Equity Interests
in, or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person if (a) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person (including each subsidiary of such
Person) is organized under the laws of the United States of America, any State
thereof or the District of Columbia and, upon the consummation of such
acquisition, will be a wholly owned Subsidiary that is a Domestic Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
tender offer followed by a merger, such Person (including each subsidiary of
such Person) will become a wholly owned Subsidiary that is a Domestic Subsidiary
reasonably promptly thereafter upon the consummation of the second-step merger),
in each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Company or a
Subsidiary Loan Party; provided that (i) such purchase or acquisition was not
preceded by, or consummated pursuant to, an unsolicited tender offer or proxy
contest initiated by or on behalf of Murphy USA, the Company or any other
Subsidiary, (ii) all transactions related thereto are consummated in accordance
with applicable law, (iii) the business of such Person, or such assets, as the
case may be, constitute a business permitted under Section 6.03(b), (iv) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to each newly created or acquired Subsidiary or assets in
order to satisfy the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” shall have been taken (or arrangements
for the taking of such actions satisfactory to the Administrative Agent shall
have been made), (v) at the time of and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing, (vi) after giving effect to such purchase or other acquisition, and
any related incurrence of Indebtedness, on a pro forma basis in accordance with
Section 1.04(b), (A) Availability shall exceed the greater of (1) 25% of the
lesser of the aggregate Revolving Commitments and the Borrowing Base and
(2) $100,000,000, (B) unless Availability shall exceed the greater of (1) 40% of
the lesser of the aggregate Revolving Commitments and the Borrowing Base and
(2) $100,000,000, Murphy USA and the Company shall be in compliance with the
covenant set forth in Section 6.11 (determined as if a Covenant Period were then
applicable) and (C) Murphy USA and the Company shall be in compliance with, at
any time during a Covenant



--------------------------------------------------------------------------------

46

Period, Section 6.11 and, at any time when a Term Loan shall be outstanding,
Section 6.12, in each case under clauses (B) and (C), calculated as of the end
of or for the period of four consecutive fiscal quarters of Murphy USA then most
recently ended for which the financial statements have been delivered pursuant
to Section 5.01(a) or 5.01(b) (or prior to the first such delivery, as of or for
such period ended on the last fiscal quarter included in the financial
statements referred to in Section 3.04(a))) and (vii) Murphy USA and the Company
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of Murphy USA or the Company, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition, together with reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in clause (vi) above.
“Permitted Additional Unsecured Indebtedness” means any Indebtedness of the
Company or any other Loan Party permitted under Section 6.01(l).
“Permitted Additional Unsecured Indebtedness Documents” means any credit
agreement, indenture or other agreement, instrument or other document evidencing
or governing any Permitted Additional Unsecured Indebtedness or providing for
any Guarantee or other right in respect thereof.
“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment in accordance with the Administrative
Agent’s credit policies.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Sections 3.09 and 5.06;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;
(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Murphy USA or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d)    pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and



--------------------------------------------------------------------------------

47

other obligations of a like nature, in each case in the ordinary course of
business and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of Murphy USA or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Murphy USA or any Subsidiary;
(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by Murphy USA or any Subsidiary in excess of those
required by applicable banking regulations;
(h)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by Murphy USA and the Subsidiaries in the ordinary course of
business;
(i)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and
(k)    Liens that are contractual rights of set-off;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.
“Permitted Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company, that contains terms and conditions that are within the range of terms
and conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of asset-based senior secured
credit facilities, on the one hand, and holders



--------------------------------------------------------------------------------

48

of the same type of Indebtedness as the applicable Permitted Non-ABL
Indebtedness, on the other.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at the date of acquisition thereof, the highest
credit rating obtainable from S&P or Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $1,000,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in
Rule 2a‑7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.
“Permitted Non-ABL Indebtedness” means any Indebtedness of the Company or any
other Loan Party permitted under Section 6.01(m).
“Permitted Non-ABL Indebtedness Documents” means any credit agreement, indenture
or other agreement, instrument or other document evidencing or governing any
Permitted Non-ABL Indebtedness or providing for any Guarantee or other right in
respect thereof.



--------------------------------------------------------------------------------

49

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which Murphy USA or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01(d).
“Prepayment Event” means:
(a)    any sale, transfer, lease or other disposition (including pursuant to a
Sale/Leaseback Transaction or by way of merger or consolidation) of any asset of
Murphy USA, the Company or any other Subsidiary, including any sale or issuance
to a Person other than Murphy USA, the Company or any other Subsidiary of Equity
Interests in any Subsidiary, other than (i) dispositions described in clauses
(a) through (f) of Section 6.05, (ii) the Excluded Dispositions, (iii) any
Sale/Leaseback Transaction consummated in reliance on clause (c)(i) of Section
6.06 and (iv) other dispositions resulting in aggregate Net Proceeds not
exceeding $2,500,000 during any fiscal year of Murphy USA;
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of Murphy
USA, the Company or any other Subsidiary resulting in aggregate Net Proceeds of
$2,500,000 or more during any fiscal year of Murphy USA; or
(c)    the incurrence by Murphy USA, the Company or any other Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Projections” has the meaning set forth in Section 3.04(d).
“Protective Advances” has the meaning set forth in Section 2.04.
“Protective Advances Exposure” means, at any time, the sum of the principal
amounts of all outstanding Protective Advances at such time. The Protective
Advances



--------------------------------------------------------------------------------

50

Exposure of any Lender at any time shall be its Applicable Percentage of the
total Protective Advances Exposure at such time, adjusted to give effect to any
reallocation under Section 2.20 of the Protective Advances Exposure of
Defaulting Lenders in effect at such time.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among Murphy
USA, the Company, the Administrative Agent and one or more Refinancing Term
Lenders, establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.23.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 180 days after the latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Original Indebtedness) an obligor in respect of
such Original Indebtedness, and shall not constitute an obligation of Murphy USA
if Murphy USA shall not have been an obligor in respect of



--------------------------------------------------------------------------------

51

such Original Indebtedness, and, in each case, shall constitute an obligation of
such Subsidiary or of Murphy USA only to the extent of their obligations in
respect of such Original Indebtedness; (e) if such Original Indebtedness shall
have been subordinated to the Loan Document Obligations, such Refinancing
Indebtedness shall also be subordinated to the Loan Document Obligations on
terms not less favorable in any material respect to the Lenders; and (f) except
where the Original Indebtedness is Permitted Non-ABL Indebtedness (it being
understood that any Refinancing Indebtedness in respect of any Permitted Non-ABL
Indebtedness shall be subject to the requirements set forth in clause (B) of
Section 6.01(m)), such Refinancing Indebtedness shall not be secured by any Lien
on any asset other than the assets that secured such Original Indebtedness (or
would have been required to secure such Original Indebtedness pursuant to the
terms thereof) and, where the Original Indebtedness is Permitted Non-ABL
Indebtedness, to the extent such Refinancing Indebtedness is secured by any Lien
on assets constituting ABL Priority Collateral, such Liens shall, pursuant to
the Permitted Intercreditor Agreement, rank junior in priority to the Liens on
the ABL Priority Collateral securing the Secured Obligations.
“Refinancing Term Lender” has the meaning set forth in Section 2.23(a).
“Refinancing Term Loan” has the meaning set forth in Section 2.23(a).
“Refinancing Term Loan Commitments” has the meaning set forth in Section
2.23(a).
“Refined Products Inventory” means Inventory consisting of gasoline, diesel
fuel, ethanol fuel and other refined fuel products satisfactory to the
Administrative Agent in its Permitted Discretion held for sale in the ordinary
course of business by a Loan Party.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Reports” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, which Reports (except where prepared for internal purposes of the
Administrative Agent) shall be distributed to the Lenders by the Administrative
Agent.
“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Term Loans, Revolving Exposures and unused Commitments representing more than



--------------------------------------------------------------------------------

52

50% of the sum of the outstanding Term Loans, Aggregate Revolving Exposure and
unused Commitments at such time.
“Reserves” means any and all reserves which the Administrative Agent deems it
appropriate, in its Permitted Discretion, to maintain (including, without
limitation, reserves for excise tax collection and sales tax collection,
transportation reserves, reserves for accrued and unpaid interest on the Loan
Document Obligations, Banking Services Reserves, volatility reserves, reserves
for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts, reserves
in respect of Inventory, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Secured Hedging Agreement
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Murphy
USA, the Company or any other Subsidiary, or any payment or distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, exchange, conversion, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in Murphy USA, the
Company or any other Subsidiary.
“Resulting Revolving Borrowings” has the meaning set forth in Section 2.21(e).
“Retail Merchandise Inventory” means snacks, beverages, tobacco products and
non-food merchandise held for sale in the ordinary course of business by a Loan
Party, but excluding lottery tickets.
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Protective Advances hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to Section
2.21 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or the Incremental Facility Agreement pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The aggregate amount
of the Lenders’ Revolving Commitments as of the Effective Date is $450,000,000.



--------------------------------------------------------------------------------

53

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Protective Advances Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to clause (a) of Section 2.01.
“Revolving Maturity Date” means the fifth anniversary of the Effective Date (or,
if such date is not a Business Day, the first Business Day following such date).
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., and any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Murphy USA, the Company or any other Subsidiary whereby Murphy USA, the Company
or such other Subsidiary sells or transfers such property to any Person and
Murphy USA, the Company or any other Subsidiary leases such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, from such Person or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date hereof, Crimea, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person 50 percent or more owned or controlled by
any Person or Persons described in clause (a).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“SEC” means the United States Securities and Exchange Commission.
“Secured Hedging Agreement Obligations” means any and all obligations of Murphy
USA or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Hedging Agreements permitted hereunder with a Person that is the
Administrative Agent or a Lender, or an Affiliate of the Administrative Agent or
a Lender, at the time it enters into such Hedging Agreement (or, in the case of
any Hedging Agreement in effect on the Effective Date, is the Administrative
Agent or a Lender, or an Affiliate of the Administrative Agent or a Lender,



--------------------------------------------------------------------------------

54

on the Effective Date), and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Hedging Agreement transaction; provided
that such Hedging Agreement is designated as a “Secured Hedging Agreement” in a
writing from the Company and the provider thereof to the Administrative Agent in
form and detail reasonably acceptable to the Administrative Agent substantially
contemporaneously with the effectiveness of such Hedging Agreement (or, in the
case of any Hedging Agreement in effect on the Effective Date, substantially
contemporaneously with the Effective Date).
“Secured Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date that is secured by a Lien on any asset or property of Murphy
USA, the Company or any other Subsidiary to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of Murphy USA ended on or most
recently prior to such date. For the avoidance of doubt, all Attributable
Indebtedness in respect of Sale/Leaseback Transactions shall be included in
clause (a) above.
“Secured Obligations” has the meaning set forth in the Collateral Agreement.
“Secured Parties” has the meaning set forth in the Collateral Agreement.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Control Agreements and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.03 or 5.12
or pursuant to any Loan Document to secure the Secured Obligations.
“Senior Notes” means 6.00% Senior Notes Due 2023 issued by the Company prior to
the Effective Date under the Indenture dated as of August 14, 2013, between the
Company, certain guarantors party thereto and U.S. Bank National Association.
“Senior Notes Documents” means the Indenture dated as of August 14, 2013,
between the Company, certain guarantors party thereto and U.S. Bank National
Association, as trustee, registrar and paying agent, and all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any Guarantee or other right in respect thereof.
“Specified Event of Default” means an Event of Default (a) arising under clause
(a) or (b) of Article VII, (b) arising with respect to any Loan Party under
clause (i) or (j) of Article VII or (c) resulting from the failure to comply
with Section 5.01(c), 5.14, 6.11 or 6.12 or any representation or warranty
contained in any Borrowing Base Certificate proving to have been incorrect in
any material respect in a manner adverse to interests of the Lenders when made
or deemed made.
“Spin-Off” has the meaning set forth in the Existing Credit Agreement.



--------------------------------------------------------------------------------

55

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of Murphy USA (including the Company).
“Subsidiary Loan Party” means each Subsidiary that is a party to this Agreement
or the Collateral Agreement. Unless the context requires otherwise, the term
“Subsidiary Loan Party” shall include the Company.
“Supermajority Lenders” means, subject to Section 2.20, at any time, Lenders
having Term Loans, Revolving Exposures and unused Commitments representing at
least 66.7% of the sum of the outstanding Term Loans, Aggregate Revolving
Exposure and unused Commitments at such time.
“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
H or any other form approved by the Administrative Agent.
“Syndication Agent” means the Person named as such on the cover page of this
Agreement.



--------------------------------------------------------------------------------

56

“Tax Matters Agreement” means the Tax Matters Agreement dated as of August 30,
2013, between Murphy Oil and Murphy USA.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means a Tranche A Term Commitment or any other Class of Term
Commitment established pursuant to Section 2.23.
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
“Term Loan” means a Tranche A Term Loan or any other Class of Term Loans
established pursuant to Section 2.22 or 2.23.
“Test Period” means, for any date of determination under this Agreement, the
then most recently ended period of four consecutive fiscal quarters of Murphy
USA, or, prior to the end of the fiscal quarter in which the Effective Date
occurs, the four period of four consecutive fiscal quarters ended December 31,
2015.
“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of Murphy USA and its consolidated Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but subject to Section 1.04(a)) and (b) the aggregate principal amount of
Indebtedness of Murphy USA and its consolidated Subsidiaries (including all
Attributable Indebtedness in respect of Sale/Leaseback Transactions of Murphy
USA and its consolidated Subsidiaries), in each case that is outstanding as of
such date but not required to be reflected on a balance sheet in accordance with
GAAP, determined on a consolidated basis; provided that, for purposes of clause
(b) above, the term “Indebtedness” shall not include contingent obligations of
Murphy USA, the Company or any other Subsidiary as an account party in respect
of any letter of credit or letter of guaranty to the extent such letter of
credit or letter of guaranty does not support Indebtedness.
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Murphy USA ended on or most recently prior to such date.
“Trademark License Agreement” means the Trademark License Agreement dated as of
August 30, 2013, between Murphy Oil and Murphy USA.
“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan on the Effective Date,
expressed as an amount representing the maximum principal amount of the Tranche
A Term



--------------------------------------------------------------------------------

57

Loan to be made by such Lender, as such commitment may be (a) reduced from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Tranche A Term Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Tranche A Term Commitment, as applicable. The aggregate
amount of the Lenders’ Tranche A Term Commitments as of the Effective Date is
$200,000,000.
“Tranche A Term Lender” means a lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.
“Tranche A Term Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Tranche A Term Maturity Date” means the fourth anniversary of the Effective
Date (or, if such date is not a Business Day, the first Business Day following
such date).
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the creation of the
Guarantees and Liens created thereby, the borrowing of Loans, the repayment of
all amounts outstanding under the Existing Credit Agreement and the Existing
Term Credit Agreement, the other uses of the proceeds thereof and the issuance
of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.17(f)(ii)(B)(iii).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



--------------------------------------------------------------------------------

58

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and binding interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) references to “the date hereof” and “the date of this
Agreement” shall be deemed to refer to March 10, 2016.
SECTION 1.01.    Accounting Terms; GAAP; Pro Forma Calculations. %3.Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such



--------------------------------------------------------------------------------

59

notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness of Murphy USA or any Subsidiary at “fair value”, as defined herein,
(B) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (C) without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the date hereof.
(a)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction shall be calculated after giving pro forma effect thereto (and, in
the case of any pro forma computations made hereunder to determine whether such
Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)), and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).



--------------------------------------------------------------------------------

60

SECTION 1.02.    Borrower Agent. Each Borrowing Subsidiary hereby appoints the
Company as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of Communications, preparation and delivery
of Borrowing Base Certificates and financial reports, receipt and payment of
Loan Document Obligations, requests for waivers, amendments or other
modifications of the Loan Documents (including in respect of compliance with
covenants), and all other dealings with the Administrative Agent, the Issuing
Banks or any Lender, and each Borrowing Subsidiary releases the Company from any
restrictions on representing several Persons and self-dealing under any
applicable law, rule or regulation. The Company hereby accepts such appointment
as representative and agent of each Borrowing Subsidiary. Notwithstanding any
other provision of this Agreement or any other Loan Document:
(a)    the Administrative Agent, the Issuing Banks and the Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any Borrowing Request or any Interest Election
Request) delivered on behalf of a Borrowing Subsidiary by the Borrower Agent;
(b)    the Administrative Agent, the Issuing Banks and the Lenders may give any
notice to or make any other communication with any Borrowing Subsidiary
hereunder to or with the Borrower Agent;
(c)    each of the Administrative Agent, the Issuing Banks and the Lenders shall
have the right, in its discretion, to deal exclusively with the Borrower Agent
for any or all purposes under the Loan Documents; and
(d)    each Borrowing Subsidiary agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Agent shall be binding upon and enforceable against it.
SECTION 1.03.    Status of Obligations. In the event that Murphy USA, the
Company or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, Murphy USA and the Company shall take or cause such
other Loan Party to take all such actions as shall be necessary to cause the
Loan Document Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Loan Document
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.



--------------------------------------------------------------------------------

61

SECTION 1.04.    Obligations Joint and Several. Each agreement in any Loan
Document by any Borrower to make any payment, to take any action or otherwise to
be bound by the terms thereof is a joint and several agreement of all the
Borrowers, and each obligation of any Borrower under any Loan Document shall be
a joint and several obligation of all the Borrowers.
SECTION 1.05.    Excluded Swap Obligations. %3.Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee (including, for the
avoidance of doubt, the obligations of each Borrower under the Loan Documents
insofar as such Borrower is jointly liable for obligations incurred by any other
Borrower) by any Loan Party under any Loan Document shall include a Guarantee of
any Secured Obligation that, as to such Loan Party, is an Excluded Swap
Obligation and no Collateral provided by any Loan Party shall secure any Secured
Obligation that, as to such Loan Party, is an Excluded Swap Obligation. In the
event that any payment is made by, or any collection is realized from, any Loan
Party as to which any Secured Obligations are Excluded Swap Obligations, or from
any Collateral provided by such Loan Party, the proceeds thereof shall be
applied to pay the Secured Obligations of such Loan Party as otherwise provided
herein without giving effect to such Excluded Swap Obligations and each
reference in this Agreement or any other Loan Document to the ratable
application of such amounts as among the Secured Obligations or any specified
portion of the Secured Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.
(a)    The following terms shall for purposes of this Section 1.08 have the
meanings set forth below:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to Guarantor, any Swap Obligation
if, and to the extent that, the Guarantee by such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor becomes effective with respect to such related Swap
Obligation.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at the time such Swap Obligation is
incurred (including as a result of the agreement in Section 2.07 of the
Collateral Agreement or any other Guarantee or



--------------------------------------------------------------------------------

62

other support agreement in respect of the obligations of such Subsidiary
Guarantor by the Company or another Person that constitutes an “eligible
contract participant”).
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make Revolving Loans to any Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or (ii) the Aggregate Revolving Exposure
exceeding the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base then in effect; and (b) to make a Tranche A Term Loan to the
Company on the Effective Date in a principal amount not exceeding its Tranche A
Term Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Tranche A Term Loans
may not be reborrowed.
SECTION 2.02.    Loans and Borrowings. %3.Each Loan (other than a Protective
Advance) shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(a)    Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrower, or the Borrower Agent on its behalf, may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings unless the applicable Borrower, or the Borrower Agent on its
behalf, shall have given the notice required for a Eurocurrency Borrowing under
Section 2.03 and provided an indemnity letter, in form and substance reasonably
satisfactory to the Administrative Agent, extending the benefits of Section 2.16
to Lenders in respect of such Borrowings. Each Protective Advance shall be an
ABR Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount



--------------------------------------------------------------------------------

63

that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that (i) an ABR Revolving Borrowing may be in an aggregate principal
amount that is equal to (A) the lesser of entire unused balance of the Aggregate
Revolving Commitment and the amount of Availability, (B) the amount required to
finance the repayment of a Protective Advance as contemplated by Section 2.04(a)
or (C) the amount required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) and (ii) each Protective Advance may be in such
principal amount as shall be determined by the Administrative Agent pursuant to
Section 2.04. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 (or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert to or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.
SECTION 2.03.    Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the applicable Borrower, or the Borrower Agent on its behalf,
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of any Eurocurrency Borrowing to be made on the Effective Date, such shorter
period of time as may be agreed to by the Administrative Agent) or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    whether the requested Borrowing is to be a Revolving Borrowing or a
Tranche A Term Borrowing;
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the account of the applicable Borrower to
which funds are to be disbursed or, in the case of any ABR Revolving Borrowing



--------------------------------------------------------------------------------

64

requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
SECTION 2.04.    Protective Advances. %3.Subject to the limitations set forth
below, the Administrative Agent is authorized by the Company and the Lenders,
from time to time during the Revolving Availability Period, in the
Administrative Agent’s sole discretion (but with absolutely no obligation), to
make Loans to the Company, on behalf of all Revolving Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Loan Document Obligations or (iii) to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
described in Section 9.03) and other sums payable under the Loan Documents (any
such Loans are herein referred to as “Protective Advances”); provided that the
aggregate principal amount of Protective Advances outstanding at any time shall
not exceed $45,000,000; provided further that the making of any Protective
Advance shall not cause the Aggregate Revolving Exposure to exceed the Aggregate
Revolving Commitment. Protective Advances may be made even when a Default exists
or the conditions precedent set forth in Section 4.02 are not otherwise
satisfied. The Protective Advances shall be secured by the Liens created by the
Security Documents and shall constitute Loan Document Obligations. Without
affecting Protective Advances already made, the Administrative Agent’s
authorization to make future Protective Advances may be revoked at any time by
the Majority in Interest of the Revolving Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request, on behalf of the Company, the Revolving
Lenders to make ABR Revolving Loans to repay any Protective Advance. At any
other time the Administrative Agent may require the Revolving Lenders to acquire
participations in any Protective Advance as described in Section 2.04(b).
(b)    The Administrative Agent may by notice given not later than 12:00 noon,
New York City time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Protective
Advances outstanding. Such notice shall specify the aggregate principal amount
of Protective Advances in which the Revolving Lenders will be required to
participate and each Revolving Lender’s Applicable Percentage of such Protective
Advances. Each Revolving Lender



--------------------------------------------------------------------------------

65

hereby absolutely and unconditionally agrees to pay, upon receipt of notice as
provided above, to the Administrative Agent such Revolving Lender’s Applicable
Percentage of such Protective Advances. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Protective Advances
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including nonsatisfaction of any of the
conditions precedent set forth in Section 4.02, the occurrence and continuance
of a Default or any reduction or termination of the Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Revolving Loans made by
such Revolving Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this paragraph). Any
amounts received by the Administrative Agent from the Company (or other Person
on behalf of the Company) in respect of a Protective Advance after receipt by
the Administrative Agent of the proceeds of a sale of participations therein
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph to the extent of
their interests therein; provided that any such payment so remitted shall be
repaid to the Administrative Agent if and to the extent such payment is required
to be refunded to a Borrower for any reason. The purchase of participations in a
Protective Advance pursuant to this paragraph shall not constitute a Loan and
shall not relieve the Company of its obligation to repay such Protective
Advance.
SECTION 2.05.    Letters of Credit. %3.General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account (or so long as the Company is a joint and several
co-applicant with respect thereto, the account of any Subsidiary), denominated
in dollars and in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time during the
Revolving Availability Period. The Company unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary as provided in the first sentence of this paragraph, it will be
fully responsible for the reimbursement of LC Disbursements, the payment of
interest thereon and the payment of fees due under Section 2.12(b) to the same
extent as if it were the sole account party in respect of such Letter of Credit.
Each Existing Letter of Credit shall be deemed, for all purposes of this
Agreement (including paragraphs (d) and (f) of this Section), to be a Letter of
Credit issued hereunder for the account of the applicable Borrower.
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit, (i)
all provisions of such letter of credit application purporting to grant liens in
favor of such Issuing Bank to secure obligations in respect of such Letter of
Credit shall be disregarded, it being agreed that such obligations shall be
secured to the extent provided in this Agreement and in the Security Documents,
and (ii) in the event of any inconsistency between the terms and conditions of
such letter of credit application and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control. A Letter of
Credit issued by any Issuing Bank will only be of a type approved for issuance
hereunder by such Issuing Bank



--------------------------------------------------------------------------------

66

(it being understood and agreed that standby Letters of Credit shall be deemed
of the type that is approved), and issuance, amendment, extension and renewal of
Letters of Credit shall be subject to its customary policies and procedures for
issuance of letters of credit. An Issuing Bank shall not be under any obligation
to issue any Letter of Credit if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law, rule
or regulation of any Governmental Authority applicable to such Issuing Bank or
any request, rule, guideline or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower,
or the Borrower Agent on its behalf, shall hand deliver or fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
recipient) to the applicable Issuing Bank and the Administrative Agent,
reasonably in advance of the requested date of issuance, amendment, renewal or
extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower, or the Borrower Agent on its
behalf, also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any such request. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon each issuance, amendment,
renewal or extension of any Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure will not exceed
$200,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank, (iii) no Revolving Lender will have a Revolving Exposure greater
than its Revolving Commitment and (iv) the Aggregate Revolving Exposure will not
exceed the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base then in effect. Each Issuing Bank agrees that it shall not permit
any issuance, amendment, renewal or extension of a Letter of Credit to occur
unless it shall have given to the Administrative Agent written notice thereof
required under paragraph (l) of this Section. Each Revolving Lender acknowledges
and agrees that, on the Effective Date and without any further action on the



--------------------------------------------------------------------------------

67

part of the applicable Issuing Bank or the Revolving Lenders, each Issuing Bank
shall have granted to such Revolving Lender, and such Revolving Lender shall
have acquired from such Issuing Bank, a participation in each Letter of Credit
issued by such Issuing Bank and outstanding on the Effective Date equal to such
Lender’s Applicable Percentage (as automatically redetermined on the Effective
Date based on the Revolving Commitments set forth on Schedule 2.01 hereto) of
the aggregate amount available to be drawn under such Letter of Credit.
(b)    Expiration Date. Each Letter of Credit shall by its terms expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the applicable Borrower, or the Borrower Agent on its behalf, and the
applicable Issuing Bank pursuant to which the expiration date of such Letter of
Credit shall automatically be extended for a period of up to 12 months (but not
to a date later than the date set forth in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal. In
the event the Revolving Maturity Date shall be extended as provided in
Section 2.22, Letters of Credit with expiry dates beyond the original Revolving
Maturity Date will be limited to the amount of the Revolving Commitments that
shall have been extended beyond that date.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, any reduction or termination of the Revolving
Commitments or any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each



--------------------------------------------------------------------------------

68

Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of Murphy USA and the Borrowers deemed made pursuant
to Section 4.02, unless, at least one Business Day prior to the time such Letter
of Credit is issued, amended, renewed or extended (or, in the case of an
automatic renewal permitted pursuant to paragraph (c) of this Section, at least
one Business Day prior to the time by which the election not to extend must be
made by the applicable Issuing Bank), the Administrative Agent or the Majority
in Interest of the Revolving Lenders shall have notified the applicable Issuing
Bank (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).
(d)    Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the applicable Borrower, or the Borrower Agent on its
behalf, by telephone (confirmed by hand delivery or facsimile) of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.
(e)    Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on any Business
Day, then 1:30 p.m., New York City time, on such Business Day or (ii) otherwise,
1:30 p.m., New York City time, on the Business Day immediately following the day
that such Borrower receives such notice; provided that, if the amount of such LC
Disbursement is equal to or greater than the applicable borrowing minimum set
forth in Section 2.02(c), the applicable Borrower, or the Borrower Agent on its
behalf, may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing and, to the extent so financed, such Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing. If the applicable Borrower fails to reimburse any LC Disbursement by
the time specified above, the applicable Issuing Bank shall notify the
Administrative Agent thereof, whereupon the Administrative Agent shall notify
each Revolving Lender of such failure, the payment then due from such Borrower
in respect of the applicable LC Disbursement and such Revolving Lender’s
Applicable Percentage thereof. Promptly following receipt of such



--------------------------------------------------------------------------------

69

notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from such Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the applicable Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for an
LC Disbursement (other than the funding of an ABR Revolving Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, such Borrower’s obligations hereunder. None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross



--------------------------------------------------------------------------------

70

negligence or wilful misconduct on the part of an Issuing Bank (with such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement in full, at the rate per annum then applicable to ABR Revolving
Loans; provided that if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, Section 2.13(c)
shall apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.
(h)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the applicable
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Murphy USA or any
Borrower described in clause (i) or (j) of Article VII. The Borrowers also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.09(d), 2.11(b), 2.11(c) or 2.20. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear



--------------------------------------------------------------------------------

71

interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall, notwithstanding anything to the
contrary herein or in the Security Documents, be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to (i) the consent of a Majority in Interest of the Revolving Lenders
and (ii) in the case of any such application at a time when any Revolving Lender
is a Defaulting Lender (but only if, after giving effect thereto, the remaining
cash collateral shall be less than the aggregate LC Exposure of all the
Defaulting Lenders), the consent of each Issuing Bank), be applied to satisfy
other obligations of the Borrowers under this Agreement in accordance with
Section 2.18(g). If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived. If the Borrowers are required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers to the extent that, after giving
effect to such return, the Aggregate Revolving Exposure would not exceed the
lesser of the Aggregate Revolving Commitment and the Borrowing Base then in
effect and no Default shall have occurred and be continuing. If the Borrowers
are required to provide an amount of cash collateral hereunder pursuant to
Section 2.09(d) or 2.11(c), such amount (to the extent not applied as aforesaid)
shall be returned to the Borrowers, to the extent that such cash collateral is
not then required to be held as such in order for the Borrowers to be in
compliance with the cash collateral requirements set forth herein and no Default
shall have occurred and be continuing, as promptly as practicable upon the Cash
Dominion Period ceasing to be in effect. If the Borrowers are required to
provide an amount of cash collateral hereunder pursuant to Section 2.20, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers as promptly as practicable to the extent that, after giving effect to
such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the Non-Defaulting Revolving Lenders and/or the remaining cash
collateral and no Default shall have occurred and be continuing.
(i)    Designation of Additional Issuing Banks. The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Company, the Administrative Agent and such designated Revolving Lender, which
shall set forth the LC Commitment of such Revolving Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.



--------------------------------------------------------------------------------

72

(j)    Termination of an Issuing Bank. The Company may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.
(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.
SECTION 2.06.    Funding of Borrowings. %3.Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Protective Advances shall be made as
provided in Section 2.04. The



--------------------------------------------------------------------------------

73

Administrative Agent will make any Loan available to the applicable Borrower by
promptly remitting the amounts so received, in like funds, to an account of such
Borrower; provided that (i) the proceeds of ABR Revolving Loans made to finance
(A) the repayment of a Protective Advance as provided in Section 2.04(a) shall
be applied by the Administrative Agent for such purpose and (B) the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the Issuing Bank specified by the
applicable Borrower, or the Borrower Agent on its behalf, in the applicable
Borrowing Request and (ii) the proceeds of any Protective Advance shall be
retained by the Administrative Agent and applied, on behalf of the Company, for
the purposes for which such Protective Advance has been made.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by such Borrower, the interest rate
applicable to ABR Loans of the applicable Class. If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
applicable Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
SECTION 2.07.    Interest Elections. %3.Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower, or the Borrower Agent on its behalf, may elect to convert
such Borrowing to a Borrowing of a different Type or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower, or the
Borrower Agent on its behalf, may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising



--------------------------------------------------------------------------------

74

each such portion shall be considered a separate Borrowing. This Section shall
not apply to Protective Advances, which may not be converted or continued.
(a)    To make an election pursuant to this Section, the applicable Borrower, or
the Borrower Agent on its behalf, shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Interest Election Request. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(b)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(c)    If the applicable Borrower, or the Borrower Agent on its behalf, fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall (i) in the case of a Term Borrowing, be continued as
a Eurocurrency Borrowing for an additional Interest Period of one month or (ii)
in the case of a Revolving Borrowing, be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (i) or (j) of Article VII has occurred and is continuing with respect to
Murphy USA



--------------------------------------------------------------------------------

75

or any Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of a Majority in Interest of
Lenders of any Class, has notified the Company of the election to give effect to
this sentence on account of such other Event of Default, then, in each such
case, so long as such Event of Default is continuing, (i) no outstanding
Borrowing of any Class (or of such Class, as applicable) may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing of any Class (or of such Class, as applicable) shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.08.    Termination and Reduction of Commitments. %3.Unless previously
terminated, (i) the Revolving Commitments shall automatically terminate at 5:00
p.m., New York City time, on the Revolving Maturity Date, (ii) the Tranche A
Term Commitments shall automatically terminate on the earlier of (A) immediately
following the making of the Tranche A Term Loans on the Effective Date and
(B) 5:00 p.m., New York City time, on the Effective Date, and (iii) each Class
of Commitments established pursuant to Section 2.22 or 2.23 shall terminate at
the time specified therefor in the applicable Extension Agreement or Refinancing
Facility Agreement.
(a)    The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans or Protective Advances in accordance with
Section 2.11, (A) the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment or (B) the Revolving Exposure of any Lender would exceed
its Revolving Commitment.
(b)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. %3.Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender made to such Borrower on the Revolving Maturity Date, (ii) to the
Administrative



--------------------------------------------------------------------------------

76

Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender made to such Borrower as provided in Section 2.10 and
(iii) to the Administrative Agent the then unpaid principal amount of each
Protective Advance on the earlier of the Revolving Maturity Date and demand by
the Administrative Agent in respect of such Protective Advance.
(a)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of any Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.
(b)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, each Borrower with respect to such Class shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
(c)    On each Business Day while a Cash Dominion Period is in effect, the
Administrative Agent shall apply (except as provided in clause (ii) of Section
2.18(g)) any and all funds credited to the ABL Collection Account on such
Business Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent), first, to prepay any Protective Advances that may be
outstanding, second, to prepay the Revolving Borrowings and, third, to cash
collateralize outstanding LC Exposure in the manner provided in Section 2.05(i)
(to the extent such LC Exposure shall not have been theretofore cash
collateralized in accordance with such Section). The Borrowers hereby direct the
Administrative Agent to apply the funds credited to the ABL Collection Account
as set forth above and authorize the Administrative Agent to determine the order
of application of such funds as among the individual Protective Advances or
Revolving Borrowings. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in such Borrowing. For the avoidance of
doubt, funds used to prepay Revolving Borrowings may be reborrowed, subject to
the terms and conditions set forth herein.
SECTION 2.10.    Amortization of Term Loans. %3. The Company shall repay Tranche
A Term Borrowings on the first Business Day after the last day of each December,
March, June and September, beginning with July 1, 2016 and ending with the last
such day to occur prior to the Tranche A Term Maturity Date, in an aggregate
principal amount for each such date equal to 5% of the aggregate principal
amount of the Tranche A Term Loans made on the Effective Date (as such amounts
may be adjusted pursuant to paragraph (c) of this Section).



--------------------------------------------------------------------------------

77

(a)    To the extent not previously paid, (i) all Tranche A Term Borrowings
shall be due and payable on the Tranche A Term Maturity Date and (ii) all the
Term Borrowings of each Class of Term Loans established pursuant to Section 2.22
or 2.23 shall be due and payable on the Maturity Date established therefor in
the applicable Extension Agreement or Refinancing Facility Agreement.
(b)    Any prepayment of a Tranche A Term Borrowing shall be applied to reduce
the subsequent scheduled repayments of the Tranche A Term Borrowings to be made
pursuant to this Section ratably based on the amount of such scheduled
repayments. Any prepayment of any Class of Term Loans established pursuant to
Section 2.22 or 2.23 shall be applied to reduce the subsequent scheduled
repayments of the Loans of such Class as shall be specified in the applicable
Extension Agreement or Refinancing Facility Agreement.
(c)    Prior to any repayment of any Term Borrowings of any Class under this
Section, the applicable Borrower, or the Borrower Agent on its behalf, shall
select the Borrowing or Borrowings of the applicable Class to be repaid and
shall notify the Administrative Agent by telephone (confirmed by hand delivery
or facsimile) of such selection not later than 11:00 a.m., New York City time,
three Business Days before the scheduled date of such repayment. Each repayment
of a Term Borrowing shall be applied ratably to the Loans included in the repaid
Term Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amounts repaid.
SECTION 2.11.    Prepayment of Loans. %3.The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
(a)    If at any time the Aggregate Revolving Exposure exceeds the lesser of
(i) the Aggregate Revolving Commitment and (ii) the sum of (x) the Borrowing
Base then in effect and (y) the Protective Advances Exposure, then the Borrowers
shall, until the amount of such excess shall have been eliminated, first, prepay
any Protective Advances that may be outstanding, second, prepay the Revolving
Borrowings and, third, cash collateralize outstanding LC Exposure in the manner
provided in Section 2.05(i).
(b)    In the event and on each occasion that, during any Cash Dominion Period,
any Net Proceeds are received by or on behalf of Murphy USA, the Company or any
other Subsidiary in respect of any Prepayment Event, the Borrowers shall, on the
day such Net Proceeds are received (or, in the case of a Prepayment Event
described in clause (a) or (b) of the definition of such term, within three
Business Days after such Net Proceeds are received), apply such Net Proceeds,
first, to prepay any Protective Advances that may be outstanding, second, to
prepay the Revolving Borrowings and, third, to cash collateralize outstanding LC
Exposure in the manner provided in Section 2.05(i), in each case until the
earlier of all such Net Proceeds having been so applied or the Aggregate
Revolving Exposure having been so prepaid or cash collateralized as set forth
above; provided that, without limiting obligations of the Borrowers under
paragraph (b) of this Section, the Borrowers shall not be required to prepay
Revolving Borrowings or cash collateralize outstanding LC Exposure under this
paragraph on account of any such Net Proceeds to the extent such Net



--------------------------------------------------------------------------------

78

Proceeds shall have been applied to prepay Term Borrowings as required pursuant
to paragraph (d) or (e) of this Section.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Murphy USA, the Company or any other Subsidiary in respect of
any Prepayment Event, the Company shall, on the day such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of such term, within three Business Days after such Net
Proceeds are received), prepay Term Borrowings in an amount equal to (i) in the
case of any Prepayment Event described in clause (c) of the definition of such
term, the amount of such Net Proceeds and (ii) in the case of any Prepayment
Event described in clause (a) or (b) of the definition of such term, the excess
of (A) the amount of such Net Proceeds (but only to the extent such Net Proceeds
constitute ABL Priority Collateral Proceeds) over (ii) the amount, if any, of
prepayments of Protective Advances and Revolving Borrowings and deposit of cash
collateral in respect of LC Exposure required to be made pursuant to paragraph
(b) of this Section as a result of the occurrence of such Prepayment Event;
provided that, in the case of any Prepayment Event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if no Cash Dominion Period
shall then be in effect and the Company shall deliver, prior to the date of the
required prepayment, to the Administrative Agent a certificate of a Financial
Officer of the Company to the effect that the Company intends to cause such ABL
Priority Collateral Proceeds from such event (or a portion thereof specified in
such certificate) to be applied within 180 days after receipt of such ABL
Priority Collateral Proceeds from such event to acquire real property, equipment
or other tangible assets to be used in the business of the Company or the other
Subsidiaries, or to consummate any Permitted Acquisition (or any other
acquisition of all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person) permitted hereunder, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of such ABL Priority Collateral Proceeds from such
event (or the portion of such ABL Priority Collateral Proceeds specified in such
certificate, if applicable) except (x) to the extent of any such ABL Priority
Collateral Proceeds that have not been so applied by the end of such 180‑day
period (or within a period of 90 days thereafter if by the end of such initial
180‑day period the Company or one or more other Subsidiaries shall have entered
into an agreement with a third party to acquire such real property, equipment or
other tangible assets, or to consummate such Permitted Acquisition or other
acquisition, with such ABL Priority Collateral Proceeds), at which time a
prepayment shall be required in an amount equal to any such Net Proceeds that
have not been so applied or (y) if a Cash Dominion Period shall be in effect, at
which time a prepayment shall be required in an amount equal to any such ABL
Priority Collateral Proceeds that have not been so applied.
(d)    In the event and on each occasion that any Designated Proceeds are
received by or on behalf of Murphy USA, the Company or any other Subsidiary in
respect of any Designated Prepayment Event, the Company shall, on the day such
Designated Proceeds are received (or, in the case of a Designated Prepayment
Event described in clause (a) of the definition of such term, within three
Business Days after such Designated Proceeds



--------------------------------------------------------------------------------

79

are received), prepay Term Borrowings in an amount equal to such Designated
Proceeds; provided that (i) in the case of any Designated Proceeds Event
described in clause (a) of the definition of such term, if no Cash Dominion
Period shall then be in effect and the Company shall deliver, prior to the date
of the required prepayment, to the Administrative Agent a certificate of a
Financial Officer of the Company to the effect that the Company intends to cause
the Designated Proceeds from such event (or a portion thereof specified in such
certificate) to be applied within 180 days after receipt of such Designated
Proceeds to acquire real property, equipment or other tangible assets to be used
in the business of the Company or the other Subsidiaries, or to consummate any
Permitted Acquisition (or any other acquisition of all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person) permitted hereunder,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the
Designated Proceeds from such event (or the portion of such Designated Proceeds
specified in such certificate, if applicable) except to the extent of any such
Designated Proceeds that have not been so applied by the end of such 180‑day
period (or within a period of 90 days thereafter if by the end of such initial
180‑day period the Company or one or more other Subsidiaries shall have entered
into an agreement with a third party to acquire such real property, equipment or
other tangible assets, or to consummate such Permitted Acquisition or other
acquisition, with such Designated Proceeds), at which time a prepayment shall be
required in an amount equal to the Designated Proceeds that have not been so
applied and (ii) so long as no Cash Dominion Period shall be in effect, if the
aggregate amount of any prepayment of Term Borrowings required to be made
pursuant to this paragraph shall be less than $2,500,000, then such prepayment
may, at the Company’s election but subject to paragraph (f) of this Section, be
deferred until such time as the aggregate amount of such prepayment and any
other prepayment of Term Borrowings required under paragraph (d) or (e) of this
Section is $2,500,000 or more.
(e)    In the event and on each occasion that, as a result of the receipt of any
cash proceeds by Murphy USA, the Company or any other Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset or any other
event, Murphy USA, the Company or any other Loan Party would be required by the
terms of the Senior Note Documents (or any Refinancing Indebtedness in respect
thereof) or any Subordinated Indebtedness to repay, prepay, redeem, repurchase
or defease, or make an offer to repay, prepay, redeem, repurchase or defease,
any Senior Notes (or such Refinancing Indebtedness) or any Subordinated
Indebtedness, then, prior to the time at which it would be required to make such
repayment, prepayment, redemption, repurchase or defeasance or to make such
offer, the Company shall (i) prepay Term Borrowings or (ii) acquire assets in
one or more transactions permitted hereby, in each case in an amount that would
be needed to eliminate such requirement.
(f)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the applicable Borrower, or the Borrower Agent on its behalf, shall,
subject to the next sentence, specify the Borrowing or Borrowings to be prepaid
in the notice of such prepayment delivered pursuant to paragraph (g) of this
Section. In the event of any



--------------------------------------------------------------------------------

80

mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the applicable Borrower, or the Borrower
Agent on its behalf, shall select Term Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated among the Term Borrowings pro
rata based on the aggregate principal amounts of outstanding Borrowings of each
such Class; provided that the amounts so allocable to Term Loans of any Class
other than the Tranche A Term Loans may be applied to other Term Borrowings as
provided in the applicable Extension Agreement or Refinancing Facility
Agreement.
(g)    The applicable Borrower, or the Borrower Agent on its behalf, shall
notify the Administrative Agent by telephone (confirmed by hand delivery or
facsimile) of any optional prepayment and, to the extent practicable, any
mandatory prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment and (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that (A) if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the applicable Borrower, or the
Borrower Agent on its behalf (by notice to the Administrative Agent on or prior
to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the applicable Class of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
SECTION 2.12.    Fees. %3.The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Commitment Fee Rate on the average daily amount of the unused
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees shall be payable in arrears on the first
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but



--------------------------------------------------------------------------------

81

excluding the last day). For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Protective
Advances Exposure of such Lender shall be disregarded for such purpose).
(a)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in the Letters of Credit issued for the account of such Borrower,
which shall accrue at the Applicable Revolving Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) in respect of such Letters of Credit during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee with respect to Letter of Credit issued by it for the account of
such Borrower, which shall accrue at the rate or rates per annum separately
agreed upon between the Company and such Issuing Bank on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) for the account of such Borrower during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any such LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any such Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the first Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.
SECTION 2.13.    Interest. %3.The Loans comprising each ABR Revolving Borrowing
and each Protective Advance shall bear interest at the Alternate Base



--------------------------------------------------------------------------------

82

Rate plus the Applicable Revolving Rate. The Loans comprising each ABR Term
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Term Rate.
(a)    The Loans comprising each Eurocurrency Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Revolving Rate. The Loans comprising each
Eurocurrency Term Borrowing shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Term Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, (ii) in the case of overdue interest on
any Loan of any Class, 2% per annum plus the rate applicable to ABR Borrowings
of such Class as provided in paragraph (a) of this Section or (iii) in the case
of any other overdue amount, 2% per annum plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan or a
Protective Advance, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section and interest
accrued on any Protective Advance shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or



--------------------------------------------------------------------------------

83

(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Borrowing for such
Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Company and the Lenders of such
Class that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing of such
Class to, or continuation of any Borrowing of such Class as, a Eurocurrency
Borrowing shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing, and (ii) any Borrowing Request for a Eurocurrency Borrowing of such
Class shall be treated as a request for an ABR Borrowing.
SECTION 2.15.    Increased Costs. %3.If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or Issuing Bank;
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, Issuing Bank or other Recipient, the
Borrowers will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
or expenses incurred or reduction suffered.
(a)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s



--------------------------------------------------------------------------------

84

or Issuing Bank’s holding company, if any, regarding capital or liquidity
requirements has had or would have the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Protective Advances held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender or Issuing Bank, the Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(b)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(c)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 270 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by a Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to



--------------------------------------------------------------------------------

85

include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Revolving Rate or
Applicable Term Rate applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate such
Lender would bid if it were to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market. The Company shall also compensate each Term Lender for the
loss, cost and expense attributable to any failure by the Company to deliver a
timely Interest Election Request with respect to a Eurocurrency Term Loan. A
certificate of any Lender delivered to the Company and setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error. The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
SECTION 2.17.    Taxes. %3.Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(a)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(b)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 20 days after demand therefor, for
the full



--------------------------------------------------------------------------------

86

amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.17) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that the
Loan Parties shall not be obligated to indemnify such Recipient pursuant to this
Section 2.17 in respect of penalties, interest and other liabilities
attributable to any Indemnified Taxes or Other Taxes, if (i) written demand
therefor has not been made by such Recipient within 180 days from the date on
which such Recipient knew of the imposition of Indemnified Taxes or Other Taxes
by the relevant Governmental Authority, (ii) such penalties, interest and other
liabilities have accrued after a Loan Party has indemnified or paid any
additional amount pursuant to this Section 2.17 or (iii) such penalties,
interest and other liabilities are attributable to the gross negligence or
willful misconduct of such Recipient, as determined by a final and nonappealable
judgment of a court of competent jurisdiction. After a Recipient learns of the
imposition of Indemnified Taxes or Other Taxes, such Recipient will act in good
faith to promptly notify the Loan Parties of its obligations hereunder. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.
(e)    Status of Lenders. %5.Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Administrative Agent,
at the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the



--------------------------------------------------------------------------------

87

applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation”



--------------------------------------------------------------------------------

88

described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.



--------------------------------------------------------------------------------

89

(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (in cash or
applied as an offset against another cash Tax liability of such party) of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(g)    Defined Terms. For purposes of this Section 2.17, the term “Lender” shall
include any Issuing Bank and the term ‘applicable law’ includes FATCA.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
%3.Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank shall be so made, payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly



--------------------------------------------------------------------------------

90

following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties (or as
required in Section 2.09(d) or Section 2.18(g) if such Section then applies).
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Protective Advances resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Protective Advances and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall notify the Administrative
Agent of such fact and shall purchase (for cash at face value) participations in
the Loans and participations in LC Disbursements and Protective Advances of
other Lenders to the extent necessary so that the amount of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of principal of and accrued interest on their Loans and participations in LC
Disbursements and Protective Advances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Protective Advances to any Person that is an Eligible Assignee (as such term is
defined from time to time). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if such



--------------------------------------------------------------------------------

91

Borrower has not in fact made such payment, then each of the Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent or any Issuing Bank, in each case in such order as shall be determined by
the Administrative Agent in its discretion.
(e)    In the event that any financial statements delivered under Section
5.01(a) or 5.01(b), or any Compliance Certificate delivered under Section
5.01(d), shall prove to have been materially inaccurate, and such inaccuracy
shall have resulted in the payment of any interest or fees at rates lower than
those that were in fact applicable for any period (based on the actual Total
Leverage Ratio), then, if such inaccuracy is discovered prior to the termination
of the Commitments and the repayment in full of the principal of all Loans and
the reduction of the LC Exposure to zero, the Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such misstatement.
(f)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
applicable Borrower, or the Borrower Agent on its behalf), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or (C)
amounts to be applied from the ABL Collection Account during a Cash Dominion
Period (which shall be applied in accordance with Section 2.09(d)) or (ii) at a
time when an Event of Default has occurred and is continuing if the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably in the following order (the amounts so applied pursuant to any
clause set forth below to be distributed among the Persons entitled thereto
pursuant to such clause pro rata in accordance with the aggregate unpaid amounts
referred to in such clause owed to them on the date of any such distribution):
first, to pay any fees, indemnities, expense reimbursements or other amounts
then due to the Administrative Agent and the Issuing Banks from the Borrowers



--------------------------------------------------------------------------------

92

(other than in connection with Banking Services Obligations or Secured Hedging
Agreement Obligations),
second, to pay any fees, indemnities or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services
Obligations or Secured Hedging Agreement Obligations),
third, to pay interest accrued on the Protective Advances,
fourth, to pay the principal of the Protective Advances,
fifth, to pay interest then due and payable on the Revolving Loans,
sixth, to pay the principal of the Revolving Loans and unreimbursed LC
Disbursements,
seventh, to pay to the Administrative Agent an amount equal to 105% of the
aggregate LC Exposure, to be held as cash collateral for such Loan Document
Obligations,
eighth, to pay any amounts owing with respect to Banking Services Obligations,
ninth, to pay any amounts owing with respect to Secured Hedging Agreement
Obligations up to the amount most recently provided to the Administrative Agent
pursuant to Section 2.25,
tenth, to pay interest then due and payable on the Term Loans,
eleventh, to pay principal of the Term Loans, with the amount of such prepayment
being applied to installments of the Term Loans in accordance with Section
2.10), and
twelfth, to the payment of any other Secured Obligation due to the
Administrative Agent, any Issuing Bank, any Lender or any other Secured Party.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. %3.If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Company) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment



--------------------------------------------------------------------------------

93

of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
(a)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender, (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Required Lenders (or, in circumstances where Section 9.02 does not
require the consent of the Required Lenders, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, or (v) any
Revolving Lender has failed to agree to be an Extending Lender in respect of any
Extension Offer with respect to which a Majority in Interest of the Revolving
Lenders (giving effect to the consent of any Lenders that will agree to replace
Revolving Lenders that are not Extending Lenders) shall have granted their
consent, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and the other Loan Documents (or, in the case of any such assignment
and delegation resulting from a failure to provide a consent or become an
Extending Lender, all its interests, rights and obligations under this Agreement
and the other Loan Documents as a Lender of a particular Class) to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that (A) the Company
shall have received the prior written consent of the Administrative Agent (and,
in circumstances where its consent would be required under Section 9.04, each
Issuing Bank), which consent shall not unreasonably be withheld, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and, if applicable, participations in LC Disbursements and Protective
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of a particular Class) from the assignee (in
the case of such principal and accrued interest and fees) or the applicable
Borrowers (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law, (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, discharge or termination can be effected, and (F)
in the case of any such assignment and delegation



--------------------------------------------------------------------------------

94

resulting from the failure to become an Extending Lender, the assignee shall
have become an Extending Lender and the applicable Extension Permitted Amendment
will become effective substantially contemporaneously with such assignment and
delegation. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Company to require such assignment
and delegation have ceased to apply. Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Company, the Administrative Agent
and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, the
Supermajority Lenders, a Majority in Interest of any Class or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Protective Advances Exposure or LC Exposure exists at the time
such Revolving Lender becomes a Defaulting Lender then:
(i)    the Protective Advances Exposure of such Defaulting Lender (other than
any portion thereof with respect to which such Defaulting Lender shall have
funded its participation as contemplated by Section 2.04(b)) or the LC Exposure
of such Defaulting Lender (other than any portion thereof attributable to
unreimbursed LC Disbursements with respect to which such Defaulting Lender shall
have funded its participation as contemplated by Sections 2.05(d) and 2.05(f))
shall be reallocated among the Non-Defaulting Revolving Lenders in accordance
with their respective Applicable Percentages but only to the extent that the sum
of all Non-Defaulting Revolving Lenders’ Revolving Exposures after giving effect
to such reallocation would not exceed the sum of all Non-Defaulting Revolving
Lenders’ Revolving Commitments;



--------------------------------------------------------------------------------

95

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Protective Advances Exposure (other than any portion thereof
referred to in the parenthetical in such clause (i)) that has not been
reallocated and (B) second, cash collateralize for the benefit of the Issuing
Banks the portion of such Defaulting Lender’s LC Exposure (other than any
portion thereof referred to in the parenthetical in such clause (i)) that has
not been reallocated in accordance with the procedures set forth in
Section 2.05(i) for so long as such LC Exposure is outstanding;
(iii)    if a Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Revolving
Commitments of the Non-Defaulting Revolving Lenders and/or cash collateral
provided by the Borrowers in accordance with Section 2.20(c), and participating
interests in any Protective Advance or in any such issued, amended, renewed or
extended Letter of Credit will be allocated among the Non-Defaulting Revolving
Lenders in a manner consistent with Section 2.20(c)(i) (and such Defaulting
Lender shall not participate therein).
In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof, and for so long as such Bankruptcy
Event shall



--------------------------------------------------------------------------------

96

continue or (y) any Issuing Bank has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Issuing Bank
shall not be required to issue, amend, renew or extend any Letter of Credit,
unless such Issuing Bank shall have entered into arrangements with Murphy USA
and the applicable Borrower, or the Borrower Agent on its behalf, or the
applicable Revolving Lender satisfactory to such Issuing Bank to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, Murphy USA, the Company and each
Issuing Bank each agree (such agreement not to be unreasonably withheld or
delayed) that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure and the
Protective Advances Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Revolving Lender to hold such Loans in accordance with its
Applicable Percentage.
SECTION 2.21.    Incremental Facilities. %3.The Company may on one or more
occasions, by written notice to the Administrative Agent, request %5.the
establishment, during the Revolving Availability Period, of Incremental
Revolving Commitments and/or %5.the establishment of Incremental Term
Commitments, provided that the aggregate amount of all the Incremental Revolving
Commitments established hereunder during the term of this Agreement shall not
exceed $150,000,000 and the aggregate amount of all the Incremental Term
Commitments established hereunder during the term of this Agreement shall not
exceed $50,000,000. Each such notice shall specify (i) the date on which the
Company proposes that the Incremental Revolving Commitments or the Incremental
Term Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (ii) the amount of the Incremental Revolving
Commitments or Incremental Term Commitments, as applicable, being requested (it
being agreed that (A) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (B) any Person that the Company proposes to become an Incremental
Lender, if such Person is not then a Lender, must be an Eligible Assignee and
must be approved by the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank (such approval not to be
unreasonably withheld)).
(a)    The terms and conditions of any Incremental Revolving Commitment and the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and Revolving Loans and other extensions of
credit made thereunder, and shall be treated as a single Class with such
Revolving Commitments and Revolving Loans; provided that, if the Company
determines to increase the interest rate



--------------------------------------------------------------------------------

97

or fees payable in respect of Incremental Revolving Commitments or Loans and
other extensions of credit made thereunder, such increase shall be permitted if
the interest rate or fees payable in respect of the other Revolving Commitments
or Revolving Loans and other extensions of credit made thereunder, as
applicable, shall be increased to equal such interest rate or fees payable in
respect of such Incremental Revolving Commitments or Loans and other extensions
of credit made thereunder, as the case may be; provided further that the
Company, at its election, may pay upfront or closing fees with respect to
Incremental Revolving Commitments without paying such fees with respect to the
other Revolving Commitments. The terms and conditions of any Incremental Term
Loans shall be identical to those of the Tranche A Term Loans, and such
Incremental Term Loans shall be treated as a single Class with the Tranche A
Term Loans.
(b)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by Murphy USA, the
Borrowers, each Incremental Lender providing such Incremental Commitments, the
Administrative Agent and, in the case of Incremental Revolving Commitments, each
Issuing Bank; provided that no Incremental Commitments shall become effective
unless (i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments (and assuming
that the full amount of such Incremental Commitments shall have been funded as
Loans on such date), no Default shall have occurred and be continuing
(disregarding any Default that would arise as a result of any portion of the
assumed Borrowings on such date exceeding the Borrowing Base then in effect),
(ii) on the date of effectiveness thereof and after giving effect to the making
of Loans and issuance of Letters of Credit thereunder to be made on such date,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty shall be so true and correct on
and as of such prior date, (iii) the Borrowers shall make any payments required
to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section and (iv) Murphy USA
and the Borrowers shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection with any such transaction. Each Incremental Facility Agreement
may, without the consent of any Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent, to give effect to the provisions of this Section
(including modifications to Section 2.10(a) to give effect to the making of the
Incremental Term Loans and the inclusion thereof in the scheduled repayments of
Tranche A Term Loans).
(c)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders



--------------------------------------------------------------------------------

98

in respect of Commitments and Loans of the applicable Class) hereunder and shall
be bound by all agreements, acknowledgements and other obligations of Lenders
(or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and under the other Loan Documents, and (ii) in the case of any
Incremental Revolving Commitment (A) such Incremental Revolving Commitment shall
constitute (or, in the event such Incremental Lender already has a Revolving
Commitment, shall increase) the Revolving Commitment of such Incremental Lender
and (B) the Aggregate Revolving Commitment shall be increased by the amount of
such Incremental Revolving Commitment, in each case, subject to further increase
or reduction from time to time as set forth in the definition of the term
“Revolving Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Revolving Commitment, the Revolving Exposures and the Applicable
Percentages of all the Revolving Lenders shall automatically be adjusted to give
effect thereto.
(d)    On the date of effectiveness of any Incremental Revolving Commitments,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Borrowings”) immediately prior to the effectiveness of such
Incremental Revolving Commitments shall be deemed to be repaid, (ii) each
Incremental Revolving Lender that shall have had a Revolving Commitment prior to
the effectiveness of such Incremental Revolving Commitments shall pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Incremental Revolving Commitments)
multiplied by (2) the aggregate amount of the Resulting Revolving Borrowings (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the aggregate amount of the
Existing Revolving Borrowings, (iii) each Incremental Revolving Lender that
shall not have had a Revolving Commitment prior to the effectiveness of such
Incremental Revolving Commitments shall pay to Administrative Agent in same day
funds an amount equal to the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the aggregate amount of the Resulting
Revolving Borrowings, (iv) after the Administrative Agent receives the funds
specified in clauses (ii) and (iii) above, the Administrative Agent shall pay to
each Revolving Lender the portion of such funds that is equal to the difference
between (A) the product of (1) such Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of such Incremental Revolving
Commitments) multiplied by (2) the aggregate amount of the Existing Revolving
Borrowings, and (B) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the aggregate amount of the Resulting
Revolving Borrowings, (v) after the effectiveness of such Incremental Revolving
Commitments, the Borrowers shall be deemed to have made new Revolving Borrowings
(the “Resulting Revolving Borrowings”) in an aggregate amount equal to the
aggregate amount of the Existing Revolving Borrowings and of the Types and for
the Interest Periods specified in Borrowing Requests delivered by each Borrower
that shall have any Existing Revolving Borrowings to the Administrative Agent in
accordance with Section 2.03 (and each applicable Borrower, or the Borrower
Agent on its behalf, shall deliver such Borrowing



--------------------------------------------------------------------------------

99

Request), (vi) each Revolving Lender shall be deemed to hold its Applicable
Percentage of each Resulting Revolving Borrowing (calculated after giving effect
to the effectiveness of such Incremental Revolving Commitments) and (vii) each
applicable Borrower shall pay each Revolving Lender any and all accrued but
unpaid interest on its Loans comprising the Existing Revolving Borrowings. The
deemed payments of the Existing Revolving Borrowings made pursuant to clause (i)
above shall be subject to compensation by the applicable Borrower pursuant to
the provisions of Section 2.16 if the date of the effectiveness of such
Incremental Revolving Commitments occurs other than on the last day of the
Interest Period relating thereto.
(e)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment shall make a Loan to the Company in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Facility
Agreement.
(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.21(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.21(e).
SECTION 2.22.    Extension Offers. %3.The Company may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes (each Class subject
to such an Extension Offer, an “Extension Request Class”) to make one or more
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Company. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class as to which such Lender’s acceptance has been made.
(a)    An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by (i) in the case of an Extension
Permitted Amendment in respect of any Class of Term Loans, Murphy USA, the
Company, each applicable Extending Lender and the Administrative Agent, and (ii)
in the case of an Extension Permitted Amendment in respect of Revolving
Commitments, Murphy USA, the Borrowers, each applicable Extending Lender, a
Majority in Interest of the Revolving



--------------------------------------------------------------------------------

100

Lenders and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, and (iii) Murphy USA and
the Borrowers shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection therewith. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Agreement. Each Extension
Agreement may, without the consent of any Lender other than the applicable
Extending Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that in the case of any Extension Offer relating
to Revolving Commitments or Revolving Loans, except as otherwise agreed to by
each Issuing Bank and the Administrative Agent, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Protective Advance as between the commitments of
such new “Class” and the remaining Revolving Commitments shall be made on a
ratable basis as between the commitments of such new “Class” and the remaining
Revolving Commitments and (ii) the Revolving Availability Period and the
Revolving Maturity Date, as such terms are used in reference to Letters of
Credit issued by any Issuing Bank, may not be extended without the prior written
consent of such Issuing Bank; and provided further that in the case of any
Extension Offer relating to Revolving Commitments or Revolving Loans, the
Company shall have the right to replace any Revolving Lender that does not agree
to become an Extending Lender with an Eligible Assignee that will agree to be an
Extending Lender as provided in Section 2.19(b).
SECTION 2.23.    Refinancing Provisions for the Term Facility. %3.The Company
may, on one or more occasions, by written notice to the Administrative Agent,
request the establishment hereunder of one or more additional Classes of term
loan commitments (the “Refinancing Term Loan Commitments”) pursuant to which
each Person providing such a commitment (a “Refinancing Term Lender”) will make
term loans to the Company (the “Refinancing Term Loans”); provided that each
Refinancing Term Loan Lender shall be an Eligible Assignee and, if not already a
Lender, shall otherwise be reasonably acceptable to the Administrative Agent.
(a)    The Refinancing Term Loan Commitments shall be effected pursuant to one
or more Refinancing Facility Agreements executed and delivered by Murphy USA,
the Company, each Refinancing Term Lender providing such Refinancing Term Loan
Commitment and the Administrative Agent; provided that no Refinancing Term Loan



--------------------------------------------------------------------------------

101

Commitments shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) Murphy USA and the
Company shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction, and (iv) substantially concurrently with
the effectiveness thereof, the Company shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings and any
reasonable fees, premium and expenses relating to such refinancing) (and any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.10 on a pro rata basis and, in the case of a prepayment of
Eurocurrency Term Borrowings, shall be subject to Section 2.16).
(b)    The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof: (i) the designation of such Refinancing
Term Loan Commitments and Refinancing Term Loans as a new “Class” for all
purposes hereof, (ii) the stated termination and maturity dates applicable to
the Refinancing Term Loan Commitments or Refinancing Term Loans of such Class,
provided that such stated termination and maturity dates shall not be earlier
than the latest Maturity Date then in effect, (iii) any amortization applicable
thereto and the effect thereon of any prepayment of such Refinancing Term Loans;
provided that the weighted average life to maturity of such Refinancing Term
Loans shall be no shorter than the remaining weighted average life to maturity
(determined at the time of the borrowing if such Refinancing Term Loans) of the
Term Borrowings being refinanced thereby, (iv) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (v) the fees applicable
to the Refinancing Term Loan Commitment or Refinancing Term Loans of such Class,
(vi) any original issue discount applicable thereto, (vii) the initial Interest
Period or Interest Periods applicable to Refinancing Term Loans of such Class,
(viii) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to Refinancing Term Loan Commitments or Refinancing Term
Loans of such Class (which prepayment requirements, in the case of any
Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with the Tranche A
Term Loans, but may not provide for prepayment requirements that are more
favorable to the Lenders holding such Refinancing Term Loans than to the Lenders
holding Tranche A Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Term Loan Commitments or Refinancing
Term



--------------------------------------------------------------------------------

102

Loans of such Class and (ix) any financial covenant with which Murphy USA and
the Borrowers shall be required to comply (provided that any such financial
covenant for the benefit of any Class of Refinancing Term Lenders shall also be
for the benefit of all other Lenders). Except as contemplated by the preceding
sentence, the terms of the Refinancing Term Loan Commitments and Refinancing
Term Loans shall be substantially the same as the terms of the Tranche A Term
Commitments and the Tranche A Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing Facility
Agreement. Each Refinancing Facility Agreement may, without the consent of any
Lender other than the applicable Refinancing Term Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section, including any amendments necessary to treat the
applicable Refinancing Term Loan Commitments and Refinancing Term Loans as a new
“Class” of loans and/or commitments hereunder. For the avoidance of doubt, each
Lender may elect or decline, in its sole discretion, to become a Refinancing
Term Lender.
SECTION 2.24.    Additional Borrowing Subsidiaries and Subsidiary Guarantors.
%3.Subject to paragraph (b) of this Section, on or after the Effective Date, the
Company may designate any Domestic Subsidiary of the Company that is not an
Excluded Subsidiary as a Borrowing Subsidiary by delivery to the Administrative
Agent of a Borrowing Subsidiary Joinder Agreement under which such Subsidiary
becomes a Borrowing Subsidiary and the Loan Parties reaffirm their guarantees,
pledges, grants and other commitments and obligations under the Credit Agreement
and Security Documents, executed by such Subsidiary, the Company and the other
Loan Parties, and upon such delivery thereof to the Administrative Agent, and
the acknowledgement by the Administrative Agent, such Subsidiary shall for all
purposes of this Agreement be a party to and a Borrowing Subsidiary under this
Agreement. Upon the execution by the Company and delivery to the Administrative
Agent of a Borrowing Subsidiary Termination with respect to any Borrowing
Subsidiary, such Subsidiary shall cease to be a Borrowing Subsidiary; provided
that no Borrowing Subsidiary Termination shall become effective as to any
Borrowing Subsidiary (other than to terminate its right to make further
Borrowings or obtain Letters of Credit under this Agreement) until all Loans
made to the terminated Borrowing Subsidiary have been repaid, no Letter of
Credit issued for the account of such terminated Borrowing Subsidiary shall
remain outstanding and all amounts payable by such terminated Borrowing
Subsidiary in respect of LC Disbursements, interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the terminated Borrowing Subsidiary under any Loan Document) have
been paid in full, unless the obligations of such Borrowing Subsidiary in
respect of such Loan or Letter of Credit shall have been assumed, by a written
agreement in form and substance reasonably satisfactory to the Administrative
Agent, by another Borrower. In the event that any Borrowing Subsidiary shall
cease to be a Subsidiary, the Company will promptly execute and deliver to the
Administrative Agent a Borrowing Subsidiary Termination terminating its status
as a Borrowing Subsidiary, subject to the proviso in the immediately preceding
sentence. Promptly following receipt of any Joinder Agreement or Borrowing
Subsidiary Termination, the Administrative Agent shall send a copy thereof to
each Lender.



--------------------------------------------------------------------------------

103

(a)    Notwithstanding the preceding paragraph (a), no Subsidiary shall become a
Borrowing Subsidiary if it shall be unlawful for such Subsidiary to become a
Borrower hereunder or for any Lender to make Loans or otherwise extend credit to
such Subsidiary as provided herein.
SECTION 2.25.    Hedging Agreements. In addition to the notice and information
required by the definition of Secured Hedging Agreement Obligations, each Lender
or Affiliate thereof having any Hedging Agreement with Murphy USA or any
Subsidiary the obligations in respect of which constitute Secured Hedging
Agreement Obligations is authorized from time to time to deliver to the
Administrative Agent, and the Administrative Agent is authorized from time to
time to request from any such Lender or Affiliate thereof, a summary of the
amounts due or to become due in respect of such Secured Hedging Agreement
Obligations. The Administrative Agent shall be entitled to use the most recent
information provided to it in determining the amounts to be applied in respect
of such Secured Hedging Agreement Obligations pursuant to Section 2.18(g).
ARTICLE III    

Representations and Warranties
Each of Murphy USA and the Company represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Murphy USA, the Company and each other
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by Murphy USA and the Company and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of Murphy USA, the
Company or the applicable Loan Party, as the case may be, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.



--------------------------------------------------------------------------------

104

SECTION 3.03.    Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate the charter, by-laws or other organizational documents of Murphy USA,
the Company or any other Subsidiary, (d) will not violate or result (alone or
with notice or lapse of time, or both) in a default under any indenture or other
agreement or instrument binding upon Murphy USA, the Company or any other
Subsidiary or any of their respective assets, or give rise to a right thereunder
to require any payment, repurchase or redemption to be made by Murphy USA, the
Company or any other Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, in each case except, other than in the case of the Senior
Notes Documents, to the extent that the foregoing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (e) except for Liens created under the Loan Documents, will not
result in the creation or imposition of any Lien on any asset of Murphy USA, the
Company or any other Subsidiary.
SECTION 3.04.    Financial Condition; No Material Adverse Change. %3.Murphy USA
has heretofore furnished to the Lenders its consolidated balance sheet as of
December 31, 2015 and the related consolidated statements of income, cash flows
and changes in equity for the fiscal year ended December 31, 2015, audited by
and accompanied by the opinion of KPMG LLP, independent registered public
accounting firm. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of Murphy
USA, the Company and the Subsidiaries as of such date and for such period in
accordance with GAAP.
(a)    Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of Murphy USA, the
Company or any other Subsidiary has, as of the Effective Date, any material
contingent liabilities, unusual long‑term commitments or unrealized losses.
(b)    Since December 31, 2015, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or condition (financial
or otherwise) of Murphy USA, the Company and the other Subsidiaries, taken as a
whole (it being acknowledged that the change in the relationship with Wal-Mart
Stores, Inc., disclosed in the Form 8-K filed by Murphy USA on January 26, 2016,
shall not in itself constitute such a material adverse change).
(c)    Each of the projections of Murphy USA, the Company and the Subsidiaries
for each fiscal quarter of the fiscal year ending December 31, 2016, and for
each fiscal year to and including the fiscal year ending December 31, 2020,
provided to any



--------------------------------------------------------------------------------

105

Lender prior to the Effective Date (the “Projections”) have been prepared in
good faith based upon estimates and assumptions that were believed by Murphy USA
and the Company to be reasonable at the time made and are believed by Murphy USA
and the Company to be reasonable on the Effective Date, it being understood and
agreed that the Projections are not a guarantee of financial or other
performance and actual results may differ therefrom and such differences may be
material.
SECTION 3.05.    Properties. %3.Murphy USA, the Company and each other
Subsidiary has good title to, or valid leasehold interests in, all its property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(a)    Murphy USA, the Company and each other Subsidiary owns, or is licensed to
use, all patents, trademarks, copyrights, licenses, technology, software, domain
names and other intellectual property that is necessary for the conduct of its
business as currently conducted, and proposed to be conducted, and without
conflict with the rights of any other Person, except to the extent any such
conflict, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No patents, trademarks, copyrights,
licenses, technology, software, domain names or other intellectual property used
by Murphy USA, the Company or any other Subsidiary in the operation of its
business infringes upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim or litigation
regarding any patents, trademarks, copyrights, licenses, technology, software,
domain names or other intellectual property owned or used by Murphy USA, the
Company or any other Subsidiary is pending or, to the knowledge of Murphy USA,
the Company or any other Subsidiary, threatened against Murphy USA, the Company
or any other Subsidiary that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. %3.There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Murphy USA, the Company or any other
Subsidiary, threatened against or affecting Murphy USA, the Company or any other
Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents or the Transactions.
(a)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Murphy USA, the Company or any other Subsidiary (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any fact, incident,
event or condition that could reasonably be expected to form the basis for any
Environmental Liability.



--------------------------------------------------------------------------------

106

SECTION 3.07.    Compliance with Laws and Agreements; Anti-Corruption Laws and
Sanctions. %3.Murphy USA, the Company and each other Subsidiary is in compliance
with all laws, including all orders of Governmental Authorities, applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to comply, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
(a)    Murphy USA, the Company and the other Subsidiaries and, to the knowledge
of Murphy USA and the Company, their respective directors, officers, employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (i) Murphy USA, the Company or any other
Subsidiary or, to the knowledge of Murphy USA or the Company, any of their
respective directors, officers or employees, or (ii) to the knowledge of Murphy
USA or the Company, any agent of Murphy USA, the Company or any other Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.
SECTION 3.08.    Investment Company Status. None of Murphy USA, the Company or
any other Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Murphy USA, the Company and each other Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) Murphy USA, the Company
or such Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Events have occurred or are reasonably expected
to occur that could, in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The Company and each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Neither the Company nor any ERISA Affiliate has (a) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Plan,
(b) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan that has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code, or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA that are not past
due.
SECTION 3.11.    Subsidiaries and Joint Ventures; Disqualified Equity Interests.
%3.Schedule 3.11 sets forth, as of the Effective Date, the name and jurisdiction



--------------------------------------------------------------------------------

107

of organization of, and the percentage of each class of Equity Interests owned
by Murphy USA, the Company or any other Subsidiary in, (i) each Subsidiary and
(ii) each joint venture in which Murphy USA, the Company or any other Subsidiary
owns any Equity Interests, and identifies each Designated Subsidiary. The Equity
Interests in each Subsidiary have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 3.11, as of
the Effective Date, there is no existing option, warrant, call, right,
commitment or other agreement to which Murphy USA, the Company or any other
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by the Company or any other Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary.
(a)    As of the Effective Date, there are not any outstanding Disqualified
Equity Interests in Murphy USA or in any Subsidiary.
SECTION 3.12.    Insurance. Schedule 3.12 sets forth a description of all
insurance maintained by or on behalf of Murphy USA, the Company and the other
Subsidiaries as of the Effective Date.
SECTION 3.13.    Solvency. Immediately after the making of each Loan on the
occasion of each Borrowing and the application of the proceeds thereof, and
giving effect to the rights of subrogation and contribution under the Collateral
Agreement, (a) the fair value of the assets of each Loan Party will exceed its
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of each Loan Party will be greater than the
amount that will be required to pay the probable liability on its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged, as such business is conducted at the time of and is proposed to
be conducted following the making of such Loan.
SECTION 3.14.    Disclosure. Murphy USA and the Company have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Murphy USA, the Company or any other Subsidiary is subject, and all other
matters known to Murphy USA or the Company, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Confidential Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of Murphy USA, the Company or any other Subsidiary to the Administrative
Agent, any Arranger or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or furnished hereunder or thereunder, when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to



--------------------------------------------------------------------------------

108

forecasts or projected financial information, each of Murphy USA and the Company
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished and, if furnished prior to the Effective Date, as of the Effective
Date (it being understood that such forecasts and projections may vary from
actual results and that such variances may be material).
SECTION 3.15.    Collateral Matters. %3.The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create or continue to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable security interest in the Collateral (as defined therein)
and (i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute (or, in the case of such Collateral as was delivered prior to the
Effective Date, will continue to constitute) a fully perfected security interest
in all right, title and interest of the pledgors thereunder in such Collateral,
prior and superior in right to any other Person but subject to the Permitted
Intercreditor Agreement, and (ii) subject to the financing statements in
appropriate form having been filed in the applicable filing offices, the
security interest created under the Collateral Agreement will constitute (or, in
the case of such financing statements as were so filed prior to the Effective
Date, will continue to constitute) a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02
but subject to the Permitted Intercreditor Agreement.
(a)    Each Security Document, other than any Security Document referred to in
paragraph (a) of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will (or, in the case of such Security Documents delivered
prior to the Effective Date, will, subject to the delivery of any required
Reaffirmation Documents, continue to) be effective under applicable law to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral subject
thereto, and will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Collateral subject thereto, prior
and superior to the rights of any other Person, except for rights secured by
Liens permitted under Section 6.02 but subject to the Permitted Intercreditor
Agreement.
SECTION 3.16.    Federal Reserve Regulations. None of Murphy USA, the Company or
any other Subsidiary is engaged or will engage principally or as one of its
important activities in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and



--------------------------------------------------------------------------------

109

X. Not more than 25% of the value of the assets subject to any restrictions on
the sale, pledge or other disposition of assets under this Agreement, any other
Loan Document or any other agreement to which any Lender or Affiliate of a
Lender is party will at any time be represented by margin stock.
ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement and the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02):
(b)    The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of each of (i) Davis Polk & Wardwell LLP, counsel for
the Loan Parties, and (ii) counsel for Murphy USA and the Borrowers in Delaware,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall reasonably have requested
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of each of Murphy USA and the Company, confirming compliance with the
conditions set forth in the first sentence of paragraph (g) of this Section, in
paragraph (j) of this Section and in paragraphs (a) and (b) of Section 4.02.
(f)    The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.



--------------------------------------------------------------------------------

110

(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by any
Loan Party under the Commitment Letter, the Fee Letters or any Loan Document.
(h)    The Collateral and Guarantee Requirement shall have been satisfied. The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by an executive officer or a Financial
Officer of each of Murphy USA and the Company, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or that such financing statements and Liens have been, or
substantially contemporaneously with the effectiveness of the amendment and
restatement of the Existing Credit Agreement to be in the form of this Agreement
will be, terminated and released.
(i)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08.
(j)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of each of Murphy USA
and the Company, as to the solvency of the Loan Parties on a consolidated basis
after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Administrative Agent.
(k)    The Administrative Agent shall have received a completed Borrowing Base
Certificate, which shall set forth information required therein as of January
31, 2016 and shall be dated the Effective Date and signed by a Financial Officer
of each of Murphy USA and the Company.
(l)    The principal of and accrued and unpaid interest on all outstanding loans
and letter of credit disbursements under each of the Existing Credit Agreement
and the Existing Term Credit Agreement, and all accrued and unpaid fees and
expense reimbursements payable under the Existing Credit Agreement and the
Existing Term Credit Agreement, shall have been (or, substantially
contemporaneously with the effectiveness of the amendment and restatement of the
Existing Credit Agreement to be in the form of this Agreement will be) paid in
full, and all Guarantees and Liens existing in connection with the Existing Term
Credit Agreement shall have been (or so substantially contemporaneously will be)
discharged and released, and the



--------------------------------------------------------------------------------

111

Administrative Agent shall have received evidence reasonably satisfactory to it
of such payment and such discharge and release.
The Administrative Agent shall notify Murphy USA, the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement in the form of this Agreement and the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions
shall have been satisfied (or waived in accordance with Section 9.02) at or
prior to 5:00 p.m., New York City time, on March 10, 2016 (and, in the event
such conditions shall not have been so satisfied or waived, the Commitments
shall terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than any conversion or continuation of
any Loan), and of each Issuing Bank to issue, amend to increase the amount
thereof, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    In the case of any Revolving Borrowing, after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, the Aggregate Revolving Exposure shall not exceed the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base then in effect.
On the date of any Borrowing (other than any Protective Advance or any
conversion or continuation of any Loan) or the issuance, amendment to increase
the amount thereof, renewal or extension of any Letter of Credit, Murphy USA and
the Borrowers shall be deemed to have represented and warranted that the
conditions specified in paragraphs (a), (b) and (c) of this Section have been
satisfied and that, after giving effect to such Borrowing, or such issuance,
amendment, renewal or extension of a Letter of Credit, the Aggregate Revolving
Exposure (or any component thereof) shall not exceed the maximum amount thereof
(or the maximum amount of any such component) specified in Section 2.01 or
2.05(b).



--------------------------------------------------------------------------------

112

SECTION 4.03.    Initial Credit Event in Respect of Each Borrowing Subsidiary.
The obligations of the Lenders to make Loans to and of the Issuing Banks to
issue Letters of Credit for the account of each Borrowing Subsidiary not a party
hereto on the date hereof shall be subject to the satisfaction of the following
additional conditions precedent on the date of the initial Borrowing by or
Letter of Credit issuance for such Borrowing Subsidiary:
(b)    The Administrative Agent shall have received such documents, legal
opinions and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Joinder Agreement or such
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(c)    The Lenders shall have received all documentation and other information
with respect to such Borrowing Subsidiary required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
(d)    The Administrative Agent shall have received a copy of the Borrowing
Subsidiary Joinder Agreement executed by such Borrowing Subsidiary and the
Company.
ARTICLE V    

Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, Murphy USA, the Company and each of
the other Borrowers covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. Murphy USA and the
Company will furnish to the Administrative Agent, on behalf of each Lender (and
the Administrative Agent shall promptly deliver to each Lender (which delivery
may be made by posting on the Platform)):
(d)    within 90 days after the end of each fiscal year of Murphy USA (or, so
long as Murphy USA shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of Murphy USA for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and the related
consolidated



--------------------------------------------------------------------------------

113

statements of income and comprehensive income, cash flows and stockholders’
equity as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of KPMG LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification, exception or emphasis and without any qualification,
exception or emphasis as to the scope of such audit) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of Murphy USA and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP;
(e)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Murphy USA (or, so long as Murphy USA shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of Murphy USA for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet as of the end of such fiscal quarter, the related
consolidated statements of income and comprehensive income for such fiscal
quarter and the then elapsed portion of the fiscal year and the related
statement of cash flows for the then elapsed portion of the fiscal year, in each
case setting forth in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of Murphy USA as presenting
fairly, in all material respects, the financial position, results of operations
and cash flows of Murphy USA and its consolidated Subsidiaries on a consolidated
basis as of the end of and for such fiscal quarter and such portion of the
fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes;
(f)    as soon as available but in any event within 15 Business Days of the end
of each calendar month, as of the last day of such calendar month (or within 3
Business Days of the end of each week, as of the last day of such week, during
the continuance of an Event of Default or during any period (i) commencing on
any day when Availability has for three consecutive Business Days been less than
the greater of (A) 20% of the lesser of (1) the Aggregate Revolving Commitment
then in effect and (2) the Borrowing Base then in effect and (B) $80,000,000 and
(ii) ending after Availability has been greater than the amount set forth in
clause (i) above for 30 consecutive calendar days during which period no Event
of Default shall have occurred and be continuing; provided that if in any
12-month period weekly reporting shall have commenced three times, then such
reporting shall on such third occasion continue until the later of (1) the first
day after Availability has been greater than the amount set forth in clause (i)
above for 30 consecutive calendar days during which period no Event of Default
shall have occurred and be continuing and (2) the first day after the last day
of the 12-month period beginning with the month during which weekly reporting
shall have commenced on the third occasion) a Borrowing Base



--------------------------------------------------------------------------------

114

Certificate and supporting information in connection therewith, together with
any additional reports and supplemental documentation with respect to the
Borrowing Base as the Administrative Agent may request in its Permitted
Discretion;
(g)    concurrently with each delivery of financial statements under clause (a)
or (b) above, a completed Compliance Certificate signed by a Financial Officer
of each of Murphy USA and the Company, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 6.11 (determined as if a Covenant Period were then applicable) and, at
any time when a Term Loan shall be outstanding, 6.12, (iii) if any change in
GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of Murphy USA most recently theretofore delivered
under clause (a) or (b) above (or, prior to the first such delivery, referred to
in Section 3.04) that has had, or could have, a significant effect on the
calculations of the Consolidated Fixed Charge Coverage Ratio, the Secured
Leverage Ratio, the Total Leverage Ratio or the Borrowing Base, specifying the
nature of such change and the effect thereof on such calculations, (iv) stating
whether any other change in the historical accounting practices, systems or
reserves of Murphy USA and the Subsidiaries, where such change could reasonably
be expected to affect in any material respect the calculation of the Borrowing
Base, has occurred and, if any such change has occurred, specifying the effect
of such change on the calculations of the Borrowing Base, (v) certifying that
all notices required to be provided under Sections 5.03 and 5.04 have been
provided and (vi) at any time that any Term Loan shall be outstanding, setting
forth the aggregate amount of Net Proceeds received in respect of Designated
Proceeds Events occurring on or after the Effective Date, together with a
statement of the aggregate amount of Designated Proceeds (determined without
giving effect to the proviso set forth in the definition of such term), if any,
received on or after the Effective Date and the aggregate amount as of the date
of such Compliance Certificate of such Designated Proceeds, if any, that have
not been applied to prepay Term Loans;
(h)    within 90 days after the end of each fiscal year of Murphy USA, a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
each of Murphy USA and the Company, setting forth the information required
pursuant to the Supplemental Perfection Certificate;
(i)    not later than 30 days after the commencement of each fiscal year of
Murphy USA, a detailed consolidated budget for such fiscal year (including
projected consolidated balance sheets and related projected statements of income
and cash flows as of the end of and for each fiscal quarter during such fiscal
year and as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly after the
same become available, any significant revisions to such budget;



--------------------------------------------------------------------------------

115

(j)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Murphy USA, the
Company or any other Subsidiary with the SEC or with any national securities
exchange, or distributed by Murphy USA to its shareholders generally, as the
case may be;
(k)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
Murphy USA or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that Murphy USA or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if Murphy USA or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, Murphy USA or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;
(l)    promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of Murphy USA, the Company or any other
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and
(m)    promptly after the furnishing thereof and to the extent not otherwise
required to be furnished to the Lenders pursuant to any clause of this Section
5.01, copies of any material requests or material notices received by Murphy
USA, the Company or any other Subsidiary (other than in the ordinary course of
business) or material statements or material reports furnished by Murphy USA,
the Company or any other Subsidiary pursuant to the terms of any Permitted
Non-ABL Indebtedness Documents or any Permitted Additional Unsecured
Indebtedness Documents.
Information required to be delivered pursuant to clause (a), (b), (g) or (i) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
Murphy USA and the Company shall deliver, promptly after such restated financial
statements become available, revised Compliance Certificates with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of each of Murphy USA and the Company.
SECTION 5.02.    Notices of Material Events. Murphy USA and the Borrowers will
furnish to the Administrative Agent (and the Administrative Agent shall



--------------------------------------------------------------------------------

116

promptly deliver to each Lender (which delivery may be made by posting on the
Platform)) prompt written notice of the following:
(e)    the occurrence of, or receipt by Murphy USA or any Borrower of any
written notice claiming the occurrence of, any Default;
(f)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Murphy USA, the
Company or any other Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by Murphy USA,
the Company or any other Subsidiary to the Administrative Agent and the Lenders,
that in each case could reasonably be expected to result in a Material Adverse
Effect or that in any manner questions the validity of any Loan Document;
(g)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Murphy USA, the Company and the other Subsidiaries in an aggregate
amount of $25,000,000 or more;
(h)    (i) the occurrence of any disposition of a Loan Party, or any disposition
outside the ordinary course of business of, or any casualty or condemnation
event affecting, assets reflected in the then-current Borrowing Base having a
fair market value of $25,000,000 or more, and such notice shall include such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition, and (ii) the occurrence of any
Prepayment Event or, at any time that any Term Loan remains outstanding, any
Designated Proceeds Event; and
(i)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of each of Murphy USA and the
Company or the applicable Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
SECTION 5.03.    Additional Subsidiaries. If any Subsidiary is formed or
acquired after the Effective Date, Murphy USA and the Company will, as promptly
as practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests in or Indebtedness of such Subsidiary owned by any Loan
Party
SECTION 5.04.    Information Regarding Collateral; Deposit and Securities
Accounts. %3.Murphy USA and the Company will furnish to the Administrative



--------------------------------------------------------------------------------

117

Agent prompt written notice of any change in (i) the legal name of any Loan
Party, as set forth in its organizational documents, (ii) the jurisdiction of
organization or the form of organization of any Loan Party (including as a
result of any merger or consolidation), (iii) the location of the chief
executive office of any Loan Party or (iv) the organizational identification
number, if any, or, with respect to any Loan Party organized under the laws of a
jurisdiction that requires such information to be set forth on the face of a
Uniform Commercial Code financing statement, the Federal Taxpayer Identification
Number of such Loan Party. Murphy USA and the Company agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.
(b)    Murphy USA and the Company will furnish to the Administrative Agent
prompt written notice of the acquisition by any Loan Party of any material
assets after the Effective Date of the type that constitute, or are intended to
constitute, Collateral, other than any assets constituting Collateral under the
Security Documents in which the Administrative Agent shall have a valid, legal
and perfected security interest (with the priority contemplated by the
applicable Security Document) upon the acquisition thereof.
(c)    Murphy USA and the Company will, in each case as promptly as practicable,
notify the Administrative Agent of the existence of any deposit account or
securities account maintained by a Loan Party in respect of which a Control
Agreement is required to be in effect pursuant to the definition of the term
“Collateral and Guarantee Requirement” but is not yet in effect.
SECTION 5.05.    Existence; Conduct of Business. Murphy USA, the Company and
each other Subsidiary will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or 6.05.
SECTION 5.06.    Payment of Obligations and Taxes. Murphy USA, the Company and
each other Subsidiary will pay its obligations, including Tax liabilities,
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Murphy USA, the Company or such other Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
SECTION 5.07.    Maintenance of Properties. Murphy USA, the Company and each
other Subsidiary will keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.



--------------------------------------------------------------------------------

118

SECTION 5.08.    Insurance. Murphy USA, the Company and each other Subsidiary
will maintain, with financially sound and reputable insurance companies,
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
Each such policy of liability or casualty and business interruption insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder, (b) in the case of each casualty and business
interruption insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as a loss
payee thereunder and (c) provide for at least 30 days’ (or such shorter number
of days as may be agreed to by the Administrative Agent) prior written notice to
the Administrative Agent of any cancellation of such policy.
SECTION 5.09.    Books and Records; Inspection and Audit Rights. Murphy USA, the
Company and each other Subsidiary will keep proper books of record and account
in which full, true and correct entries in accordance with GAAP and applicable
law are made of all dealings and transactions in relation to its business and
activities. Murphy USA, the Company and each other Subsidiary will permit the
Administrative Agent or any Lender, and any agent designated by any of the
foregoing, upon reasonable prior notice, (a) to visit and reasonably inspect its
properties, (b) to examine and make extracts from its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
SECTION 5.10.    Compliance with Laws. Murphy USA, the Company and each other
Subsidiary will comply with all laws, including all orders of any Governmental
Authority, applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.11.    Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans and Revolving Loans will be used, first, to repay all amounts outstanding
under the Existing Credit Agreement and the Existing Term Credit Agreement and,
thereafter, for working capital and other general corporate purposes of Murphy
USA, the Company and the other Subsidiaries. Letters of Credit will be issued
only to support obligations of the Company and the other Subsidiaries incurred
in the ordinary course of business.
SECTION 5.12.    Further Assurances. Murphy USA, the Company and each other Loan
Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times or otherwise



--------------------------------------------------------------------------------

119

to effectuate the provisions of the Loan Documents, all at the expense of the
Loan Parties. Murphy USA and the Company will provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
SECTION 5.13.    Trademark License Agreement. Murphy USA, the Company and each
other Subsidiary will comply with the Trademark License Agreement, except where
failure to do so could not reasonably be expected to impair access to
intellectual property rights or otherwise have a Material Adverse Effect.
SECTION 5.14.    Control Agreements. The Loan Parties shall at all times (except
as agreed by the Administrative Agent pursuant to its authority as set forth in
the definition of “Collateral and Guarantee Requirement”) (a) cause the
available amount in each deposit account in which station receipts are deposited
to be swept to the Concentration Account at the end of each Business Day
(whether directly or through local concentration accounts that are in turn swept
to the Concentration Account on such Business Day) and (b) cause to be deposited
directly into the Concentration Account (i) all payments in respect of Credit
Card Receivables, (ii) all proceeds of Accounts and (iii) all cash swept from
all deposit accounts in which station receipts are deposited.
SECTION 5.15.    Field Examinations and Appraisals. %3.On not more than one
occasion during any 12-month period, at the request of the Administrative Agent,
the Loan Parties will permit, upon reasonable notice and during normal business
hours, the Administrative Agent to conduct a field examination of the Collateral
included in the Borrowing Base and related reporting and control systems.
Notwithstanding the foregoing, if at any time Availability has for three
consecutive Business Days been less than the greater of (A) 25% of the lesser of
(1) the Aggregate Revolving Commitment then in effect and (2) the Borrowing Base
then in effect, and (B) $100,000,000, two field examinations shall be permitted
during the 12-month period commencing on such third Business Day; provided that,
if an Event of Default has occurred and is continuing, there shall be no
limitation on the number or frequency of field examinations but the number or
frequency of field examinations shall be at the Permitted Discretion of the
Administrative Agent. For purposes of this Section 5.15, it is understood and
agreed that a single field examination may be conducted at multiple relevant
sites and involve one or more Loan Parties and their assets. All such field
examinations by the Administrative Agent shall be at the sole expense of the
Loan Parties.
(g)    On not more than one occasion during any 12-month period, at the request
of the Administrative Agent, the Loan Parties will provide the Administrative
Agent with an appraisal (or update thereof) of their Retail Merchandise
Inventory from an appraiser selected and engaged by the Administrative Agent,
and prepared on a basis reasonably satisfactory to the Administrative Agent,
such appraisal and update to include, without limitation, information required
by applicable law and regulations. Notwithstanding the foregoing, if at any time
Availability has for three consecutive Business Days been less than



--------------------------------------------------------------------------------

120

the greater of (A) 25% of the lesser of (1) the Aggregate Revolving Commitment
then in effect and (2) the Borrowing Base then in effect, and (B) $100,000,000,
the Administrative Agent shall be permitted to request, and the Loan Parties
will provide, two appraisals (or updates thereof) during the 12-month period
commencing on such third Business Day; provided that, if an Event of Default has
occurred and is continuing, there shall be no limitation on the number or
frequency of appraisals (or updates thereof) but the number or frequency of
appraisals (or updates thereof) shall be at the Permitted Discretion of the
Administrative Agent. For purposes of this Section 5.15, it is understood and
agreed that a single appraisal (or update thereof) may be conducted at multiple
relevant sites and involve one or more Loan Parties and their assets. All such
appraisals and updates thereof shall be at the sole expense of the Loan Parties.
ARTICLE VI    

Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, Murphy USA, the Company and each of
the other Borrowers covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness; Certain Equity Securities. None of Murphy USA,
the Company or any other Subsidiary will create, incur, assume or permit to
exist any Indebtedness, except:
(j)    Indebtedness created under the Loan Documents;
(k)    the Senior Notes, and the Guarantees thereof by Murphy USA, the Company
and the other Loan Parties, and Refinancing Indebtedness in respect thereof, in
an aggregate principal amount not in excess of $500,000,000;
(l)    Indebtedness existing on the date hereof and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;
(m)    Indebtedness of any Subsidiary to Murphy USA, the Company or any other
Subsidiary; provided that (i) such Indebtedness shall not have been transferred
to any Person other than Murphy USA, the Company or any other Subsidiary,
(ii) any such Indebtedness owing by any Loan Party shall be unsecured and
subordinated in right of payment to the Loan Document Obligations on terms
customary for intercompany subordinated Indebtedness, as reasonably determined
by the Administrative Agent, and (iii) any such Indebtedness owing by any
Subsidiary that is not a Loan Party to any Loan Party shall be incurred in
compliance with Section 6.04;
(n)    Guarantees incurred in compliance with Section 6.04;



--------------------------------------------------------------------------------

121

(o)    Indebtedness of the Company or any other Subsidiary (i) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Attributable Indebtedness,
provided that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (ii) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (f) shall
not at any time exceed $50,000,000;
(p)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition, provided
that (i) such Indebtedness exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) neither
Murphy USA nor any Subsidiary (other than such Person or any special purpose
merger Subsidiary with which such Person is merged or consolidated or the Person
that so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not at any
time exceed $50,000,000;
(q)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(r)    Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of Murphy USA or any Subsidiary in the
ordinary course of business supporting obligations under (i) workers’
compensation, unemployment insurance and other social security laws and (ii)
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature, which obligations in each
case shall not be secured except by any Lien incurred in reliance on
Section 6.02(a)(ii), 6.02(a)(viii), 6.02(a)(x) or 6.02(a)(xi);
(s)    Indebtedness in respect of the letters of credit outstanding on the date
hereof and set forth on Schedule 6.01(j) and Refinancing Indebtedness in respect
thereof;



--------------------------------------------------------------------------------

122

(t)    Indebtedness of the Company or any other Subsidiary in the form of
purchase price adjustments, earn-outs, non-competition agreements or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisition or other
Investment permitted by Section 6.04;
(u)    other unsecured Indebtedness of Murphy USA, the Company or any
Subsidiary, provided that (i) at the time of the incurrence thereof and giving
pro forma effect thereto in accordance with Section 1.04(b), no Event of Default
shall have occurred and be continuing, (ii) in the case of any such Indebtedness
of the Company or any other Loan Party, the final scheduled maturity of any such
Indebtedness shall not be earlier than the latest Maturity Date in effect as of
the date of the incurrence thereof, (iii) the aggregate principal amount of
Indebtedness of the Subsidiaries that are not Loan Parties outstanding at any
time in reliance on this clause (l) shall not exceed $10,000,000 and (iv) all
the Designated Proceeds received in respect of such Indebtedness shall be
applied in accordance with Section 2.11(e);
(v)    other secured Indebtedness of the Company or any other Loan Party,
provided that (i) at the time of the incurrence thereof and giving pro forma
effect thereto in accordance with Section 1.04(b), no Event of Default shall
have occurred and be continuing, (ii) after giving pro forma effect thereto in
accordance with Section 1.04(b), the Secured Leverage Ratio shall not exceed
2.50 to 1.00 as of the last day of the fiscal quarter of Murphy USA then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)) and (iii) all the Designated Proceeds
received in respect of such Indebtedness shall be applied in accordance with
Section 2.11(e); provided further that (A) such Indebtedness is not Guaranteed
by any Subsidiaries other than the Loan Parties, (B) such Indebtedness is not
secured by Liens on any assets of Murphy USA or any Subsidiary other than (x)
the Collateral (or assets that, substantially concurrently with the incurrence
of such Indebtedness, become Collateral on which a Lien is granted to the
Administrative Agent pursuant to a Security Document) and/or (y) fee-owned real
property and related appurtenant rights and fixtures and the proceeds thereof,
(C) (x) if such Indebtedness is secured by any Liens on Collateral, the
administrative agent, collateral agent and/or any similar representative acting
on behalf of the holders of such Indebtedness shall have become party to a
Permitted Intercreditor Agreement, providing that the Liens on the ABL Priority
Collateral securing such Indebtedness shall rank junior in priority to the Liens
on the ABL Priority Collateral securing the Secured Obligations and (y) if such
Indebtedness is secured by any Liens on any fee-owned real property or related
appurtenant rights and fixtures on which any Inventory of the Loan Parties is
located, the administrative agent, collateral agent and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become party to a Collateral Access Agreement, (D) the final scheduled maturity
of any such Indebtedness shall not be earlier than the latest



--------------------------------------------------------------------------------

123

Maturity Date in effect as of the date of the incurrence thereof and (E) the
Administrative Agent shall have received a certificate, dated the date such
Indebtedness is incurred and signed by a Financial Officer of Murphy USA or the
Company, confirming compliance with the requirements set forth in this clause
(m) and setting forth a reasonably detailed calculation of such pro forma
Secured Leverage Ratio; and
(w)    the Attributable Indebtedness in respect of Sale/Leaseback Transactions
entered into in reliance on clause (c)(ii) of Section 6.06.
SECTION 6.02.    Liens. %3.None of Murphy USA, the Company or any other
Subsidiary will create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of Murphy USA, the Company or any other
Subsidiary existing on the date hereof and set forth on Schedule 6.02 (including
any Lien that attaches by law to the proceeds thereof); provided that (A) such
Lien shall not apply to any other asset of Murphy USA, the Company or any other
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the date hereof and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof and, in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.01(c) as Refinancing Indebtedness in respect thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Company or any other Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not apply to any other asset of Murphy USA, the Company or any other
Subsidiary (other than, in the case of any such merger or consolidation, the
assets of any special purpose merger Subsidiary that is a party thereto and
other than after-acquired property subjected to a Lien securing Indebtedness and
other obligations incurred prior to the date of such acquisition or the date
such Person becomes a Subsidiary (or is so merged or consolidated), and which
Indebtedness and other obligations are permitted hereunder, that require a
pledge of after-acquired property, it being understood that such requirement
shall not be permitted to apply to any property (1) of Murphy USA, the Company
or any other Subsidiary other than the acquired Subsidiary and its Subsidiaries
or (2) to



--------------------------------------------------------------------------------

124

which such requirement would not have applied but for such acquisition) and (C)
such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary (or is so merged
or consolidated), and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof and, in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.01(g) as Refinancing Indebtedness in respect thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any other Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 6.01(f) and obligations relating thereto not
constituting Indebtedness and (B) such Liens shall not apply to any other asset
of Murphy USA, the Company or any other Subsidiary (other than accessions and
additions thereto and the proceeds and products thereof); provided further that
in the event purchase money obligations are owed to any single Person with
respect to the financing of more than one purchase of fixed or capital assets,
such Liens may secure all such purchase money obligations and may apply to all
such fixed or capital assets financed by such Person;
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;
(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Company or any other Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;
(ix)    Liens on cash collateral securing obligations in respect of letters of
credit permitted under Section 6.01(j);
(x)    Liens on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of such Subsidiaries permitted under Section 6.01;
(xi)    other Liens on assets of the Company or any other Subsidiary securing
Indebtedness or other obligations; provided that (A) the aggregate outstanding
principal amount of the Indebtedness and other monetary obligations secured by
such Liens shall at no time exceed $75,000,000 and (B) the aggregate outstanding



--------------------------------------------------------------------------------

125

principal amount of the Indebtedness and other monetary obligations secured by
any such Liens extending to ABL Priority Collateral shall at no time exceed
$25,000,000;
(xii)    Liens on (x) the Collateral (or on assets that, substantially
concurrently with the creation of such Lien, become Collateral on which a Lien
is granted to the Administrative Agent pursuant to a Security Document) and/or
(y) fee-owned real property and related appurtenant rights and fixtures and the
proceeds thereof securing Permitted Non-ABL Indebtedness and obligations
relating thereto not constituting Indebtedness; provided that any such Liens on
the ABL Priority Collateral shall, pursuant to a Permitted Intercreditor
Agreement, rank junior in priority to the Liens on the ABL Priority Collateral
securing the Secured Obligations; and
(xiii)    Liens arising under Sale/Leaseback Transactions entered into in
reliance on clause (c)(ii) of Section 6.06.
(b)    Notwithstanding the foregoing, (i) none of the Liens permitted by
Section 6.02(a) may at any time attach to any Loan Party’s (A) Accounts, other
than those permitted under clause (a) or (k) of the definition of Permitted
Encumbrances and Section 6.02(a)(i), 6.02(a)(iv), 6.02(a)(xi) or 6.02(a)(xii) or
(B) Inventory, other than those permitted under clauses (a) and (b) of the
definition of Permitted Encumbrances and Section 6.02(a)(i), 6.02(iv),
6.02(a)(xi) or 6.02(a)(xii) and (ii) none of Murphy USA, the Company or any
other Subsidiary shall create, incur, assume or permit to exist any Liens
securing Indebtedness on any retail sales establishments or other fixed assets
owned by Domestic Subsidiaries or on Equity Interests in the Company or any
other Subsidiary owned by Murphy USA or any Domestic Subsidiary, in each case,
other than those permitted under Section 6.02(a)(i), 6.02(a)(iv), 6.02(a)(v),
6.02(a)(xi), 6.02(a)(xii) or, solely in the case of fixed or capital assets,
6.02(a)(xiii).
SECTION 6.03.    Fundamental Changes; Business Activities. %3.None of Murphy
USA, the Company or any other Subsidiary will merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Person (other than the Company) may merge into Murphy USA in a
transaction in which Murphy USA is the surviving corporation, (ii) any Person
(other than Murphy USA) may merge into the Company in a transaction in which the
Company is the surviving corporation, (iii) any Person (other than Murphy USA or
the Company) may merge or consolidate with any Subsidiary (other than the
Company) in a transaction in which the surviving entity is a Subsidiary (and, if
any party to such merger or consolidation is a Subsidiary Loan Party, is a
Subsidiary Loan Party), (iv) any Subsidiary (other than the Company) may merge
into or consolidate with any Person (other than Murphy USA or the Company) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary and (v) any Subsidiary
(other than the Company) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the



--------------------------------------------------------------------------------

126

Company and is not materially disadvantageous to the Lenders; provided that any
such merger or consolidation involving a Person that is not a wholly-owned
Subsidiary immediately prior thereto shall not be permitted unless it is also
permitted under Section 6.04.
(d)    None of Murphy USA, the Company or any other Subsidiary will engage to
any material extent in any business other than businesses of the type conducted
by Murphy USA, the Company and the other Subsidiaries on the date hereof and
businesses reasonably related thereto.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. None
of Murphy USA, the Company or any other Subsidiary will purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, or assets acquired other than in the ordinary
course of business that, following the acquisition thereof, would constitute a
substantial portion of the assets of Murphy USA and the Subsidiaries, taken as a
whole, except:
(a)    Permitted Investments;
(b)    Investments existing on the date hereof in Subsidiaries;
(c)    other Investments existing on the date hereof and set forth on
Schedule 6.04 (but not any additions thereto made after the date hereof);
(d)    investments by Murphy USA, the Company and the other Subsidiaries in
Equity Interests in their subsidiaries; provided that (i) such subsidiaries are
Subsidiaries prior to such investments, (ii) any such Equity Interests held by a
Loan Party shall be pledged to the extent required by the definition of the term
“Collateral and Guarantee Requirement” and (iii) the aggregate amount of such
investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding all such investments, loans,
advances and Guarantees existing on the date hereof and permitted by clause (c)
above) shall not exceed $25,000,000 at any time outstanding;
(e)    loans or advances made by Murphy USA, the Company or any other Subsidiary
to any Subsidiary; provided that (i) the Indebtedness resulting therefrom is
permitted by Section 6.01(d) and (ii) the amount of such loans and advances made
by the Loan Parties to Subsidiaries that are not Loan Parties shall be subject
to the limitation set forth in clause (d) above;
(f)    Guarantees by Murphy USA, the Company or any other Subsidiary of
Indebtedness or other obligations of Murphy USA, the Company or any other



--------------------------------------------------------------------------------

127

Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any Letter of Credit or
any other letter of credit or letter of guaranty); provided that (i) a
Subsidiary that has not Guaranteed the Secured Obligations pursuant to the
Collateral Agreement shall not Guarantee any Indebtedness or other obligations
of any Loan Party and (ii) the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in clause (d) above;
(g)    Investments held by any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Investments of any Person that are acquired by any Subsidiary as part of an
acquisition of assets by such Subsidiary in a Permitted Acquisition, provided
that such Investments exist at the time such Person becomes a Subsidiary (or is
so merged or consolidated) or such assets are acquired and are not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired;
(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)    Investments made as a result of the receipt of noncash consideration from
a sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;
(j)    Investments by Murphy USA, the Company or any other Subsidiary that
result solely from the receipt by Murphy USA, the Company or such Subsidiary
from any of its subsidiaries of a dividend or other Restricted Payment in the
form of Equity Interests, evidences of Indebtedness or other securities (but not
any additions thereto made after the date of the receipt thereof);
(k)    Investments in the form of Hedging Agreements permitted under
Section 6.07;
(l)    payroll, travel and similar advances to directors and employees of Murphy
USA or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of Murphy USA or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;
(m)    loans or advances to directors and employees of Murphy USA or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$10,000,000;



--------------------------------------------------------------------------------

128

(n)    Permitted Acquisitions;
(o)    without duplication of amounts paid pursuant to Section 6.08(b)(vi),
other Investments with amounts that could otherwise have been paid as Restricted
Payments under Section 6.08(a)(vii); and
(p)    other Investments and acquisitions; provided that, at the time each such
Investment or acquisition is purchased, made or otherwise acquired, (i) no
Default shall have occurred and be continuing or would result therefrom and (ii)
the aggregate amount of all Investments made in reliance on this clause (p)
outstanding at any time, together with the aggregate amount of all consideration
paid in connection with all other acquisitions made in reliance on this clause
(p) shall not exceed $25,000,000 in the aggregate at any time.
SECTION 6.05.    Asset Sales. None of Murphy USA, the Company or any other
Subsidiary will sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Subsidiary issue any
additional Equity Interest in such Subsidiary (other than to Murphy USA, the
Company or any other Subsidiary in compliance with Section 6.04, and other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law), except:
(a)    sales, transfers, leases and other dispositions in the ordinary course of
business of inventory or used or surplus equipment or of cash and Permitted
Investments;
(b)    sales in the ordinary course of business of immaterial assets, including
individual retail sales establishments and terminals;
(c)    sales, transfers, leases and other dispositions to Murphy USA, the
Company or any other Subsidiary; provided that any such sales, transfers, leases
or other dispositions involving a Subsidiary that is not a Loan Party shall be
made in compliance with Sections 6.04 and 6.09;
(d)    sales, transfers or other dispositions of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction;
(e)    dispositions of assets subject to any casualty or condemnation proceeding
(including dispositions in lieu of condemnation);
(f)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;



--------------------------------------------------------------------------------

129

(g)    the Excluded Dispositions;
(h)    other sales, transfers, leases and other dispositions of assets; provided
that (i) the aggregate fair value of all assets sold, transferred, leased or
otherwise disposed of in reliance on this clause shall not exceed $70,000,000 in
any fiscal year of Murphy USA, (ii) all such sales, transfers, leases and other
dispositions shall be made for fair value and at least 75% cash consideration,
(iii) no Default shall have occurred and be continuing at the time of, or would
result from, any such sale, transfer or other disposition, (iv) the Company
shall have given the Administrative Agent written notice advising of such sale,
transfer or other disposition, together with such information as shall be
required for the Administrative Agent to adjust the Borrowing Base to reflect
such disposition, to the extent required by the definition of the term
“Borrowing Base”, and (v) after giving effect to any adjustment to the Borrowing
Base arising from such sale, transfer or other disposition, the Aggregate
Revolving Exposure at the time shall not exceed the Borrowing Base as so
adjusted;
(i)    other sales, transfers and other dispositions of assets, provided that
(i) the aggregate fair value of all assets sold, transferred, leased or
otherwise disposed of in reliance on this clause shall not exceed $200,000,000,
(ii) all such sales, transfers and other dispositions shall be made for fair
value and at least 75% cash consideration, (iii) no Default shall have occurred
and be continuing at the time of, or would result from, any such sale, transfer
or other disposition, (iv) the Company shall have given the Administrative Agent
written notice advising of such sale, transfer or other disposition, together
with such information as shall be required for the Administrative Agent to
adjust the Borrowing Base to reflect such disposition, to the extent required by
the definition of the term “Borrowing Base”, and (v) after giving effect to any
adjustment to the Borrowing Base arising from such sale, transfer or other
disposition, Availability shall exceed the greater of (A) 40% of the lesser of
(x) the Aggregate Revolving Commitment and (y) the Borrowing Base as so adjusted
and (B) $100,000,000; and
(j)    sales, transfers, leases and other dispositions of assets made as part of
a Sale/Leaseback Transaction made in reliance on clause (c)(ii) of Section 6.06,
provided that (i) the Company shall have given the Administrative Agent written
notice advising of such sale, transfer or other disposition, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition, to the extent required by the
definition of the term “Borrowing Base”, and (ii) after giving effect to any
adjustment to the Borrowing Base arising from such sale, transfer or other
disposition, the Aggregate Revolving Exposure at the time shall not exceed the
Borrowing Base as so adjusted.
Notwithstanding the foregoing, other than dispositions to the Company or another
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable requirements of law, no such sale,
transfer or other disposition of any Equity



--------------------------------------------------------------------------------

130

Interests in any Subsidiary shall be permitted unless (i) such Equity Interests
constitute all the Equity Interests in such Subsidiary held by Murphy USA and
the Subsidiaries and (ii) immediately after giving effect to such transaction,
Murphy USA and the Subsidiaries shall otherwise be in compliance with
Section 6.04.
SECTION 6.06.    Sale/Leaseback Transactions. None of Murphy USA, the Company or
any other Subsidiary will enter into any Sale/Leaseback Transaction unless (a)
the sale or transfer of the property thereunder is permitted under Section 6.05,
(b) any Indebtedness and Liens arising in connection therewith are permitted
under Sections 6.01 and 6.02 and (c) either (i) such Sale/Leaseback Transaction
(A) relates to a fixed or capital asset, (B) is made for cash consideration in
an amount not less than the fair value of such asset and (C) is consummated
within 90 days after Murphy USA, the Company or any other Subsidiary acquires or
completes the construction of such asset or (ii) such Sale/Leaseback Transaction
(A) relates to a fixed or capital asset that is not of the type that is
described in the definition of the term “ABL Priority Collateral”, (B) is made
for cash consideration in an amount not less than the fair value of such asset
and (C) after giving pro forma effect thereto (including the incurrence of the
Attributable Indebtedness in respect thereof) in accordance with Section
1.04(b), (1) no Default shall have occurred and be continuing, (2) Availability
shall exceed the greater of (x) 25% of the lesser of the Aggregate Revolving
Commitments and the Borrowing Base (as adjusted in accordance with Section 6.05)
and (y) $100,000,000, (3) unless Availability shall exceed the greater of (x)
40% of the lesser of the Aggregate Revolving Commitment and the Borrowing Base
(as adjusted in accordance with Section 6.05) and (y) $100,000,000, Murphy USA
and the Company shall be in compliance with the covenants set forth in Sections
6.11 (determined as if a Covenant Period were then applicable), (4) Murphy USA
and the Company shall be in compliance with, at any time when a Covenant Period
shall be in effect, Section 6.11 and, at any time when a Term Loan shall be
outstanding, Section 6.12 and (5) the Secured Leverage Ratio shall not exceed
2.50 to 1.00, in the case of clauses (3), (4) and (5), as of the end of or for
the period of four consecutive fiscal quarters of Murphy USA then most recently
ended for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)).
SECTION 6.07.    Hedging Agreements. None of Murphy USA, the Company or any
other Subsidiary will enter into any Hedging Agreement, except (a) Hedging
Agreements entered into to hedge or mitigate risks to which Murphy USA, the
Company or any other Subsidiary has actual exposure (other than in respect of
Equity Interests or Indebtedness of Murphy USA, the Company or any other
Subsidiary) and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Murphy USA, the Company or any other
Subsidiary.
SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness. %3.None
of Murphy USA, the Company or any other Subsidiary will declare



--------------------------------------------------------------------------------

131

or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that (i) Murphy USA may declare and pay dividends with respect
to its Equity Interests payable solely in additional Equity Interests permitted
hereunder, (ii) any Subsidiary may declare and pay dividends or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests (or, if not ratably, on a basis more
favorable to Murphy USA and the Subsidiaries), (iii) Murphy USA may repurchase
Equity Interests upon the exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options, (iv) Murphy USA may
make cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in Murphy USA, (v) Murphy USA may make Restricted
Payments, not exceeding $30,000,000 in the aggregate for any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of Murphy USA, the Company and
the other Subsidiaries, (vi) Murphy USA may make Restricted Payments in cash in
an aggregate amount not exceeding $25,000,000 for any fiscal year, and (vii)
Murphy USA may make additional Restricted Payments in cash so long as at the
time of declaration (in the case of a dividend) or payment (in all other cases)
(A) no Default shall have occurred and be continuing and (B) after giving effect
to such Restricted Payment, and any related incurrence of Indebtedness, on a pro
forma basis in accordance with Section 1.04(b), (1) Availability shall exceed
the greater of (x) 25% of the lesser of the Aggregate Revolving Commitment and
the Borrowing Base then in effect and (y) $100,000,000, (2) unless Availability
shall exceed the greater of (x) 40% of the lesser of the Aggregate Revolving
Commitment and the Borrowing Base then in effect and (y) $100,000,000, Murphy
USA and the Company shall be in compliance with the covenant set forth in
Section 6.11 (determined as if a Covenant Period were then applicable) and (3)
Murphy USA and the Company shall be in compliance with, at any time when a
Covenant Period shall be in effect, Section 6.11 and, at any time when a Term
Loan shall be outstanding, Section 6.12, in the case of clauses (2) and (3),
calculated as of the end of or for the period of four consecutive fiscal
quarters of Murphy USA then most recently ended for which the financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the delivery of any such financial statements, ending with the last fiscal
quarter included in the financial statements referred to in Section 3.04(a)).
(b)    None of Murphy USA, the Company or any other Subsidiary will make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness (other than intercompany Indebtedness), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, defeasance, cancelation or termination of
any Indebtedness (other than Disqualified Equity Interests and intercompany
Indebtedness), except:
(i)    payments of or in respect of Indebtedness created under the Loan
Documents;



--------------------------------------------------------------------------------

132

(ii)    regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness, other than payments in respect of any Subordinated
Indebtedness prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;
(iv)    payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;
(v)    payments of or in respect of Indebtedness made solely with Equity
Interests in Murphy USA (other than Disqualified Equity Interests); and
(vi)    without duplication of amounts paid pursuant to Section 6.04(o),
payments of Indebtedness in amounts that could have been paid as Restricted
Payments under Section 6.08(a)(vii).
SECTION 6.09.    Transactions with Affiliates. None of Murphy USA, the Company
or any other Subsidiary will sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to Murphy USA, the Company or such Subsidiary than those that would
prevail in arm’s-length transactions with unrelated third parties, (b)
transactions between or among the Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted under Section 6.08, (d)
issuances by Murphy USA of Equity Interests (other than Disqualified Equity
Interests), (e) compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Murphy USA, the Company
or any other Subsidiary entered in the ordinary course of business and (f) the
transactions and Investments permitted under clauses (d), (e), (f), (l) and (m)
of Section 6.04.
SECTION 6.10.    Restrictive Agreements. None of Murphy USA, the Company or any
other Subsidiary will, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that restricts or imposes any condition
upon (a) the ability of Murphy USA, the Company or any other Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure any
Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to Murphy USA, the Company or any other Loan Party or to
Guarantee Indebtedness of Murphy USA, the Company or any other Loan Party;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document, (B) restrictions and
conditions imposed by the Senior Notes Documents as in effect on the date
hereof, (C) restrictions and conditions imposed by any other Indebtedness
permitted under Section 6.01, including any Refinancing Indebtedness in respect
of the Senior Notes permitted under Section 6.01(b), provided that the
restrictions and conditions imposed by any such Indebtedness are not less
favorable to the Lenders than



--------------------------------------------------------------------------------

133

the restrictions and conditions imposed by the Senior Notes Documents or, in the
case of any Permitted Non-ABL Indebtedness, such restrictions or conditions, at
the time such Permitted Non-ABL Indebtedness is incurred, in the good faith
judgment of Murphy USA or the Company, are on customary market terms for
Indebtedness of such type and could not reasonably be expected to impair the
ability of Murphy USA, the Company and the other Loan Parties to meet their
payment and other obligations under the Loan Documents, (D) restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), (E) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary, or a business unit,
division, product line or line of business, that are applicable solely pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary, or the business unit, division, product line or line of business,
that is to be sold and such sale is permitted hereunder and (F) in the case of
any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Subsidiary and to any Equity Interests in such Subsidiary, (ii) clause
(a) of the foregoing shall not apply to (A) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by Section 6.01(f)
or 6.01(g) if such restrictions or conditions apply only to the assets securing
such Indebtedness or (B) customary provisions in leases and other agreements
restricting the assignment thereof and (iii) clause (b) of the foregoing shall
not apply to (A) restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted by Section 6.01(g) (but shall apply to any
amendment or modification expanding the scope of any such restriction or
condition), provided that such restrictions and conditions apply only to such
Subsidiary, and (B) restrictions and conditions imposed by agreements relating
to Indebtedness of Foreign Subsidiaries permitted under Section 6.01, provided
that such restrictions and conditions apply only to Foreign Subsidiaries.
Nothing in this paragraph shall be deemed to modify the requirements set forth
in the definition of the term “Collateral and Guarantee Requirement” or the
obligations of the Loan Parties under Sections 5.03, 5.04 or 5.12 or under the
Security Documents.
SECTION 6.11.    Consolidated Fixed Charge Coverage Ratio. During any period
(each, a “Covenant Period”) (a) commencing on any day when Availability has for
three consecutive Business Days been less than the greater of (i) 17.5% of the
lesser of (A) the Aggregate Revolving Commitment then in effect and (B) the
Borrowing Base then in effect, and (ii) $70,000,000, and (b) ending after
Availability has been greater than the amount set forth in clause (a) above for
30 consecutive calendar days, the Loan Parties will not permit the Consolidated
Fixed Charge Coverage Ratio for any Test Period (commencing with the Test Period
ended most recently prior to the commencement of such Covenant Period for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the Test
Period ended the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) to be less than 1.00 to 1.00.



--------------------------------------------------------------------------------

134

SECTION 6.12.    Secured Leverage Ratio. Murphy USA and the Company will not
permit the Secured Leverage Ratio at any time when any Term Loan is outstanding
to be greater than 4.50 to 1.00.
SECTION 6.13.    Fiscal Year. Murphy USA and the Company will not, and will not
permit any other Subsidiary to, change its fiscal year to end on a date other
than December 31.
SECTION 6.14.    Anti-Corruption Laws. No Borrowing will be made or Letter of
Credit issued, and no proceeds of any Borrowing will be used, (a) for the
purpose of funding payments to any officer or employee of a Governmental
Authority or of a Person controlled by a Governmental Authority, to any Person
acting in an official capacity for or on behalf of any Governmental Authority or
Person controlled by a Governmental Authority, or to any political party,
official of a political party, or candidate for political office, in each case
in violation of applicable Anti-Corruption Laws, (b) for the purpose of
financing the activities of any Sanctioned Person or (c) in any manner that
would result in the violation of Sanctions by any party hereto.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(x)    a Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(y)    a Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(z)    any representation, warranty or statement made or deemed made by or on
behalf of Murphy USA, the Company or any other Subsidiary in any Loan Document
or in any report, certificate, financial statement or other information provided
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder shall prove to have been incorrect in
any material respect when made or deemed made;
(aa)    Murphy USA or the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.05 (with respect to the
existence of Murphy USA, the Company or any other Borrower), 5.11, 5.14 or 5.15
or in Article VI;



--------------------------------------------------------------------------------

135

(bb)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 5.01(c), and such failure shall continue
unremedied for a period of five Business Days (or two Business Days at any time
when the parenthetical in Section 5.01(c) is applicable), or (ii) any Loan
Document (other than those specified in clause (a), (b), (d) or (e)(i) of this
Article), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the Company
(with a copy to the Administrative Agent in the case of any such notice from a
Lender);
(cc)    Murphy USA, the Company or any other Subsidiary shall fail to make any
payment (whether of principal, interest, termination payment or other payment
obligation and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable;
(dd)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf, or, in the case of any Hedging Agreement, the applicable counterparty,
to cause such Material Indebtedness to become due, or to terminate such Material
Indebtedness or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness or (ii) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01;
(ee)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
(ff)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Murphy USA, the Company or any other Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Murphy USA, the Company or any other Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(gg)    Murphy USA, the Company or any other Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by Section 6.03(a)(v)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or



--------------------------------------------------------------------------------

136

similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Murphy USA, the Company or any other Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of Murphy USA, the Company or any other Subsidiary (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to above in this clause (j) or
clause (i) of this Article;
(hh)    Murphy USA, the Company or any other Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(ii)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Murphy USA, the Company, any
other Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Murphy USA, the Company or any
other Subsidiary to enforce any such judgment;
(jj)    any Permitted Intercreditor Agreement is not or ceases to be binding on
or enforceable against any party thereto (or against any Person on whose behalf
any such party makes any covenant or agreements therein), or shall otherwise not
be effective to create the rights and obligations purported to be created
thereunder, in each case in any respect material to the Administrative Agent or
the other Secured Parties;
(kk)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents, (ii)
the release thereof as provided in the applicable Security Document or Section
9.14 or (iii) the Administrative Agent’s failure to maintain possession of any
stock certificate, promissory note or other instrument delivered to it under the
Collateral Agreement;
(ll)    any material provision of any Loan Document or any Guarantee purported
to be created under any Loan Document shall fail or cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except as a
result of the release thereof as provided in the applicable Loan Document or
Section 9.14; or



--------------------------------------------------------------------------------

137

(mm)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to Murphy USA,
the Company or any other Borrower described in clause (i) or (j) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Murphy USA and the Company, take any or all of the following actions,
at the same or different times:  (i) terminate the Commitments, and thereupon
the Commitments shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part (but ratably as among the
Classes of Loans and the Loans of each Class at the time outstanding), in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers hereunder, shall become due and
payable immediately, and (iii) require the deposit of cash collateral in respect
of LC Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Murphy USA, the Company and each other Borrower; and in the case of any event
with respect to Murphy USA, the Company or any other Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers hereunder,
shall immediately and automatically become due and payable and the deposit of
such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Murphy USA, the
Company and each other Borrower.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage



--------------------------------------------------------------------------------

138

in any kind of business with Murphy USA, the Company or any other Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or the Issuing
Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Murphy USA, the Company, any other Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by Murphy USA, the Company, any other
Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate (including any Borrowing Base Certificate),
report or other document delivered thereunder or in connection therewith,
including with respect to the existence and aggregate amount of Banking Services
Obligations or Secured Hedging Agreement Obligations, (iii) qualification of (or
lapse of any qualification of) any Account, Credit Card Receivable or Inventory
under the eligibility criteria set forth herein, other than eligibility criteria
expressly referring to the matters described therein being acceptable or
satisfactory to, or



--------------------------------------------------------------------------------

139

being determined by, the Administrative Agent, (iv) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (v) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrowers, any Lender or any
Issuing Bank as a result of, any such determination of the Revolving Exposure,
Availability, the Borrowing Base or the component amounts of any thereof.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank sufficiently in advance of the making of such Loan
or the issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
Each Lender and Issuing Bank hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to any Report and (ii) shall not be liable for any information
contained in any Report; (c) the Reports are not comprehensive audits or
examinations, and any Person performing any field examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel, and that the Administrative Agent undertakes no obligation
to update, correct or supplement the Reports;



--------------------------------------------------------------------------------

140

(d) it will keep all Reports confidential and strictly for its internal use and
not share any Report with any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent, each other Person
preparing a Report and the Related Parties of any of the foregoing harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by any of them as
the direct or indirect result of any third parties who obtain all or part of any
Report through the indemnifying Lender.
The Administrative Agent may perform any of and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all of their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by Murphy USA and
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by Murphy USA, the Company
and such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and



--------------------------------------------------------------------------------

141

obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in



--------------------------------------------------------------------------------

142

an insolvency proceeding, no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations or
agreement in respect of Banking Services will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document except as expressly provided in the Collateral
Agreement. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement or agreement in respect of Banking
Services shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
The Secured Parties irrevocably authorize the Administrative Agent, (a) at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v) and (b) to
subordinate any Lien on any Non-ABL Priority Collateral granted to or held by
the Administrative Agent under any Loan Documents, or otherwise securing any
Secured Obligations, to the Liens on such Non-ABL Priority Collateral securing
Permitted Non-ABL Indebtedness. The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by



--------------------------------------------------------------------------------

143

declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).
Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Company’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of Murphy USA, the Company or any other Loan Party
shall have any rights as a third party beneficiary of any such provisions. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the Guarantees of the Secured
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. %3.Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:



--------------------------------------------------------------------------------

144

(i)    if to Murphy USA, the Company or any other Borrower, to the Company at
200 Peach Street, El Dorado, Arkansas 71730, Attention of Mindy West (Fax
No. 870-881-6893), with a copy to the Company at 200 Peach Street, El Dorado,
Arkansas 71730, Attention of John Moore (Fax No. 870-881-6893);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Mailcode:
IL1 1190, 10 S. Dearborn, 22nd Floor, Chicago, IL 60603, Attention of CBC
Operations (Fax No. (713) 732-7608), with a copy to JPMorgan Chase Bank, N.A.,
2200 Ross Avenue, 9th Floor, Dallas, TX 75201, Attention of Andrew Ray (Fax No.
214-965-2594);
(iii)    if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent,
Murphy USA and the Company (or, in the absence of any such notice, to the
address (or fax number) set forth in the Administrative Questionnaire of the
Lender that is serving as such Issuing Bank or is an Affiliate thereof); and
(iv)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, Murphy USA or the Company may
be delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person. All such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing



--------------------------------------------------------------------------------

145

clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    Murphy USA and the Company agree that the Administrative Agent may, but
shall not be obligated to, make any Communication by posting such Communication
on Debt Domain, Intralinks, Syndtrak, ClearPar or a similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender, any Issuing Bank or any other Person for damages of
any kind, including any direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise), arising
out of any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform.
SECTION 9.02.    Waivers; Amendments. %3.No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Sections 2.21, 2.22, 2.23 and 9.02(c), none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Murphy USA, the Company
and the Required Lenders and, in the case of any other Loan Document, pursuant
to an agreement or agreements in



--------------------------------------------------------------------------------

146

writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by Murphy USA,
the Company and the Administrative Agent to cure any ambiguity, omission, defect
or inconsistency so long as, in each case, (A) such amendment does not adversely
affect the rights of any Lender or (B) the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) no such agreement shall:
(A)    waive any condition set forth in Section 4.02 or 4.03 without the written
consent of the Majority in Interest of the Revolving Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02 or 4.03) or any other Loan Document, including any
amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of a condition set forth in Section 4.02 or 4.03),
(B)     increase any Commitment of any Lender without the written consent of
such Lender,
(C)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon or reduce any fees payable hereunder (in each case,
other than as a result of any change in the definition, or in any components
thereof, of the term “Total Leverage Ratio” or any waiver of default interest),
without the written consent of each Lender affected thereby,
(D)    postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Term Loan under Section 2.10,
or the required date of reimbursement of any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment (in each case, other than any waiver of default interest),
without the written consent of each Lender affected thereby,
(E)    change Section 2.18(b), 2.18(c) or 2.18(g) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender,
(F)    change any of the provisions of this Section or the percentage set forth
in the definition of the term “Majority in Interest,” “Required Lenders”,
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any



--------------------------------------------------------------------------------

147

consent thereunder (including, for the avoidance of doubt, any provision
requiring the consent of “each Lender”), without the written consent of each
Lender (or each Lender of such Class, as the case may be); provided that, with
the consent of the Required Lenders, the provisions of this Section and the
definition of the terms “Majority in Interest”, “Required Lenders” or
“Supermajority Lenders” may be amended to include references to any new class of
loans or commitments created under this Agreement (or to lenders extending such
loans) on substantially the same basis as the corresponding references relating
to the existing Classes of Loans or Lenders,
(G)    release Murphy USA, the Company or all or substantially all the value of
the Guarantees provided by the Subsidiary Loan Parties (including, in each case,
by limiting liability in respect thereof) created under the Collateral Agreement
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the Collateral Agreement and except for any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Security Documents), it being
understood that an amendment or other modification of the types of obligations
guaranteed under the Collateral Agreement shall not be deemed to be a release or
limitation of any Guarantee,
(H)    release all or substantially all the Collateral from the Liens of the
Security Documents, or subordinate any such Liens, in each case, without the
written consent of each Lender (except as expressly provided in Article VIII or
Section 9.14 or 9.19 and except for any such release by the Administrative Agent
in connection with any sale or other disposition of the Collateral upon the
exercise of remedies under the Security Documents), it being understood that an
amendment or other modification of the types of obligations secured by the
Security Documents shall not be deemed to be a release of the Collateral from
the Liens of the Security Documents,
(I)    change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders representing a Majority in Interest of each
affected Class,
(J)    change the definition of “Borrowing Base” or any of the component
definitions thereof, or increase any advance rate used in computing the
Borrowing Base, or add any new asset class to the Borrowing Base, in each case
that could result in increased borrowing availability, without the written
consent of the Supermajority Lenders, or
(K)    change the definition of “Eligible Assignee” to include therein Murphy
USA, the Company or any other Affiliate of Murphy USA, without the written
consent of each Lender;



--------------------------------------------------------------------------------

148

provided further that (1) no such agreement shall amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent or any
Issuing Bank without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be, and (2) any amendment, waiver or other
modification of this Agreement or any other Loan Document that by its terms
affects the rights or duties under this Agreement or such Loan Document of the
Lenders of one or more Classes (but not the Lenders of any other Class), may be
effected by an agreement or agreements in writing entered into by Murphy USA,
the Company (and, in the case of any other Loan Document, the other Loan Parties
party thereto) and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (B), (C) or (D) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (y) in the case of any amendment, waiver or other modification
referred to in clause (ii) of the first proviso of this paragraph, any Lender
that receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, waiver or other modification becomes effective and whose
Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification.
(c)    Notwithstanding anything herein to the contrary:
(i)    the Administrative Agent may, without the consent of any Secured Party,
consent to a departure by any Loan Party from any covenant of such Loan Party
set forth in this Agreement, the Collateral Agreement or in any other Security
Document to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement”;
(ii)    in connection with any incurrence of any Permitted Non-ABL Indebtedness,
this Agreement, the Collateral Agreement and the other Loan Documents may be
amended pursuant to an agreement or agreements in writing entered into by Murphy
USA, the Company and the Administrative Agent, (A) to subject to the Liens of
the Loan Documents assets or categories of assets of the Loan Parties that
previously did not constitute Collateral (and, in connection therewith, to
modify the definition of the term “Collateral and Guarantee Requirement” and the
form of Supplemental Perfection Certificate and to make such other modifications
to this Agreement and the other Loan Documents (and to enter into new Security
Documents) as the Administrative Agent determines to be necessary, appropriate
or desirable in order to give effect to, or in connection with, the inclusion of
new assets or categories of assets as Collateral) and (B) to reflect
subordination, pursuant to



--------------------------------------------------------------------------------

149

each Permitted Intercreditor Agreement, of Liens on any Non-ABL Priority
Collateral securing the Secured Obligations to the Liens on such Non-ABL
Priority Collateral securing Permitted Non-ABL Indebtedness and other
intercreditor matters set forth in each Permitted Intercreditor Agreement; and
(iii)    the Permitted ABL Intercreditor Agreement and the Security Documents
may be amended, supplemented or otherwise modified as provided in Section 9.19.
(d)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. %3.Murphy USA and the
Borrowers shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for any of the foregoing
(which, in the case of the preparation, negotiation, execution, delivery and
administration of the Loan Documents, shall be limited to a single counsel (and,
if reasonably required, a single local counsel in each applicable jurisdiction)
for the Arrangers and the Administrative Agent), in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Commitment Letter and the Fee
Letters, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out‑of-pocket expenses incurred by
the Administrative Agent in connection with field examinations and appraisals
conducted in connection with the establishment of the credit facilities provided
for herein or provided for in the Loan Documents and (iv) all out-of-pocket
expenses incurred by the Administrative Agent, any Arranger, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for any
of the foregoing, in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(a)    Murphy USA and the Borrowers shall indemnify the Administrative Agent
(and any sub-agent thereof), the Arrangers, the Syndication Agent, the
Documentation Agents, each Lender and each Issuing Bank, and each Related Party
of any of the foregoing



--------------------------------------------------------------------------------

150

Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of the
Commitment Letter, the Fee Letters, this Agreement, the other Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Commitment Letter, the Fee Letters, this
Agreement or the other Loan Documents of their obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds thereof (including
any refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on, at, to or from any property
currently or formerly owned or operated by Murphy USA, the Company, any other
Subsidiary or any Affiliate (or Person that was formerly an Affiliate) of any of
them, or any other Environmental Liability related in any way to Murphy USA, the
Company, any other Subsidiary or any Affiliate (or Person that was formerly an
Affiliate) of any of them, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to the Commitment Letter, the Fee Letters, this Agreement or any other Loan
Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee. This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
(b)    To the extent that Murphy USA and the Borrowers fail indefeasibly to pay
any amount required to be paid by them under paragraph (a) or (b) of this
Section to the Administrative Agent (or any sub-agent thereof), any Issuing Bank
or any Related Party of any of the foregoing (and without limiting their
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent) or such Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any sub-agent thereof) or any
Issuing Bank in connection with such capacity; provided further that, with
respect to such unpaid amounts owed to any Issuing Bank in its capacity as such,
or to any of its Related Parties acting for any Issuing Bank in connection with
such capacity, only the Revolving Lenders shall be required to pay such unpaid
amounts. For



--------------------------------------------------------------------------------

151

purposes of this Section, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Revolving Exposures, unused Revolving
Commitments and, except for purposes of the immediately preceding proviso, the
outstanding Term Loans and unused Term Commitments, in each case, at the time
(or most recently outstanding and in effect).
(c)    To the fullest extent permitted by applicable law, neither Murphy USA nor
any Borrower shall assert, or permit any of their Affiliates or Related Parties
to assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. %3.The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Murphy USA, the Company nor any Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by Murphy USA, the Company or any Borrower without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent, the Documentation Agents and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
the Syndication Agent, the Documentation Agents, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)    %5.Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved



--------------------------------------------------------------------------------

152

Fund, and (2) if an Event of Default has occurred and is continuing, for any
other assignment; provided further that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and
(C)    each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure.
(iv)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term Loans, $1,000,000 unless each of the Company
and the Administrative Agent otherwise consents; provided that no such consent
of the Company shall be required if an Event of Default has occurred and is
continuing; provided further that the Company shall be deemed to have consented
thereto unless it shall object thereto by written notice to the Administrative
Agent within 10 Business Days after having received notice thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500, provided that only one
such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will



--------------------------------------------------------------------------------

153

be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.
(v)    Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
9.04(c).
(vi)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and, as
to entries pertaining to it, any Issuing Bank or Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(vii)    Upon receipt by the Administrative Agent of an Assignment and
Assumption (or an agreement incorporating by reference a form of Assignment and
Assumption posted on the Platform) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.17(f) (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and



--------------------------------------------------------------------------------

154

obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(b)    %5.Any Lender may, without the consent of the Company, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) Murphy USA,
the Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. Murphy USA and the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood and agreed that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to



--------------------------------------------------------------------------------

155

the benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
(i)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Syndication Agent, the Documentation Agents, any Issuing Bank, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the



--------------------------------------------------------------------------------

156

credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
Borrowers (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(f). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
%3.This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or any
Fee Letter (or any separate letter agreements with respect to fees payable to
the Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in
Section 4.01, the amendment and restatement of the Existing Credit Agreement to
be in the form of this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
all the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.
(a)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic



--------------------------------------------------------------------------------

157

Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of Murphy USA or any Borrower
against any of and all the obligations then due of Murphy USA or any other Loan
Party now or hereafter existing under this Agreement held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations of
Murphy USA or such Borrower are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have. Each Lender and
Issuing Bank agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give notice
shall not affect the validity of such setoff and application.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
%3.This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of Murphy USA and the Borrowers hereby irrevocably and unconditionally agrees
that all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in



--------------------------------------------------------------------------------

158

any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or any of its properties in the courts of any jurisdiction.
(b)    Each of Murphy USA and the Borrowers hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made shall be
subject to a professional or other obligation of confidentiality or will be
informed of the confidential nature of such



--------------------------------------------------------------------------------

159

Information and instructed to keep such Information confidential, (b) to the
extent required or requested by any Governmental Authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to Murphy USA, the Company or any other Subsidiary and its obligations,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company, (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than Murphy USA or any Borrower or (j) in the case of
information pertaining to this Agreement routinely provided by arrangers to such
providers, to data service providers, including league table providers, that
serve the lending industry. For purposes of this Section, “Information” means
all information received from Murphy USA or the Borrowers relating to Murphy
USA, the Company or any other Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by Murphy USA or
the Borrowers; provided that, in the case of information received from Murphy
USA or the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. It
is agreed that, notwithstanding the restrictions of any prior confidentiality
agreement binding on any Arranger or the Administrative Agent, such parties may
disclose Information as provided in this Section 9.12
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this



--------------------------------------------------------------------------------

160

Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.14.    Release of Liens and Guarantees. %3. A Subsidiary Loan Party
(other than a Borrower) shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that (i) if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise, (ii) at any time when any Permitted Non-ABL
Indebtedness or any Permitted Additional Unsecured Indebtedness is outstanding,
no such release shall occur unless, substantially concurrently therewith, such
Subsidiary Loan Party shall have been released from its obligations, if any
(including pursuant to a Guarantee), under all Permitted Non-ABL Indebtedness
Documents and all Permitted Additional Unsecured Indebtedness Documents, and all
Liens on the assets of such Subsidiary Loan Party securing any such Permitted
Non-ABL Indebtedness shall have been released and (iii) the Company shall have
given the Administrative Agent written notice of such transaction, together with
such information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition, to the extent required by the
definition of the term “Borrowing Base”. In the event of any conflict between
the provisions of this paragraph and any release or termination provisions set
forth in the Collateral Agreement or any other Security Document, the provisions
of this paragraph shall govern and control.
(a)    Upon any sale or other transfer by any Loan Party (other than to Murphy
USA, the Company or any other Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents shall be automatically released;
provided that (i) at any time when any Permitted Non-ABL Indebtedness is
outstanding, no such release shall occur unless, substantially concurrently
therewith, all Liens on such Collateral securing any such Permitted Non-ABL
Indebtedness shall have been released and (ii) the Company shall have given the
Administrative Agent written notice of such transaction, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition, to the extent required by the
definition of the term “Borrowing Base”. In the event of any conflict between
the provisions of this paragraph and any release or termination provisions set
forth in the Collateral Agreement or any other Security Document, the provisions
of this paragraph shall govern and control.
(b)    The Lenders, the Issuing Banks and the other Secured Parties hereby
further irrevocably authorize (i) the release of Liens on the Non-ABL Priority
Collateral as



--------------------------------------------------------------------------------

161

provided in each Permitted Intercreditor Agreement and (ii) the release of Liens
on the Collateral as provided in the Security Documents.
(c)    In connection with any termination or release pursuant to this Section,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
SECTION 9.15.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.
SECTION 9.16.    No Fiduciary Relationship. Each of Murphy USA and the Company,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Murphy USA, the Company, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of Murphy USA, the
Borrowers, the other Subsidiaries and their Affiliates, and none of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates has any obligation to disclose any of such interests to Murphy USA,
the Borrowers, the other Subsidiaries or any of their Affiliates. To the fullest
extent permitted by law, each of Murphy USA and the Borrowers hereby waive and
release any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
SECTION 9.17.    Non-Public Information. %3.Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by Murphy
USA, any Borrower or the Administrative Agent pursuant to or in connection with,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to Murphy USA, the
Borrowers and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has



--------------------------------------------------------------------------------

162

identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, state and foreign securities laws.
(a)    Murphy USA, the Borrowers and each Lender acknowledge that, if
information furnished by Murphy USA or any Borrower pursuant to or in connection
with this Agreement is being distributed by the Administrative Agent through the
Platform, (i) the Administrative Agent may post any information that Murphy USA
or any Borrower has indicated as containing MNPI solely on that portion of the
Platform designated for Private Side Lender Representatives and (ii) if Murphy
USA or the applicable Borrower has not indicated whether any information
furnished by it pursuant to or in connection with this Agreement contains MNPI,
the Administrative Agent reserves the right to post such information solely on
that portion of the Platform designated for Private Side Lender Representatives.
Each of Murphy USA and each of the Borrowers agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of Murphy USA
or such Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by Murphy USA or any Borrower without liability or
responsibility for the independent verification thereof.
SECTION 9.18.    Judgment Currency. %3.If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in dollars into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction dollars
could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.
(a)    The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than dollars, be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
dollars with the Judgment Currency; if the amount of dollars so purchased is
less than the sum originally due to the Applicable Creditor in dollars, such
party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such deficiency. The obligations of
the parties contained in this Section shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.
SECTION 9.19.    Permitted Intercreditor Agreement. %3.Each of the Lenders, the
Issuing Banks and the other Secured Parties acknowledges that obligations of the
Company and the other Loan Parties under the Permitted Non-ABL Indebtedness,
upon incurrence thereof, may be secured by Liens on assets of the Company and
the other Loan Parties that constitute Collateral (and by fee-owned real
property of the Company and the



--------------------------------------------------------------------------------

163

other Loan Parties, whether or not such fee-owned real property constitutes
Collateral), and that the relative Lien priority and other creditor rights of
the Secured Parties and the secured parties in respect of Permitted Non-ABL
Indebtedness will be set forth in a Permitted Intercreditor Agreement. Each of
the Lenders, the Issuing Banks and the other Secured Parties hereby irrevocably
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, (i) from time to time upon
the request of the Company, in connection with the establishment, incurrence,
amendment, refinancing or replacement of any Permitted Non-ABL Indebtedness, any
Permitted Intercreditor Agreement (it being understood and agreed that the
Administrative Agent is hereby authorized and directed to determine the terms
and conditions of any such Permitted Intercreditor Agreement as contemplated by
the definition of the term “Permitted Intercreditor Agreement”, and that
notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
any Lender, any Issuing Bank or any other Secured Party, or by any Loan Party,
as a result of, any such determination) and (ii) any documents relating thereto.
(a)    Each of the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably (i) consents to the subordination of the Liens on the Non-ABL
Priority Collateral securing the Secured Obligations on the terms set forth in
each Permitted Intercreditor Agreement, (ii) agrees that, upon the execution and
delivery thereof, such Secured Party will be bound by the provisions of each
Permitted Intercreditor Agreement as if it were a signatory thereto and will
take no actions contrary to the provisions thereof, (iii) agrees that no Secured
Party shall have any right of action whatsoever against the Administrative Agent
as a result of any action taken by the Administrative Agent pursuant to this
Section or in accordance with the terms of any Permitted Intercreditor Agreement
and (iv) authorizes and directs the Administrative Agent to carry out the
provisions and intent of each such document.
(b)    Each of the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably further authorizes and directs the Administrative Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of each Permitted Intercreditor
Agreement that the Company may from time to time request (i) to give effect to
any establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Permitted Non-ABL Indebtedness, (ii) to confirm for any party
that the Intercreditor Agreement is effective and binding upon the
Administrative Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute a Permitted Intercreditor Agreement if executed at such time as
a new agreement.
(c)    Each of the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably further authorizes and directs the Administrative Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other



--------------------------------------------------------------------------------

164

modifications of any Security Document to add or remove any legend that may be
required pursuant to any Permitted Intercreditor Agreement.
(d)    Each of the Lenders, the Issuing Banks and the other Secured Parties
acknowledges and agrees that JPMorgan Chase Bank, N.A., or one or more of its
Affiliates may (but is not obligated to) act as administrative agent, collateral
agent or a similar representative for the holders of any Permitted Non-ABL
Indebtedness (and may itself be a holder of any Permitted Non-ABL Indebtedness)
and, in any such capacity, may be a party to any Permitted Intercreditor
Agreement. Each of the Lenders, the Issuing Banks and the other Secured Parties
waives any conflict of interest in connection therewith and agrees not to assert
against JPMorgan Chase Bank, N.A. or any of its Affiliates any claims, causes of
action, damages or liabilities of whatever kind or nature relating thereto.
(e)    The Administrative Agent shall have the benefit of the provisions of
Article VIII and Section 9.03 with respect to all actions taken by it pursuant
to this Section or in accordance with the terms of any Permitted Intercreditor
Agreement to the full extent thereof.
(f)    Each Secured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Section 9.19.
SECTION 9.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.



--------------------------------------------------------------------------------

165

(c)    The following terms shall for purposes of this Section have the meanings
set forth below:
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 9.21.    Amendment and Restatement of Existing Credit Agreement. This
Agreement shall amend and restate the Existing Credit Agreement in its entirety,
and all of the terms and provisions hereof shall supersede the terms and
conditions thereof. The Indebtedness of the Borrowers evidenced under this
Agreement and the other Loan Documents are given in renewal, extension or
modification but not in extinguishment or discharge of the Indebtedness under
the Existing Credit Agreement. The parties agree that, upon the effectiveness of
this Agreement, the “Loans” made and outstanding under the Existing Credit
Agreement, if any, and all accrued and unpaid interest thereon shall be deemed
to be Loans outstanding under this Agreement and all “Letters of Credit” issued



--------------------------------------------------------------------------------

166

and outstanding under the Existing Credit Agreement, if any, shall be deemed to
be issued and outstanding as Letters of Credit hereunder. Each party hereto
acknowledges and agrees that, on and as of the Effective Date, Schedule 2.01
hereto sets forth all the Commitments of all the Lenders (and no Person whose
name does not appear on Schedule 2.01 hereto shall have, or shall be deemed to
have, as of the Effective Date, a Commitment under this Agreement).
[Signature pages follow]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




MURPHY USA INC.,
By:
/s/ John A. Moore
 
Name: John A. Moore
 
Title: Sr. VP and Gen. Counsel




[Amended and Restated Credit Agreement Signature Page]



--------------------------------------------------------------------------------






MURPHY OIL USA, INC.,
By:
/s/ John A. Moore
 
Name: John A. Moore
 
Title: Sr. VP and Gen. Counsel




[Amended and Restated Credit Agreement Signature Page]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By:
/s/ Jon Eckhouse
 
Name: Jon Eckhouse
 
Title: Authorized Officer






[Amended and Restated Credit Agreement Signature Page]



--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




BancorpSouth Bank
By:
/s/ Ronald L. Hendrix
 
Name: Ronald L. Hendrix
 
Title: Executive Vice President







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
Bank of America, N.A.
By:
/s/ Lauren Trussell
 
Name: Lauren Trussell
 
Title: Vice President



For any Lender requiring a second signature line:
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
BRANCH BANKING AND TRUST COMPANY, a North Carolina Corporation
By:
/s/ Ryan T. Hamilton
 
Name: Ryan T. Hamilton
 
Title: Vice President







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
Fifth Third Bank
By:
/s/ Mathew Lewis
 
Name: Mathew Lewis
 
Title: Vice President



For any Lender requiring a second signature line:
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




PNC BANK, NATIONAL ASSOCIATION
By:
/s/ Thomas S. Sherman
 
Name: Thomas S. Sherman
 
Title: Senior Vice President







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
REGIONS BANK
By:
/s/ Aaron Wach
 
Name: Aaron Wach
 
Title: Vice President



For any Lender requiring a second signature line:
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.


 
Name of Lender
ROYAL BANK OF CANADA
By:
/s/ Nikhil Madhok
 
Name: Nikhil Madhok
 
Title: Authorized Signatory







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
UMB Bank, N.A.
By:
/s/ Martin Nay
 
Name: Martin Nay
 
Title: SVP



For any Lender requiring a second signature line:
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
U.S. Bank National Association
By:
/s/ Jeffrey A. Kessler
 
Name: Jeffrey A. Kessler
 
Title: Senior Vice President



For any Lender requiring a second signature line:
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
Wells Fargo Bank, National Association
By:
/s/ Mark Bradford
 
Name: Mark Bradford
 
Title: Duly Authorized Signatory



For any Lender requiring a second signature line:
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
OF MURPHY OIL USA, INC.




 
Name of Lender
Whitney Bank
By:
/s/ H. Elder Gwin
 
Name: H. Elder Gwin
 
Title: Vice President



For any Lender requiring a second signature line:
By:
 
 
Name:
 
Title:











--------------------------------------------------------------------------------




Schedule 1.01


Existing Letters of Credit


Murphy Oil USA, Inc.


JPM Reference Number
Tenor
Currency
Outstanding Amount
L/C Available Amount
Release Date
Expiry/
Maturity Date
Beneficiary Name
CPCS-911429
SIGHT
USD
$2,502,475.00
2,502,475.00
JUNE 9, 2014
JUNE 1, 2016
LIBERTY MUTUAL
TOTAL
 
 
$2,502,475.00
 
 
 
 







--------------------------------------------------------------------------------




Schedule 2.01
Commitments
ABL Commitments
Lender
Amount
JPMorgan Chase Bank, N.A.


$100,000,000


Regions Bank
50,000,000


Royal Bank of Canada
50,000,000


Fifth Third Bank
30,000,000


U.S. Bank National Association
50,000,000


Wells Fargo Bank, National Association
50,000,000


Bank of America, N.A.
30,000,000


Whitney Bank
27,500,000


BancorpSouth Bank
20,000,000


Branch Banking and Trust Company
22,500,000


PNC Bank, National Association
15,000,000


UMB Bank, N.A.
5,000,000


 
 
TOTAL


$450,000,000





Term Commitments
Lender
Amount
JPMorgan Chase Bank, N.A.


$50,000,000


Regions Bank
50,000,000


Royal Bank of Canada
15,000,000


Fifth Third Bank
20,000,000


U.S. Bank National Association
-


Wells Fargo Bank, N.A.
-


Bank of America, N.A.
10,000,000


Whitney Bank
12,500,000


BancorpSouth Bank
10,000,000


Branch Banking and Trust Company
7,500,000


PNC Bank, National Association
15,000,000


UMB Bank, N.A.
10,000,000


 
 
TOTAL


$200,000,000













--------------------------------------------------------------------------------




Schedule 2.05
Initial LC Commitments
Lender
Amount
JPMorgan Chase Bank, N.A.


$75,000,000


Regions Bank
50,000,000


 
 
Total:
125,000,000













--------------------------------------------------------------------------------




Schedule 3.11


Subsidiaries and Joint Ventures


Name
Jurisdiction of Organization
% of Class of Equity Interest Owned by Murphy USA, the Company or any other
Subsidiary
Y/N Designated Subsidiary
591 Beverage, Inc.
Nebraska
100%
Y
864 Holdings, Inc.
Delaware
100%
Y
864 Beverage, Inc.
Texas
100%
Y
Hankinson Holding, LLC
Delaware
100%
Y
Murphy Oil Trading Company (Eastern)
Delaware
100%
Y
Murphy Oil USA, Inc.
Delaware
100%
Y
Spur Oil Corporation
Delaware
100%
Y
Superior Crude Trading Company
Delaware
100%
Y







--------------------------------------------------------------------------------




Schedule 6.02


Liens


None.

    
    

--------------------------------------------------------------------------------




Schedule 6.04


Existing Investments


Guaranty Listing


None.



    
    

--------------------------------------------------------------------------------




Schedule 6.10


Existing Restrictions


None.









    

--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement dated as of August 30, 2013, as amended and restated as of
March 10, 2016 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Murphy USA Inc., Murphy Oil
USA, Inc., the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facilities identified below (including any Guarantees, Letters of Credit and
Protective Advances included in such facilities) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1. Assignor:     
2. Assignee:    

EXHIBIT A
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------





[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]
3. Borrower: Murphy Oil USA, Inc. [and the Borrowing Subsidiaries].
4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement
5. Assigned Interest:  


Facility Assigned
Aggregate Amount of Commitments/Loans of the applicable Class of all Lenders
Amount of the Commitments/Loans of the applicable Class Assigned
Percentage Assigned of Aggregate Amount of Commitments/Loans of the applicable
Class of all Lenders
Tranche A Term Loans
$
$
%
Revolving Commitments/Revolving Exposure
$
$
%
[ ]
$
$
%



Effective Date:                    , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about Murphy USA and its subsidiaries, including the Borrowers and
the other Subsidiaries, and their securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal, state and foreign securities laws.



EXHIBIT A
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




The terms set forth above are hereby agreed to: 

   ________________, as Assignor, 
 
By:
   _____________________________
     Name:
     Title:
 
   ________________, as Assignee,
 
By:
   _____________________________
     Name:
     Title:
      
[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent, 

By:
   ___________________________ 
     Name:
     Title:


Consented to: 
 
[MURPHY OIL USA, INC., 

By:
   _____________________________ 
     Name:
     Title:] 

 
[NAME OF EACH ISSUING BANK, 

By:
   _____________________________ 
     Name:
     Title:] 



ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of Murphy USA, the Borrowers, any of the other
Subsidiaries or any other Affiliate of Murphy USA or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by Murphy
USA, the Borrowers, any of the other Subsidiaries or any other Affiliate of
Murphy USA or any other Person of any of their respective obligations under any
Loan Document.



EXHIBIT A
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------






1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including Section 2.17(f)
thereof), duly completed and executed by the Assignee, and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.







EXHIBIT A
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT B


[FORM OF]
BORROWING BASE CERTIFICATE
Borrowing Base as of [ ]
A.
Eligible Cash
$
 
 
 
 
 
 
 
 
B.
Available Eligible Credit Card Receivables
$
 
 
 
 
 
 
 
 
C.
Available Eligible Midstream Refined Products Inventory
$
 
 
 
 
 
 
 
 
D.
Available Eligible Retail Refined Products Inventory
$
 
 
 
 
 
 
 
 
E.
Available Eligible Retail Merchandise Inventory
$
 
 
 
 
 
 
 
 
F.
Lesser of 50% of Borrowing Base or (D + E)
$
 
 
 
 
 
 
 
 
G.
Availability Reserves
$
 
 
 
 
 
 
 
 
H.
Borrowing Base (lines A + B + C + F - G)
$
 
 
 
 
 
 
 
 
I.
Lower of:
 
 
 
 
Borrowing Base (line H)
$
 
 
 
Aggregate Revolving Commitment
$
 
 
 
 
 
 
 
$
 
 
 
 
 
 
J.
Revolving Credit Outstanding:
 
 
 
 
 
Loans
$
 
 
 
 
Letters of Credit
$
 
 
 
Total Revolving Credit Outstanding
 
 
$
 
 
 
 
 
 
K.
Facility availability (lines I - J)
 
 
$



CERTIFICATION


Each of the undersigned, [specify title] of Murphy USA Inc. and [specify title]
of Murphy Oil USA, Inc., hereby certifies (solely in their capacities as
officers and not individually) to JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement dated as of August 30, 2013, as amended and
restated as of March 10, 2016 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Murphy USA
Inc., Murphy Oil USA, Inc., the Borrowing Subsidiaries from time to



EXHIBIT B    
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), that the information provided herein is complete and accurate as of the
date hereof, and is prepared in a manner consistent in all material respects
with the Borrowing Base provisions of the Credit Agreement (excluding any
applicable provisions contained therein that involve the discretion of the
Administrative Agent). The undersigned agree that in the event of any conflict
between this Borrowing Base Certificate and related provisions of the Credit
Agreement, the terms of the Credit Agreement shall control.
Date: _______________________
  


MURPHY USA INC.,

By:______________________________    
      Name:
      Title:




MURPHY OIL USA, INC.,

By:______________________________    
      Name:
      Title:







EXHIBIT B
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT C


[FORM OF]
BORROWING REQUEST
JPMorgan Chase Bank, N.A.
as Administrative Agent
Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,
Chicago, IL 60603
Attention of CBC Operations
(Fax No. (713) 732-7608)


with a copy to


JPMorgan Chase Bank, N.A.
as Administrative Agent
2200 Ross Avenue, 9th Floor
Dallas, TX 75201
Attention of Andrew Ray
(Fax No. 214-965-2594)


[Date]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc., Murphy Oil USA, Inc. [(the “Borrower Agent”)], the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
This notice constitutes a Borrowing Request and [the Borrower specified below]
[the Borrower Agent on behalf of the Borrower specified below] hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:
(A)
Name of Borrower:_________________________

(B)
Class of Borrowing: ____________________________________

(C)
Aggregate principal amount of Borrowing: $_________________

(D)
Date of Borrowing (which is a Business Day): ________________


EXHIBIT C
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




(E)
Type of Borrowing: ____________________________________

(F)
Interest Period and the last day thereof: _____________________

(G)
Location and number of the applicable Borrower’s account to which proceeds of
the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)

[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:__________________________________________]
The [undersigned Borrower] [the Borrower Agent on behalf of the Borrower
specified above] hereby certifies that the conditions specified in paragraphs
(a), (b) and, in the case of a Revolving Borrowing, (c) of Section 4.02 of the
Credit Agreement have been satisfied.
Very truly yours,

[SPECIFY APPLICABLE BORROWER OR THE COMPANY],
By:
 
 
Name:
 
Title:






EXHIBIT C
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT D-1


[FORM OF]
BORROWING SUBSIDIARY JOINDER AGREEMENT
BORROWING SUBSIDIARY JOINDER AGREEMENT dated as of [  ], (this “Agreement”),
among MURPHY OIL USA, INC., a Delaware corporation (the “Company”), [NAME OF NEW
BORROWER], a [  ] [corporation] (the “New Borrower”), each other LOAN PARTY
listed on the signature pages hereto (each a “Loan Party”) and JPMORGAN CHASE
BANK, N.A., in its capacity as Administrative Agent under the Credit Agreement
defined below.
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc., the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not defined
herein have the meanings specified in the Credit Agreement. Under the Credit
Agreement, the Lenders have agreed, upon the terms and subject to the conditions
therein set forth, to make Revolving Loans to the Company and the Borrowing
Subsidiaries, and the Issuing Banks have agreed to issue Letters of Credit for
the account of the Company and the Borrowing Subsidiaries. Pursuant to Section
2.24 of the Credit Agreement, the Company and the New Borrower desire that the
New Borrower become a Borrowing Subsidiary.
In accordance with Section 2.24 of the Credit Agreement, upon execution of this
Agreement by each of the Company, the New Borrower and the other Loan Parties
and delivery thereof to the Administrative Agent, and the acknowledgement hereof
by the Administrative Agent, the New Borrower shall be a party to the Credit
Agreement and a “Borrowing Subsidiary” and a “Borrower” for all purposes
thereof. The New Borrower hereby agrees to be bound by all provisions of the
Credit Agreement.
The New Borrower represents and warrants that all representations and warranties
made by or on behalf of Murphy USA or its Subsidiaries in the Credit Agreement,
as such representations and warranties relate to the New Borrower, are true and
correct as of the date hereof to the same extent as though made as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date.
Without limiting its obligations under or the provisions of the Credit Agreement
and Security Documents, each of the Company and the other Loan Parties (the
“Reaffirming Parties”) hereby (a) acknowledges that the Secured Obligations
shall include the due and punctual payment of (i) the principal of and interest
(including interest accruing

EXHIBIT D-1
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the New Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the New Borrower in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the New Borrower under the Credit
Agreement and the Security Documents, (b) affirms and confirms its guarantees,
pledges, grants, indemnification obligations and other commitments and
obligations under each Security Document to which it is a party, (c) agrees that
each Security Document to which it is a party and all guarantees, pledges,
grants and other commitments and obligations thereunder shall continue to be in
full force and effect following the effectiveness of this Agreement and (d)
confirms that all of the liens and security interests created and arising under
the Security Documents remain in full force and effect, and are not released or
reduced, as collateral security for the Secured Obligations.
If required, the New Borrower is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.
On and after the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference in any other Loan Document to the “Credit Agreement”,
shall be deemed to be a reference to the Credit Agreement as supplemented
hereby. This Agreement shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

EXHIBIT D-1
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


MURPHY OIL USA, INC.,
By:
 
 
Name:
 
Title:





[NEW BORROWER],
By:
 
 
Name:
 
Title:





[OTHER LOAN PARTIES],
By:
 
 
Name:
 
Title:







Acknowledged by:


JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By:
 
 
Name:
 
Title:




EXHIBIT D-1
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT D-2


[FORM OF]
BORROWING SUBSIDIARY TERMINATION AGREEMENT
[Date]


JPMorgan Chase Bank, N.A.
as Administrative Agent
Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,
Chicago, IL 60603
Attention of CBC Operations
(Fax No. (713) 732-7608)


with a copy to


JPMorgan Chase Bank, N.A.
as Administrative Agent
2200 Ross Avenue, 9th Floor
Dallas, TX 75201
Attention of Andrew Ray
(Fax No. 214-965-2594)


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc., Murphy Oil USA, Inc., a Delaware corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings specified in the Credit Agreement.
The Company hereby terminates the status of [Name of Terminated Borrowing
Subsidiary], a [ ] [corporation] (the “Terminated Borrowing Subsidiary”), as a
Borrowing Subsidiary under the Credit Agreement. The Company and the Terminated
Borrowing Subsidiary acknowledge that this Borrower Termination Agreement shall
not become effective until all Loans made to the Terminated Borrowing Subsidiary
have been repaid, no Letter of Credit issued for the account of such Terminated
Borrowing Subsidiary shall remain outstanding and all amounts payable by such
Terminated Borrowing Subsidiary in respect of LC Disbursements, interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable by the Terminated Borrowing Subsidiary under any Loan
Document) have been paid in full, provided that this Borrower Termination
Agreement shall be effective immediately to terminate the right of

EXHIBIT D-2
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




the Terminated Borrowing Subsidiary to request or receive further Borrowings or
obtain Letters of Credit under the Credit Agreement.
Upon the effectiveness of this Borrower Termination Agreement, the Terminated
Borrowing Subsidiary shall be released from all obligations as a Borrowing
Subsidiary under the Credit Agreement.
THIS BORROWER TERMINATION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Very truly yours,
MURPHY OIL USA, INC.,
By:
 
 
Name:
 
Title:



Acknowledged by:


JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By:
 
 
Name:
 
Title:




EXHIBIT D-2
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT E


[FORM OF]
COMPLIANCE CERTIFICATE
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of Murphy USA
and the Company under the Credit Agreement are as set forth in the Credit
Agreement, and nothing in this Compliance Certificate, or the form hereof, shall
modify such obligations or constitute a waiver of compliance therewith in
accordance with the terms of the Credit Agreement. In the event of any conflict
between the terms of this Compliance Certificate and the terms of the Credit
Agreement, the terms of the Credit Agreement shall govern and control, and the
terms of this Compliance Certificate are to be modified accordingly.]


Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc., Murphy Oil USA, Inc., the Borrowing Subsidiaries from
time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Each capitalized term used
but not defined herein shall have the meaning specified in the Credit Agreement.
Each of the undersigned, [specify title] of Murphy USA and [specify title] of
the Company, hereby certifies (solely in their capacities as officers and not
individually), as follows:
2.I am a Financial Officer of Murphy USA or the Company, as applicable.
3.[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [ ], setting forth in each case in comparative form the
figures for the prior fiscal year, together with an audit opinion thereon of
[KPMG LLP] required by Section 5.01(a).] [or] [The consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [      ], setting forth in each case in
comparative form the figures for the prior fiscal year, together with an audit
opinion thereon of [KPMG LLP] required by Section 5.01(a), have been filed with
the SEC and are available on the website of the SEC at http://www.sec.gov.]
[or]


2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [    ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the prior fiscal
year.] [or] [The consolidated financial statements required

EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




by Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [ ] and the then elapsed portion of the fiscal year have been
[filed with the SEC and are available on the website of the SEC at
http://www.sec.gov].] Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of Murphy
USA and its consolidated Subsidiaries on a consolidated basis as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes.]
4.All notices required under Sections 5.03 and 5.04 of the Credit Agreement have
been provided.
5.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Murphy USA and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of, (a) the existence of
any condition or event that constitutes a Default or an Event of Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (b) any
change in GAAP or in the application thereof since the date of the consolidated
balance sheet most recently heretofore delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement (or prior to the first such delivery, referred
to in Section 3.04 of the Credit Agreement), that has had, or could have, a
significant effect on the calculations of the Consolidated Fixed Charge Coverage
Ratio, the Secured Leverage Ratio, the Total Leverage Ratio or the Borrowing
Base, except as set forth in a separate attachment, if any, to this Certificate,
specifying the nature of such change and the effect thereof on such
calculations, or (c) any other change in the historical accounting practices,
systems or reserves of Murphy USA and the Subsidiaries, where such change could
reasonably be expected to affect in any material respect the calculation of the
Borrowing Base, except as set forth in a separate attachment, if any, to this
Certificate, specifying the nature of such change and the effect thereof on such
calculations.
6.The financial covenant analyses and other information set forth on Annex A
hereto are true and accurate on and as of the date of this Certificate.
7.[Set forth on Annex B hereto is a true and accurate calculation of the
aggregate amount of Net Proceeds received in respect of Designated Proceeds
Events occurring on or after the Effective Date, specifying the aggregate amount
of Designated Proceeds (determined without giving effect to the proviso set
forth in the definition of such term), if any, received on or after the
Effective Date and the aggregate amount as of the date of this Certificate of
such Designated Proceeds, if any, that have not been applied to prepay Term
Loans.]
The foregoing certifications are made and delivered on [ ] pursuant to
Section 5.01(c) of the Credit Agreement.

EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




MURPHY USA INC.,

By:______________________________    
      Name:
      Title:




MURPHY OIL USA, INC.,

By:______________________________    
      Name:
      Title:





EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




ANNEX A TO
COMPLIANCE CERTIFICATE


AS OF OR FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
1.    


Consolidated Net Income: (i) - (ii) =
$[___,___,___]
 
(i) the net income or loss of Murphy USA and its consolidated Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:
$[___,___,___]
 
(ii) To the extent included in net income referred to in (i):
(a) the income of any Person (other than Murphy USA) that is not a consolidated
Subsidiary except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to Murphy USA, the Company or,
subject to clauses (b) and (c) below, any other consolidated Subsidiary during
such period:
$[___,___,___]
 
(b) the income of any consolidated Subsidiary (other than a Subsidiary Loan
Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary is
not permitted without any prior approval of any Governmental Authority that has
not been obtained or is not permitted by the operation of the terms of the
organizational documents of such Subsidiary, any agreement or other instrument
binding upon Murphy USA or any Subsidiary or any law applicable to Murphy USA or
any Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived:
$[___,___,___]
 
(c) the income or loss of, and any amounts referred to in clause (a) above paid
to, any consolidated Subsidiary that is not wholly owned by Murphy USA to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary:
$[___,___,___]
2.
Consolidated EBITDA: (i) + (ii) - (iii) =
$[___,___,___]
 
(i) Consolidated Net Income for such period (see item 1 above):
$[___,___,___]
 
(ii) (a) consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations):
$[___,___,___]
 
(b) consolidated income tax expense for such period:
$[___,___,___]


EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




 
(c) all amounts attributable to depreciation for such period and amortization of
intangible assets for such period:
$[___,___,___]
 
(d) any extraordinary loss or any net loss realized by Murphy USA, the Company
and the Subsidiaries in connection with any asset disposition (other than
dispositions of inventory and other dispositions in the ordinary course of
business) for such period:
$[___,___,___]
 
(e) any noncash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
Murphy USA, the Company or any other Subsidiary pursuant to a written plan or
agreement approved by the board of directors of Murphy USA:
$[___,___,___]
 
(f) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement:
$[___,___,___]
 
(g) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements:
$[___,___,___]
 
(h) the cumulative effect for such period of any change in accounting
principles:
$[___,___,___]
 
(i) any other noncash charge for such period (including any impairment charge or
asset write-off related to intangible assets (including goodwill), long-lived
assets, and investments in debt and equity securities pursuant to GAAP, but
excluding any additions to bad debt reserves or bad debt expense, any noncash
charge that results from the write-down or write-off of inventory, any noncash
charge that results from the write-down or write-off of accounts receivable or
that is in respect of any other item that was included in Consolidated Net
Income in a prior period and any noncash charge to the extent it represents an
accrual of or a reserve for cash expenditures in any future period):
$[___,___,___]
 
(iii) (a) any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP:
$[___,___,___]
 
(b) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement:
$[___,___,___]
 
(c) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements:
$[___,___,___]


EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




 
(d) noncash items of income for such period (excluding any noncash items of
income (i) in respect of which cash was received in a prior period or will be
received in a future period or (ii) that represents the reversal of any accrual
made in a prior period for anticipated cash charges, but only to the extent such
accrual reduced Consolidated EBITDA for such prior period):
$[___,___,___]
 
(e) the cumulative effect for such period of any change in accounting
principles:
$[___,___,___]
3.    
Total Indebtedness: (i) + (ii) =
$[___,___,___]
 
(i) the aggregate principal amount of Indebtedness of Murphy USA and its
consolidated Subsidiaries outstanding as of such date, in the amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP:
$[___,___,___]
 
(ii) the aggregate principal amount of Indebtedness of Murphy USA and its
consolidated Subsidiaries (including all Attributable Indebtedness in respect of
Sale/Leaseback Transactions of Murphy USA and its consolidated Subsidiaries), in
each case that is outstanding as of such date but not required to be reflected
on a balance sheet in accordance with GAAP, determined on a consolidated basis:
$[___,___,___]
4.    
Consolidated Cash Interest Expense: (i) + (ii) + (iii) + (iv) ‑ (v) – (vi) –
(vii) =
$[___,___,___]
 
 
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of Murphy USA and its consolidated Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:
$[___,___,___]
 
 
(ii) any interest or other financing costs becoming payable during such period
in respect of Indebtedness of Murphy USA or its consolidated Subsidiaries to the
extent such interest or other financing costs shall have been capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP:
$[___,___,___]
 
 
(iii) any cash payments made during such period in respect of obligations
referred to in clause (vi) below that were amortized or accrued in a previous
period:
$[___,___,___]
 
 
(iv) any cash dividends paid during such period in respect of Disqualified
Equity Interests in Murphy USA :
$[___,___,___]
 
 
(v) noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period:
$[___,___,___]
 
 
(vi) noncash amounts attributable to amortization of debt discounts or accrued
interest payable in kind for such period:
$[___,___,___]
 


EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




 
(vii) noncash amounts attributable to pay-in-kind interest or other noncash
interest expense (including as a result of purchase accounting):
$[___,___,___]
 
5.    
Consolidated Fixed Charges: (i) + (ii)) + (iii) + (iv) + (v) + (vi) + (vii) +
(viii) =
$[___,___,___]
 
(i) Consolidated Cash Interest Expense for such period (see item 4):
$[___,___,___]
 
(ii) the aggregate amount of scheduled principal payments made during such
period in respect of Long‑Term Indebtedness of Murphy USA and its consolidated
Subsidiaries (other than payments made by Murphy USA or any Subsidiary to Murphy
USA or a Subsidiary):
$[___,___,___]
 
(iii) the aggregate amount of principal payments (other than scheduled principal
payments) made during such period in respect of Long‑Term Indebtedness of Murphy
USA and its consolidated Subsidiaries (other than payments made by Murphy USA or
any Subsidiary to Murphy USA or a Subsidiary), but only to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment:
$[___,___,___]
 
(iv) the aggregate amount of (x) principal payments on Capital Lease
Obligations, determined in accordance with GAAP, and (y) principal payments on
other Indebtedness of the type described in Section 6.01(f) of the Credit
Agreement, in each case made by Murphy USA and the Subsidiaries during such
period:
$[___,___,___]
 
(v) Capital Expenditures for such period (except to the extent attributable to
the incurrence of Capital Lease Obligations or otherwise financed by incurring
purchase money Long-Term Indebtedness):
$[___,___,___]
 
(vi) the aggregate amount of income taxes paid in cash by Murphy USA and the
consolidated Subsidiaries during such period:
$[___,___,___]
 
(vii) cash contributions to Plans in respect of minimum ERISA funding
requirements for such period:
$[___,___,___]
 
(viii) the aggregate amount of Restricted Payments made by Murphy USA and the
Subsidiaries during such period (other than(x)  Restricted Payments made to
Murphy USA or a Subsidiary, (y)  Restricted Payments made solely in additional
Equity Interests otherwise permitted under the Credit Agreement and
(z)  Restricted Payments made in reliance on clause (iii) or (iv) of
Section 6.08(a) of the Credit Agreement):
$[___,___,___]
6.    
Consolidated Fixed Charge Coverage Ratio: (i) / (ii) =
$[___,___,___]
 
(i) Consolidated EBITDA for such period (see item 2):
$[___,___,___]
 
(ii) Consolidated Fixed Charges for such period (see item 5):
$[___,___,___]


EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




7.    
Total Leverage Ratio: (i) / (ii) =
$[___,___,___]
 
(i) Total Indebtedness as of such date (see item 3):
$[___,___,___]
 
 
(ii) Consolidated EBITDA for such period (see item 2):
$[___,___,___]
 
8.    
Secured Leverage Ratio: (i) / (ii) =
$[___,___,___]
 
(i) Total Indebtedness as of such date (see item 3) that is secured by a Lien on
any asset or property of Murphy USA, the Company or any other Subsidiary:
$[___,___,___]
 
 
(ii) Consolidated EBITDA for such period (see item 2):
$[___,___,___]
 




EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




ANNEX B TO
COMPLIANCE CERTIFICATE




NET PROCEEDS RECEIVED IN RESPECT OF DESIGNATED PROCEEDS EVENTS




Designated Proceeds Event
Net Proceeds
Reinvested Net Proceeds Disregarded for Purposes of Determining Designated
Proceeds
Amount of Net Proceeds Not Applied to Prepay Term Loans
Total Amount of Disregarded Net Proceeds
 
 
 
 
 
 
 
 
 
 




EXHIBIT E
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT F


[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.
as Administrative Agent
Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,
Chicago, IL 60603
Attention of CBC Operations
(Fax No. (713) 732-7608)


with a copy to


JPMorgan Chase Bank, N.A.
as Administrative Agent
2200 Ross Avenue, 9th Floor
Dallas, TX 75201
Attention of Andrew Ray
(Fax No. 214-965-2594)


[Date]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc., Murphy Oil USA, Inc. [the “Borrower Agent”)], the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.
This notice constitutes an Interest Election Request and [the Borrower specified
below] [the Borrower Agent on behalf of the Borrower specified below] hereby
gives you notice, pursuant to Section 2.07 of the Credit Agreement, that it
requests the conversion or continuation of a [Revolving] [Term] Borrowing under
the Credit Agreement, and in connection therewith specifies the following
information with respect to such Borrowing and each resulting Borrowing:


1.    Name of Borrower:    _______________________________

EXHIBIT F
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------

        

2.    Borrowing to which this request
applies:    _______________________________
        Principal Amount:    _______________________________
        Type:    _______________________________
        Interest Period:    _______________________________
3.    Effective date of this election:    _______________________________
4.    Resulting Borrowing[s]
        Principal Amount:    _______________________________
        Type    _______________________________
        Interest Period    _______________________________


Very truly yours,


[SPECIFY APPLICABLE BORROWER OR THE COMPANY],
By: 
   ______________________________
 
Name:
 
Title:




EXHIBIT F
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT G


[FORM OF]
PERFECTION CERTIFICATE
[date]
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc. (“Murphy USA”), Murphy Oil USA, Inc. (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement or the Collateral Agreement referred to
therein, as applicable.
The undersigned, [specify title] of Murphy USA, solely in [his/her] capacity as
an officer, and not individually, and [specify title], of the Company, solely in
[his/her] capacity as an officer, and not individually, hereby certify to the
Administrative Agent as follows:
1.
Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name of each
Loan Party, as such name appears in its certificate of organization, and (ii)
each other legal name such Loan Party has had in the past five years, including
the date of the relevant name change.

(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.
2.
Jurisdictions and Locations. (a) Set forth on Schedule 2A is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned to such Loan
Party by such jurisdiction and, if such Loan Party is organized under the laws
of a jurisdiction that requires such information to be set forth on the face of
a Uniform Commercial Code financing statement, the federal taxpayer
identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.

(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts, (ii) all locations where such Loan Party maintains a place of business
or

EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




any Collateral (with fair value of $250,000 or more) not otherwise identified on
Schedule 2A or 2B and (iii) the name and address of any Person other than a Loan
Party that has possession of any Collateral (with fair value of $250,000 or
more) (indicating whether such Person holds such Collateral subject to a Lien
(including warehousemen’s, mechanics’ and other statutory liens)).
3.
Unusual Transactions. All Accounts have been originated by the Loan Parties and
all Inventory has been either acquired by the Loan Parties in the ordinary
course of business or manufactured by the Loan Parties, except as set forth on
Schedule 3.

4.
File Search Reports. File search reports have been obtained from the Uniform
Commercial Code (“UCC”) filing office relating to the location of organization
of each Loan Party identified on Schedule 2A. The file search reports obtained
pursuant to this Section 4 reflect no Liens on any of the Collateral other than
those permitted under the Credit Agreement.

5.
UCC Filings. UCC financing statements have been prepared for filing in the
proper UCC filing office in the jurisdiction in which each Loan Party is located
(as provided in 9-307 of the UCC), in each case as set forth with respect to
such Loan Party in Section 2 above. Set forth on Schedule 5 is a complete and
correct list of each such filing and the UCC filing office or county recorder’s
office in which such filing is to be made.

6.
Equity Interests. Set forth on Schedule 6 is a complete and correct list, for
each Loan Party, of all the stock, partnership interests, limited liability
company membership interests or other Equity Interests owned by such Loan Party,
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests.

7.
Deposit Accounts. Set forth on Schedule 7 is a complete and correct list of all
deposit accounts maintained by each Loan Party, other than Excluded Deposit
Accounts, specifying the name and address of the depositary institution, the
type of account and the account number.

8.
Securities Accounts. Set forth on Schedule 8 is a complete and correct list of
all securities accounts maintained by each Loan Party, other than Excluded
Securities Accounts, specifying the name and address of the financial
institution holding the securities account (including a securities intermediary
or commodities intermediary), the type of account and the account number.

9.
Credit Card Agreements. Set forth on Schedule 9 is a complete and correct list
of the name and address of each credit card processor with respect to the Credit
Card Receivables of the Loan Parties.

[Signature page follows]



EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first set forth above.


MURPHY USA INC.,


By:  ______________________________
 
Name:
 
Title:





MURPHY OIL USA, INC.,


By:  ______________________________
 
Name:
 
Title:










EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




Schedule 1


Legal Names


Loan Party’s Exact Legal Name
Former Legal Names
(including date of change)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




Schedule 2A


Jurisdictions and Locations


Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if applicable)
Chief Executive Office Address
(including county)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




Schedule 2B


Other Addresses


Loan Party
Other Locations where a Place of Business or any Collateral is Maintained


County
 
 
 
 
 
 
 
 
 
 
 
 

ARTICLE XI    

EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




Schedule 5


UCC Filings


Loan Party
UCC Filing
Jurisdiction
UCC Filing Office/Local Filing Office
 
 
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------






Schedule 6


Equity Interests


Loan Party
Issuer
Type of Organization
Number of Shares Owned
Total Shares Outstanding
Percentage of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
Par Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




Schedule 7


Deposit Accounts
Loan Party
Depositary Institution
(including address)
Type of Account
Account Name and Number
 
 
 
 
 
 
 
 




EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




Schedule 8
Securities Accounts
Loan Party
Financial Institution (including address)
Type of Account
Account Number
 
 
 
 






EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




Schedule 9


Credit Card Agreements





EXHIBIT G
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




EXHIBIT H


[FORM OF]
SUPPLEMENTAL PERFECTION CERTIFICATE
[date]
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy USA Inc. (“Murphy USA”), Murphy Oil USA, Inc. (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement or the Collateral Agreement referred to
therein, as applicable.
This Supplemental Perfection Certificate is delivered pursuant to Section
5.01(e) of the Credit Agreement (this certificate and each other certificate
heretofore delivered pursuant to Section 5.01(e) of the Credit Agreement being
referred to as a “Supplemental Perfection Certificate”), and supplements the
information set forth in the Perfection Certificate delivered on the Effective
Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Effective Date and prior to the date hereof,
the “Prior Perfection Certificate”).
Each of the undersigned, [specify title] of Murphy USA, solely in [his/her]
capacity as an officer, and not individually, and [specify title] of the
Company, solely in [his/her] capacity as an officer, and not individually,
hereby certifies to the Administrative Agent as follows:
1.
Legal Names. Except as set forth on Schedule 1 hereto, Schedule 1 to the Prior
Perfection Certificate remains complete and correct.

2.
Jurisdictions and Locations. Except as set forth on Schedule 2A hereto,
Schedule 2A to the Prior Perfection Certificate remains complete and correct.

3.
Reserved.

4.
Reserved.

5.
Reserved.

6.
Equity Interests. Except as set forth on Schedule 6 hereto, Schedule 6 to the
Prior Perfection Certificate remains complete and correct.

7.
Deposit Accounts. Except as set forth on Schedule 7 hereto, Schedule 7 to the
Prior Perfection Certificate remains complete and correct.




EXHIBIT H
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




8.
Securities Accounts. Except as set forth on Schedule 8 hereto, Schedule 8 to the
Prior Perfection Certificate remains complete and correct.

9.
Credit Card Agreements. Except as set forth on Schedule 9 hereto, Schedule 9 to
the Prior Perfection Certificate sets forth a complete and correct list of the
name and address of each credit card processor with respect to the Credit Card
Receivables of the Loan Parties.

[Signature page follows]







EXHIBIT H
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Certificate as of
the date first set forth above.




MURPHY USA INC.,


By:  ______________________________
 
Name:
 
Title:





MURPHY OIL USA, INC.,


By:  ______________________________
 
Name:
 
Title:












EXHIBIT H
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------

EXHIBIT I-1



[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment.
[NAME OF LENDER],
By:  ____________________________
 
 Name:
 
 Title:
Date:














EXHIBIT I-1
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------

EXHIBIT I-2



[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment.
[NAME OF PARTICIPANTS],
By:  ____________________________
 
 Name:
 
 Title:
Date:














EXHIBIT I-2
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------

EXHIBIT I-3



[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.
[NAME OF PARTICIPANTS],


By:  ____________________________
 
 Name:
 
 Title:
Date:












EXHIBIT I-3
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]

--------------------------------------------------------------------------------

EXHIBIT I-4



[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of August 30, 2013, as
amended and restated as of March 10, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio exemption: (a) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.
[NAME OF LENDER],


By:  ____________________________
 
 Name:
 
 Title:
Date:








EXHIBIT I-4
[[NYCORP:3586372v1:4322W: 03/09/2016--10:54 PM]]